Exhibit 10.1

EXECUTION VERSION

FIRST AMENDMENT TO CREDIT AGREEMENT

Dated as of October 16, 2019

among

ANSYS, INC.,

as the Borrower,

BANK OF AMERICA, N.A.,

as Administrative Agent,

JPMORGAN CHASE BANK, N.A.,

CITIBANK, N.A.

and

PNC BANK, NATIONAL ASSOCIATION,

as Co-Syndication Agents,

FIFTH THIRD BANK,

FIRST NATIONAL BANK OF PENNSYLVANIA

and

MUFG BANK LTD.,

as Co-Documentation Agents

and

THE OTHER LENDERS PARTY HERETO

Arranged By:

BOFA SECURITIES, INC.,

JPMORGAN CHASE BANK, N.A.,

CITIBANK, N.A.

and

PNC CAPITAL MARKETS LLC,

as Joint Lead Arrangers and Joint Bookrunners



--------------------------------------------------------------------------------

FIRST AMENDMENT TO CREDIT AGREEMENT

THIS FIRST AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is entered into as
of October 16, 2019 (the “First Amendment Effective Date”) among ANSYS, Inc., a
Delaware corporation (the “Borrower”), the Lenders party hereto, and Bank of
America, N.A., as the Administrative Agent. All capitalized terms used herein
and not otherwise defined herein shall have the meanings given to such terms in
the Existing Credit Agreement (as defined below) or the Amended Credit Agreement
(as defined below), as applicable.

RECITALS

WHEREAS, the Borrower, the Lenders from time to time party thereto, Bank of
America, N.A., as the Administrative Agent, the Swing Line Lender and an L/C
Issuer, and the other L/C Issuers party thereto, entered into that certain
Credit Agreement, dated as of February 22, 2019 (as amended, restated, amended
and restated, supplemented, extended, replaced or otherwise modified from time
to time prior to the First Amendment Effective Date, the “Existing Credit
Agreement”);

WHEREAS, the Borrower has entered into that certain Agreement and Plan of
Merger, dated as of September 11, 2019, among Livermore Software Technology
Corporation, a California corporation (“Peloton”), the Borrower, Peloton Merger
Sub 1, Inc., a California corporation and a wholly owned Subsidiary of the
Borrower, Peloton Merger Sub 2, LLC, a Delaware limited liability company and a
wholly owned Subsidiary of the Borrower, and Dr. John Hallquist, as the
Stockholders’ Representative (together with all annexes, schedules and exhibits
thereto, the “Peloton Acquisition Agreement”), pursuant to which the Borrower
will acquire (the “Peloton Acquisition”) all of the outstanding Equity Interests
of Peloton (the consummation of the Peloton Acquisition pursuant the Peloton
Acquisition Agreement, the entering into of this Amendment, the obtaining and
funding of the Term Loans on the Term Loan Funding Date pursuant to the Amended
Credit Agreement, and the payment of fees, costs and expenses in connection with
each of the foregoing being collectively referred to herein as the “Peloton
Transactions”);

WHEREAS, the Borrower has requested that the Existing Credit Agreement be
amended as set forth below, subject to the terms and conditions specified in
this Amendment; and

WHEREAS, the parties hereto are willing to amend the Existing Credit Agreement,
subject to the terms and conditions specified in this Amendment.

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

1.             Amendments to Existing Credit Agreement; Effect of this
Amendment; No Impairment.

(a)        The Existing Credit Agreement is amended and restated in its entirety
to read in the form attached hereto as Annex A (the credit agreement attached
hereto as Annex A being referred to herein as the “Amended Credit Agreement”).
The parties hereto agree that, on and as of the First Amendment Effective Date,
all Obligations outstanding on and as of the First Amendment Effective Date
shall in all respects be continuing and shall be deemed to be Obligations
pursuant to the Amended Credit Agreement. Except as expressly modified and
amended in this Amendment, all of the terms, provisions and conditions of the
Loan Documents shall remain unchanged and in full force and effect. The Loan
Documents and any and all other documents heretofore, now or hereafter executed
and delivered pursuant to the terms of the



--------------------------------------------------------------------------------

Existing Credit Agreement are hereby amended so that any reference to the
Existing Credit Agreement shall mean a reference to the Amended Credit
Agreement. The Amended Credit Agreement is not a novation of the Existing Credit
Agreement.

(b)        Schedule 2.01 to the Existing Credit Agreement is amended to add the
Term Lenders, the Term Commitments and Applicable Percentages of the Term
Facility reflected on Schedule 2.01 attached hereto.

(c)        Exhibits A and C to the Existing Credit Agreement are amended to read
in the forms of Exhibits A and C attached hereto, respectively. A new Exhibit
D-3 is added to the Amended Credit Agreement to read in the form of Exhibit D-3
attached hereto.

(d)        This Amendment shall not by implication or otherwise limit, impair,
constitute a waiver of, or otherwise affect the rights and remedies of the
Administrative Agent or any Lender under the Existing Credit Agreement or any
other Loan Document, and except as set forth herein shall not alter, modify,
amend or in any way affect any of the terms, conditions, obligations, covenants
or agreements contained in the Existing Credit Agreement or any other Loan
Document.

2.            Conditions Precedent. This Amendment shall be effective upon
satisfaction of the following conditions precedent:

(a)      The Administrative Agent’s receipt of the following, each of which
shall be originals, telecopies or .pdf copies unless otherwise specified, each
properly executed by a Responsible Officer (except in the case of legal
opinions, which will be executed by counsel to the Borrower), each (to the
extent applicable) dated the First Amendment Effective Date (or, in the case of
certificates of governmental officials, a recent date before the First Amendment
Effective Date):

(i)        executed counterparts of this Amendment from the Borrower, the
Administrative Agent, the Required Lenders and each Term Lender;

(ii)      Term Notes executed by the Borrower in favor of each Term Lender
requesting a Term Note;

(iii)     such certificates with respect to resolutions or other action,
incumbency certificates and/or other certificates of Responsible Officers as the
Administrative Agent may reasonably require evidencing the identity, authority
and capacity of each Responsible Officer thereof authorized to act as a
Responsible Officer in connection with this Amendment and the other Loan
Documents;

(iv)     such documents and certifications as the Administrative Agent may
reasonably require to evidence that the Borrower is duly organized or formed,
and that the Borrower is validly existing, in good standing and qualified to
engage in business in the jurisdiction of its organization;

(v)     a customary legal opinion or opinions from counsel to the Borrower,
addressed to the Administrative Agent and each Lender, dated as of the First
Amendment Effective Date; and

 

2



--------------------------------------------------------------------------------

(vi)        a certificate signed by a Responsible Officer certifying that
(A) the conditions set forth in Section 2(b), Section 2(c) and Section 2(d) have
been satisfied, (B) the Borrower and its Subsidiaries, on a consolidated basis
after giving effect to the Peloton Transactions to occur on the First Amendment
Effective Date, are Solvent, and (C) attached thereto is a true and complete
copy of the Peloton Acquisition Agreement.

(b)      There shall not have occurred since December 31, 2018 any event or
condition that has had or could be reasonably expected, either individually or
in the aggregate, to have a Material Adverse Effect.

(c)      The representations and warranties of the Borrower contained in Article
V of the Amended Credit Agreement or any other Loan Document shall be true and
correct in all material respects (unless already qualified by materiality or
“Material Adverse Effect” in which case, they shall be true and correct in all
respects) on and as of the First Amendment Effective Date, except to the extent
that such representations and warranties specifically refer to an earlier date,
in which case they shall be true and correct in all material respects (unless
already qualified by materiality or “Material Adverse Effect”, in which case,
they shall be true and correct in all respects) as of such earlier date, and
except that for purposes of this Section 2(c), the representations and
warranties contained in Sections 5.05(a) and (b) of the Amended Credit Agreement
shall be deemed to refer to the most recent statements furnished pursuant to
Sections 6.01(a) and (b) of the Existing Credit Agreement, respectively.

(d)      No Event of Default shall exist or would result from the consummation
of the Peloton Transactions to occur on the First Amendment Effective Date.

(e)      Any fees required to be paid on or before the First Amendment Effective
Date pursuant to (i) any fee letter entered into in connection with this
Amendment, or (ii) the Loan Documents shall have been paid.

(f)      Unless waived by the Administrative Agent, the Borrower shall have paid
all reasonable and documented out-of-pocket fees, charges and disbursements of
Moore & Van Allen PLLC (directly to such counsel if requested by the
Administrative Agent) to the extent invoiced prior to the First Amendment
Effective Date, plus such additional amounts of reasonable out-of-pocket fees,
charges and disbursements of Moore & Van Allen PLLC as shall constitute its
reasonable estimate of such fees, charges and disbursements incurred or to be
incurred by it through the closing proceedings to the extent such estimate is
received prior to the First Amendment Effective Date (provided, that, such
estimate shall not thereafter preclude a final settling of accounts between the
Borrower and the Administrative Agent).

(g)      The Borrower shall have provided to the Administrative Agent and the
Lenders the documentation and other information reasonably requested by the
Administrative Agent and the Lenders as required by United States regulatory
authorities under applicable “know your customer” and anti-money-laundering
rules and regulations, including the PATRIOT Act.

(h)      If the Borrower qualifies as a “legal entity customer” under the
Beneficial Ownership Regulation, the Administrative Agent and each Lender shall
have received, to the extent requested by the Administrative Agent or such
Lender, a Beneficial Ownership Certification in relation to the Borrower.

For purposes of determining compliance with the conditions specified in this
Section 2, each Lender that has signed this Amendment shall be deemed to have
consented to, approved or accepted or to

 

3



--------------------------------------------------------------------------------

be satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to a Lender unless the
Administrative Agent shall have received written notice from such Lender prior
to the proposed First Amendment Effective Date specifying its objection thereto.

3.            Miscellaneous.

(a)      The Loan Documents and the obligations of the Borrower thereunder are
hereby ratified and confirmed and shall remain in full force and effect
according to their terms. This Amendment is a Loan Document.

(b)      The Borrower represents and warrants that: (i) the Borrower has all
requisite power and authority to execute, deliver and perform its obligations
under this Amendment; (ii) the execution, delivery and performance by the
Borrower of this Amendment have been duly authorized by all necessary corporate
or other organizational action, and do not and will not (A) contravene the terms
of the Borrower’s Organization Documents, (B) conflict with or result in any
breach or contravention of, or the creation of any Lien under, or require any
payment to be made under (1) any material Contractual Obligation (other than the
Loan Documents) binding upon the Borrower or its properties or any of its
Subsidiaries, or (2) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which the Borrower or its property is
subject, in either case under this clause (ii)(B), to the extent such conflict
could reasonably be expected to have a Material Adverse Effect, or (3) violate
any applicable Law in a manner which could be reasonably expected to have a
Material Adverse Effect; (iii) no approval, consent, exemption, authorization,
or other action by, or notice to, or filing with, any Governmental Authority or
any other Person is necessary or required in connection with the execution,
delivery or performance by, or enforcement against, the Borrower of this
Amendment, other than (A) such as have been obtained or made and are in full
force and effect, or (B) those the failure to obtain or make which, individually
or in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect; and (iv) this Amendment has been duly executed and delivered by
the Borrower and constitutes a legal, valid and binding obligation of the
Borrower, enforceable against the Borrower in accordance with its terms, except
as such enforceability may be limited by bankruptcy, insolvency, fraudulent
conveyance, moratorium, reorganization or similar laws and by equitable
principles of general application.

(c)      This Amendment may be executed in counterparts (and by different
parties hereto in different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. Delivery of an executed counterpart of a signature page of this
Amendment by facsimile or other electronic imagine means shall be effective as
delivery of a manually executed counterpart of this Amendment.

(d)      If any provision of this Amendment is held to be illegal, invalid or
unenforceable, (i) the legality, validity and enforceability of the remaining
provisions of this Amendment shall not be affected or impaired thereby and
(ii) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

(e)      THIS AMENDMENT AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION
(WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR
RELATING TO THIS AMENDMENT AND THE

 

4



--------------------------------------------------------------------------------

TRANSACTIONS CONTEMPLATED HEREBY, SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

(f)        The terms of Sections 10.14 and 10.15 of the Existing Credit
Agreement with respect to submission to jurisdiction, waiver of venue and waiver
of jury trial are incorporated herein by reference, mutatis mutandis, and the
parties hereto agree to such terms.

[Signature pages follow]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.

 

BORROWER:     ANSYS, INC.,     a Delaware corporation       By:   /s/ M. Lee
Detwiler       Name:    M. Lee Detwiler       Title:   Vice President of Finance



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT:     BANK OF AMERICA, N.A.,     as Administrative Agent    
  By:   /s/ Kevin L. Ahart       Name:    Kevin L. Ahart       Title:   Vice
President



--------------------------------------------------------------------------------

LENDERS:     BANK OF AMERICA, N.A.,     as a Lender, the Swing Line Lender, and
an L/C Issuer       By:   /s/ Erhlich Bautista       Name:    Erhlich Bautista  
    Title:   Vice President



--------------------------------------------------------------------------------

    JPMORGAN CHASE BANK, N.A.,     as a Lender and an L/C Issuer       By:   /s/
Maria Riaz       Name:    Maria Riaz       Title:   Vice President



--------------------------------------------------------------------------------

    CITIBANK, N.A.,     as a Lender and an L/C Issuer       By:   /s/ Tony Sood
      Name:    Tony Sood       Title:   Senior Vice President, as authorized



--------------------------------------------------------------------------------

    PNC BANK, NATIONAL ASSOCIATION,     as a Lender and an L/C Issuer       By:
  /s/ Zachary Blaner       Name:    Zachary Blaner       Title:   Assistant Vice
President



--------------------------------------------------------------------------------

    FIFTH THIRD BANK,     as a Lender       By:   /s/ Jose Rosado       Name:   
Jose Rosado       Title:   Senior Vice President



--------------------------------------------------------------------------------

    FIRST NATIONAL BANK OF PENNSYLVANIA,     as a Lender       By:   /s/ Robert
E. Heuler       Name:    Robert E. Heuler       Title:   Vice President



--------------------------------------------------------------------------------

    MUFG BANK LTD.,     as a Lender       By:   /s/ Lillian Kim       Name:   
Lillian Kim       Title:   Director



--------------------------------------------------------------------------------

Annex A

Amended Credit Agreement

See attached.



--------------------------------------------------------------------------------

Schedule 2.01

 

Term Lender   Term Commitment    Applicable Percentage of Term Facility

Bank of America, N.A.

  $85,000,000.01    17.000000002%

JPMorgan Chase Bank, N.A.

  $85,000,000.00    17.000000000%

Citibank, N.A.

  $85,000,000.00    17.000000000%

PNC Bank, National Association

  $85,000,000.00    17.000000000%

Fifth Third Bank

  $53,333,333.33    10.666666666%

First National Bank of Pennsylvania

  $53,333,333.33    10.666666666%

MUFG Bank Ltd.

  $53,333,333.33    10.666666666%

TOTAL

  $500,000,000.00    100.000000000%



--------------------------------------------------------------------------------

Exhibit A

FORM OF LOAN NOTICE

Date: ___________, _____

To:         Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement, dated as of February 22,
2019 (as amended, restated, amended and restated, extended, supplemented or
otherwise modified in writing from time to time, the “Credit Agreement;” the
terms defined therein being used herein as therein defined), among ANSYS, Inc.,
a Delaware corporation (the “Borrower”), the Lenders from time to time party
thereto, Bank of America, N.A., as Administrative Agent, Swing Line Lender and
an L/C Issuer, and the other L/C Issuers party thereto. Capitalized terms used
but not otherwise defined herein have the meanings provided in the Credit
Agreement.

The undersigned hereby requests (select one):

 

  ☐

A [Committed Revolving Borrowing][Term Borrowing]

 

  ☐

A conversion of ___________ Loans to _____________ Loans

 

  ☐

A continuation of Eurodollar Rate Loans

 

  1.

On                              (a Business Day).

 

  2.

In the amount of $                             .1

 

  3.

Comprised of                         .

[Type of Loan requested]

 

  4.

For Eurodollar Rate Loans: with an Interest Period of ___ month[s].

[With respect to such Borrowing, the Borrower hereby represents and warrants
that each of the conditions set forth in Section 4.02 of the Credit Agreement
have been satisfied on and as of the date of such Borrowing.]2

[Remainder of page intentionally left blank]

 

 

1 

Please note minimum amounts required under Section 2.02(a) of the Credit
Agreement.

2 

Please include only for new Borrowings.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Loan Notice as of the date
first written above.

 

ANSYS, INC.

By:    

Name:   Title:  



--------------------------------------------------------------------------------

Exhibit C

FORM OF NOTICE OF LOAN PREPAYMENT

Date: __________, 20__

 

To:

Bank of America, N.A., as Administrative Agent [and as Swing Line Lender]1

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement, dated as of February 22,
2019 (as amended, restated, amended and restated, extended, supplemented or
otherwise modified in writing from time to time, the “Credit Agreement”), among
ANSYS, Inc., a Delaware corporation (the “Borrower”), the Lenders from time to
time party thereto, Bank of America, N.A., as Administrative Agent, Swing Line
Lender and an L/C Issuer, and the other L/C Issuers party thereto. Capitalized
terms used but not otherwise defined herein have the meanings provided in the
Credit Agreement.

The Borrower hereby notifies the Administrative Agent that on _____________
pursuant to the terms of Section 2.05[(a)][(b)] of the Credit Agreement, the
Borrower intends to prepay/repay the following Loans as more specifically set
forth below:

 

  ☐

Optional prepayment of [Committed Revolving Loans][Term Loans] in the following
amount(s):

 

  ☐

Eurodollar Rate Loans: $                                         2

Applicable Interest Period:          month[s]

 

  ☐

Base Rate Loans: $                                  3

 

  ☐

Optional prepayment of Swing Line Loans in the following amount:

$                              4

[Remainder of page intentionally left blank]

 

 

1 

Include to the extent a Swing Line Loan is being repaid.

2 

Please note minimum prepayment amounts in Section 2.05(a) of the Credit
Agreement.

3 

Please note minimum prepayment amounts in Section 2.05(a) of the Credit
Agreement.

4 

Please note minimum prepayment amounts in Section 2.05(b) of the Credit
Agreement.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Notice of Loan Prepayment
as of the date first written above.

 

ANSYS, INC.

By:    

Name: Title:



--------------------------------------------------------------------------------

Exhibit D-3

FORM OF TERM NOTE

____________, 20__

FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
_____________________ or its registered permitted assigns (the “Lender”), in
accordance with the provisions of the Credit Agreement (as hereinafter defined),
the principal amount of the Term Loan made by the Lender to the Borrower under
that certain Credit Agreement, dated as of February 22, 2019 (as amended,
restated, amended and restated, extended, supplemented or otherwise modified in
writing from time to time, the “Credit Agreement;” the terms defined therein
being used herein as therein defined), among the Borrower, the Lenders from time
to time party thereto, Bank of America, N.A., as Administrative Agent, Swing
Line Lender and an L/C Issuer, and the other L/C Issuers party thereto.

The Borrower promises to pay interest on the unpaid principal amount of the Term
Loan made by the Lender to the Borrower from the date of such Term Loan until
the principal amount of such Term Loan is paid in full, at such interest rates
and at such times as provided in the Credit Agreement. All payments of principal
and interest shall be made to the Administrative Agent for the account of the
Lender in Dollars in immediately available funds at the Administrative Agent’s
Office. If any amount is not paid in full when due hereunder, such unpaid amount
shall bear interest, to be paid upon demand, from the due date thereof until the
date of actual payment (and before as well as after judgment) computed at the
per annum rate set forth in the Credit Agreement.

This Term Note is one of the Term Notes referred to in the Credit Agreement, is
entitled to the benefits thereof and may be prepaid in whole or in part subject
to the terms and conditions provided therein. Upon the occurrence and during the
continuation of one or more of the Events of Default specified in the Credit
Agreement, all amounts then remaining unpaid on this Term Note shall become, or
may be declared to be, immediately due and payable all as provided in the Credit
Agreement. The Term Loan made by the Lender to the Borrower shall be evidenced
by one or more loan accounts or records maintained by the Lender in the ordinary
course of business. The Lender may also attach schedules to this Term Note and
endorse thereon the date, amount and maturity of the Term Loan made by the
Lender to the Borrower and payments with respect thereto.

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Term Note.

THIS TERM NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Term Note to be duly
executed and delivered by its officer thereunto duly authorized.

 

ANSYS, INC.

By:    

Name: Title:



--------------------------------------------------------------------------------

**ANNEX A TO FIRST AMENDMENT**

 

 

 

Published CUSIP Number: 03662YAC2

Revolver CUSIP Number: 03662YAD0

Term Loan CUSIP Number: 03662YAE8

CREDIT AGREEMENT

Dated as of February 22, 2019

among

ANSYS, INC.,

as the Borrower,

BANK OF AMERICA, N.A.,

as Administrative Agent, Swing Line Lender and an L/C Issuer,

JPMORGAN CHASE BANK, N.A.,

CITIBANK, N.A.

and

PNC BANK, NATIONAL ASSOCIATION,

as Co-Syndication Agents,

FIFTH THIRD BANK,

FIRST NATIONAL BANK OF PENNSYLVANIA

and

MUFG BANK LTD.,

as Co-Documentation Agents

and

THE OTHER L/C ISSUERS AND LENDERS PARTY HERETO

Arranged By:

BOFA SECURITIES, INC.,

JPMORGAN CHASE BANK, N.A.,

CITIBANK, N.A.

and

PNC CAPITAL MARKETS LLC,

as Joint Lead Arrangers and Joint Bookrunners



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Section    Page  

ARTICLE I DEFINITIONS AND ACCOUNTING TERMS

     1     1.01   

Defined Terms

     1     1.02   

Other Interpretive Provisions

     29     1.03   

Accounting Terms

     30     1.04   

Rounding

     31                1.05      

Times of Day; Rates

     31     1.06   

Letter of Credit Amounts

     31     1.07   

Timing of Payment or Performance

     31  

ARTICLE II COMMITMENTS AND CREDIT EXTENSIONS

     31     2.01   

Loans

     31     2.02   

Committed Revolving Borrowings and Term Borrowing; Conversions and

       

Continuations of Committed Revolving Loans and Term Loans

     32     2.03   

Letters of Credit

     33     2.04   

Swing Line Loans

     41     2.05   

Prepayments

     44     2.06   

Termination or Reduction of Commitments

     45     2.07   

Repayment of Loans

     45     2.08   

Interest

     47     2.09   

Fees

     47     2.10   

Computation of Interest and Fees; Retroactive Adjustments of Applicable Rate

    

48

    2.11   

Evidence of Debt

     49     2.12   

Payments Generally; Administrative Agent’s Clawback

     49     2.13   

Sharing of Payments by Lenders

     51     2.14   

Increases in Aggregate Revolving Commitments

     51     2.15   

Cash Collateral

     53     2.16   

Defaulting Lenders

     54     2.17   

Extension of Revolving Maturity Date

     56  

ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY

     58     3.01   

Taxes

     58     3.02   

Illegality

     62     3.03   

Inability to Determine Rates

     63     3.04   

Increased Costs

     65     3.05   

Compensation for Losses

     66     3.06   

Mitigation Obligations; Replacement of Lenders

     67     3.07   

Survival

     67  

ARTICLE IV CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

     67     4.01   

Conditions Precedent to Effectiveness and the Initial Credit Extensions

     67     4.02   

Conditions to all Credit Extensions

     69     4.03   

Conditions to Funding of Term Loans

     69  

ARTICLE V REPRESENTATIONS AND WARRANTIES

     70     5.01   

Existence, Qualification and Power

     70  

 

i



--------------------------------------------------------------------------------

  5.02   

Authorization; No Contravention

     71     5.03   

Governmental Authorization

     71     5.04   

Binding Effect

     71     5.05   

Financial Statements; No Material Adverse Effect

     71     5.06   

Litigation

     71                5.07      

No Default

     72     5.08   

Ownership of Property

     72     5.09   

Environmental Compliance

     72     5.10   

Insurance

     72     5.11   

Taxes

     72     5.12   

ERISA Compliance

     72     5.13   

Margin Regulations; Investment Company Act

     73     5.14   

Disclosure

     73     5.15   

Compliance with Laws

     74     5.16   

Intellectual Property; Licenses, Etc.

     74     5.17   

Solvency

     74     5.18   

OFAC Representation

     74     5.19   

Anti-Corruption Laws

     74     5.20   

EEA Financial Institutions

     74  

ARTICLE VI AFFIRMATIVE COVENANTS

     74     6.01   

Financial Statements

     74     6.02   

Certificates; Other Information

     75     6.03   

Notices

     77     6.04   

Payment of Taxes

     77     6.05   

Preservation of Existence, Etc.

     77     6.06   

Maintenance of Properties

     77     6.07   

Maintenance of Insurance

     77     6.08   

Compliance with Laws

     78     6.09   

Books and Records

     78     6.10   

Inspection Rights

     78     6.11   

Use of Proceeds

     78     6.12   

Sanctions and Anti-Corruption Laws

     78  

ARTICLE VII NEGATIVE COVENANTS

     79     7.01   

Liens

     79     7.02   

Indebtedness

     81     7.03   

Fundamental Changes

     82     7.04   

Change in Nature of Business

     82     7.05   

Transactions with Affiliates

     83     7.06   

Use of Proceeds

     83     7.07   

Financial Covenant

     83     7.08   

Change in Fiscal Year

     83     7.09   

Sanctions

     83     7.10   

Anti-Corruption Laws

     83  

ARTICLE VIII EVENTS OF DEFAULT AND REMEDIES

     83     8.01   

Events of Default

     84     8.02   

Remedies Upon Event of Default

     85     8.03   

Application of Funds

     86  

 

ii



--------------------------------------------------------------------------------

ARTICLE IX ADMINISTRATIVE AGENT

     87     9.01   

Appointment and Authority

     87     9.02   

Rights as a Lender

     87     9.03   

Exculpatory Provisions

     87     9.04   

Reliance by Administrative Agent

     88     9.05   

Delegation of Duties

     88     9.06   

Resignation of Administrative Agent

     89     9.07   

Non-Reliance on Administrative Agent and Other Lenders

     90     9.08   

No Other Duties, Etc.

     90     9.09   

Administrative Agent May File Proofs of Claim

     91     9.10   

Collateral Matters

     91     9.11   

Certain ERISA Matters

     91  

ARTICLE X MISCELLANEOUS

     92     10.01   

Amendments, Etc.

     92     10.02   

Notices; Effectiveness; Electronic Communication

     94                10.03      

No Waiver; Cumulative Remedies; Enforcement

     96     10.04   

Expenses; Indemnity; Damage Waiver

     97     10.05   

Payments Set Aside

     99     10.06   

Successors and Assigns

     99     10.07   

Treatment of Certain Information; Confidentiality

     105     10.08   

Right of Setoff

     106     10.09   

Interest Rate Limitation

     106     10.10   

Counterparts; Integration; Effectiveness

     107     10.11   

Survival of Representations and Warranties

     107     10.12   

Severability

     107     10.13   

Replacement of Lenders

     107     10.14   

Governing Law; Jurisdiction; Etc.

     108     10.15   

Waiver of Jury Trial

     109     10.16   

No Advisory or Fiduciary Responsibility

     110     10.17   

USA PATRIOT Act Notice

     110     10.18   

Electronic Execution of Assignments and Certain Other Documents

     110     10.19   

Time of the Essence

     111     10.20   

Entire Agreement

     111     10.21   

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

     111     10.22   

Acknowledgement Regarding Any Supported QFCs

     111  

 

iii



--------------------------------------------------------------------------------

SCHEDULES              2.01      

Commitments and Applicable Percentages; L/C Commitments

  7.01   

Existing Liens

  7.02   

Existing Indebtedness

  10.02   

Administrative Agent’s Office; Certain Addresses for Notices

EXHIBITS     

Form of

  A   

Loan Notice

  B   

Swing Line Loan Notice

  C   

Notice of Loan Prepayment

  D-1   

Revolving Note

  D-2   

Swing Line Note

  D-3   

Term Note

  E   

Compliance Certificate

  F   

U.S. Tax Compliance Certificates

  G   

Assignment and Assumption

 

iv



--------------------------------------------------------------------------------

CREDIT AGREEMENT

This CREDIT AGREEMENT (this “Agreement”) is entered into, as of February 22,
2019, among ANSYS, Inc., a Delaware corporation (the “Borrower”), each Lender
from time to time party hereto, Bank of America, N.A., as Administrative Agent,
Swing Line Lender and an L/C Issuer, and the other L/C Issuers party hereto.

The Borrower has requested that the Lenders provide the credit facilities set
forth herein, and the Lenders are willing to do so on the terms and conditions
set forth herein.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

1.01      Defined Terms. As used in this Agreement, the following terms shall
have the meanings set forth below:

“Acquisition”, by any Person, means the acquisition by such Person, in a single
transaction or in a series of related transactions, of either (a) all or any
substantial portion of the property of, or a line of business or division of,
another Person, or (b) at least a majority of the voting stock of another
Person, in each case whether or not involving a merger or consolidation with
such other Person.

“Additional Lender” has the meaning specified in Section 2.14(c).

“Adjustment” has the meaning specified in Section 3.03(c).

“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.

“Administrative Agent’s Office” means (a) the Administrative Agent’s address as
set forth on Schedule 10.02, or such other address as the Administrative Agent
may from time to time notify to the Borrower and the Lenders in writing, and
(b) the Administrative Agent’s account separately disclosed in writing by the
Administrative Agent to the Borrower and the Lenders from time to time.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
approved by the Administrative Agent.

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

“Aggregate Revolving Commitments” means the Revolving Commitments of all the
Revolving Lenders. The aggregate principal amount of the Aggregate Revolving
Commitments in effect on the Closing Date is FIVE HUNDRED MILLION and No/100
DOLLARS ($500,000,000.00).

“Agreement” means this Credit Agreement.

“Anniversary Date” has the meaning specified in Section 2.17(a).

 

1



--------------------------------------------------------------------------------

“Applicable Percentage” means: (a) in respect of the Aggregate Revolving
Commitments, with respect to any Revolving Lender at any time, the percentage
(carried out to the ninth decimal place) of the Aggregate Revolving Commitments
represented by such Revolving Lender’s Revolving Commitment at such time,
subject to adjustment as provided in Section 2.16; provided, that, if the
commitment of each Revolving Lender to make Committed Revolving Loans and the
obligation of each L/C Issuer to make L/C Credit Extensions has been terminated
pursuant to Section 8.02, or if the Aggregate Revolving Commitments have expired
or been terminated pursuant to Section 2.06(a), then the Applicable Percentage
of each Revolving Lender shall be determined based on the Applicable Percentage
of such Revolving Lender most recently in effect, giving effect to any
subsequent assignments; and (b) in respect of the Term Facility, with respect to
any Term Lender at any time, the percentage (carried out to the ninth decimal
place) of the Term Facility represented by (i) at any time during the
Availability Period for the Term Facility, such Term Lender’s Term Commitment at
such time, and (ii) thereafter, the outstanding principal amount of such Term
Lender’s Term Loan at such time. The Applicable Percentage of each Lender, after
giving effect to this Agreement (along with any amendments made hereto and any
increases in the Aggregate Revolving Commitments pursuant to Section 2.14), is
set forth opposite the name of such Lender on Schedule 2.01, as it may change
from time to time in accordance with the terms hereof.

“Applicable Rate” means, with respect to Committed Revolving Loans, Term Loans,
Swing Line Loans, the Letter of Credit Fee and the Commitment Fee, the following
percentages per annum, based upon the Consolidated Leverage Ratio as of the end
of any fiscal quarter of the Borrower for the most recently-ended four quarter
period as set forth in the most recent Compliance Certificate received by the
Administrative Agent pursuant to Section 6.02(a):

 

    Pricing    

Level

   Consolidated
Leverage Ratio   

Commitment

Fee

  

Eurodollar

Rate Loans

   Base Rate Loans   

Letter of

Credit Fee

1

   < 1.00 to 1.0    0.110%    1.125%    0.125%    1.125%

2

  

³ 1.00 to 1.0 but

< 2.00 to 1.0

   0.150%    1.250%    0.250%    1.250%

3

  

³ 2.00 to 1.0 but

< 3.00 to 1.0

   0.200%    1.375%    0.375%    1.375%

4

  

³ 3.00 to 1.0 but

< 3.50 to 1.0

   0.250%    1.500%    0.500%    1.500%

5

   ³ 3.50 to 1.0    0.300%    1.750%    0.750%    1.750%

provided, that, the Applicable Rate in effect from the Closing Date until the
date that is the earlier of (a) the first Business Day immediately following the
date a Compliance Certificate is delivered pursuant to Section 6.02(a) for the
fiscal quarter ending June 30, 2019, and (b) the Ratings Achievement Date, shall
be determined based upon Pricing Level 1. Thereafter, the Applicable Rate for
any day shall be the percentages per annum set forth in the table below
determined by reference to the numerically lower of (i) the Pricing Level
corresponding to the Debt Ratings as in effect on such day, and (ii) the Pricing
Level corresponding to the Consolidated Leverage Ratio as of the end of any
fiscal quarter of the Borrower for the most recently-ended four quarter period
as set forth in the most recent Compliance Certificate received by the
Administrative Agent pursuant to Section 6.02(a) on or prior to such day:

 

2



--------------------------------------------------------------------------------

Pricing  
Level      Consolidated    
Leverage    
Ratio       

Debt Ratings

(S&P / Moody’s /
Fitch)

   Commitment  
Fee   Eurodollar  
Rate
Loans   Base Rate  
Loans   Letter of  
Credit  
Fee

1

   < 1.00 to 1.0    ³ BBB+ / Baa1 / BBB+    0.110%   1.125%   0.125%   1.125%

2

   ³ 1.00 to 1.0 but < 2.00 to 1.0    BBB / Baa2 / BBB    0.150%   1.250%  
0.250%   1.250%

3

   ³ 2.00 to 1.0 but < 3.00 to 1.0    BBB- / Baa3 / BBB-    0.200%   1.375%  
0.375%   1.375%

4

   ³ 3.00 to 1.0 but < 3.50 to 1.0    BB+ / Ba1 / BB+    0.250%   1.500%  
0.500%   1.500%

5

   ³ 3.50 to 1.0    £ BB / Ba2 / BB    0.300%   1.750%   0.750%   1.750%

provided, that, (A) if a Compliance Certificate is not delivered when due in
accordance with Section 6.02(a), then Pricing Level 5 shall apply as of the
first Business Day after the date on which such Compliance Certificate was
required to have been delivered and shall remain in effect until the first
Business Day following the date on which such Compliance Certificate is
delivered in accordance with Section 6.02(a), (B) to the extent the Pricing
Level corresponding to the Debt Ratings as in effect on such day is two or more
levels different than the Pricing Level corresponding to the Consolidated
Leverage Ratio as of the end of any fiscal quarter of the Borrower for the most
recently-ended four quarter period as set forth in the most recent Compliance
Certificate received by the Administrative Agent pursuant to Section 6.02(a),
the Applicable Rate for such day shall be determined by reference to the Pricing
Level that is one level above (numerically lower) the lower (numerically higher)
of the Pricing Level corresponding to the Debt Ratings as in effect on such day
and the Pricing Level corresponding to the Consolidated Leverage Ratio as of the
end of any fiscal quarter of the Borrower for the most recently-ended four
quarter period as set forth in the most recent Compliance Certificate received
by the Administrative Agent pursuant to Section 6.02(a), and (C) if at any time
there is (1) only one Debt Rating, or (2) no Debt Rating, then, in either case,
the Applicable Rate shall be determined by reference to the Pricing Level
corresponding to the Consolidated Leverage Ratio as of the end of any fiscal
quarter of the Borrower for the most recently-ended four quarter period as set
forth in the most recent Compliance Certificate received by the Administrative
Agent pursuant to Section 6.02(a). Any increase or decrease in the Applicable
Rate (x) resulting from a change in the Consolidated Leverage Ratio shall become
effective as of the first Business Day immediately following the date a
Compliance Certificate is delivered pursuant to Section 6.02(a), and
(y) resulting from a publicly announced change in the Debt Ratings shall be
effective as of the date on which such change is publicly announced.
Notwithstanding anything to the contrary contained in this definition, at any
time the Applicable Rate is determined by reference to the Consolidated Leverage
Ratio, the determination of the Applicable Rate for any such period shall be
subject to the provisions of Section 2.10(b).

“Applicable Revolving Percentage” means, with respect to any Revolving Lender at
any time, such Revolving Lender’s Applicable Percentage in respect of the
Aggregate Revolving Commitments at such time.

“Appropriate Lender” means (a) with respect to the Aggregate Revolving
Commitments or any Committed Revolving Loan, a Revolving Lender, and (b) with
respect to the Term Commitments or any Term Loan, a Term Lender.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

3



--------------------------------------------------------------------------------

“Arranger” means each of BofA Securities, JPMorgan, Citibank and PNCCM, each in
its capacity as a joint lead arranger and a joint bookrunner.

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit G or any other form (including electronic
documentation generated by use of an electronic platform) approved by the
Administrative Agent.

“Attributable Indebtedness” means, on any date, (a) in respect of any
Capitalized Lease Obligation of any Person, the capitalized amount thereof that
would appear on a balance sheet of such Person prepared as of such date in
accordance with GAAP, (b) in respect of any Synthetic Lease Obligation of any
Person, the capitalized amount of the remaining lease payments under the
relevant lease that would appear on a balance sheet of such Person prepared as
of such date in accordance with GAAP if such lease were accounted for as a
capital lease, and (c) in respect of any Securitization Transaction entered into
by any Person, the outstanding principal amount of such financing that would
appear on a balance sheet of such Person prepared on such date in accordance
with GAAP if the sale or transfer of assets that are subject thereto were
accounted for as a secured loan.

“Audited Financial Statements” means the audited consolidated balance sheet of
the Borrower and its Subsidiaries for the fiscal year ended December 31, 2017,
and the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of the Borrower and its Subsidiaries,
including the notes thereto.

“Auto-Extension Letter of Credit” has the meaning specified in Section 2.03(b).

“Availability Period” means (a) in respect of the Aggregate Revolving
Commitments, the period from and including the Closing Date to the earliest of
(i) the Revolving Maturity Date, (ii) the date of termination of the Aggregate
Revolving Commitments pursuant to Section 2.06(a), and (iii) the date of
termination of the commitment of each Revolving Lender to make Committed
Revolving Loans and of the obligation of each L/C Issuer to make L/C Credit
Extensions pursuant to Section 8.02, and (b) in respect of the Term Facility,
the period from and including the First Amendment Effective Date to the earliest
to occur of (i) the termination of the Peloton Acquisition Agreement in
accordance with its terms, (ii) the consummation of the Peloton Acquisition with
or without the funding of the Term Loans, (iii) the date of termination of the
Term Facility pursuant to Section 2.06(b), (iv) December 10, 2019 (provided,
that, if the termination date set forth in Section 8.1(c) of the Peloton
Acquisition Agreement (as in effect on September 11, 2019) is extended pursuant
to the first proviso to Section 8.1(c) of the Peloton Acquisition Agreement (as
in effect on September 11, 2019), such date shall be automatically extended to
January 9, 2020), and (v) the date of termination of the commitment of each Term
Lender to make a Term Loan pursuant to Section 8.02.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

4



--------------------------------------------------------------------------------

“Bank of America” means Bank of America, N.A. and its successors.

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus one-half of one percent (0.50%), (b) the rate
of interest in effect for such day as publicly announced from time to time by
Bank of America as its “prime rate,” and (c) the Eurodollar Rate plus one
percent (1.00%); provided, that, if the Base Rate shall be less than zero, such
rate shall be deemed zero for purposes of this Agreement. The “prime rate” is a
rate set by Bank of America based upon various factors including Bank of
America’s costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above, or below such announced rate. Any change in such “prime rate”
announced by Bank of America shall take effect at the opening of business on the
day specified in the public announcement of such change. If the Base Rate is
being used as an alternate rate of interest pursuant to Section 3.03, then the
Base Rate shall be the greater of clauses (a) and (b) above and shall be
determined without reference to clause (c) above.

“Base Rate Loan” means a Committed Revolving Loan or a Term Loan that bears
interest based on the Base Rate.

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership required by the Beneficial Ownership Regulation.

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Code, or (c) any Person whose assets include (for purposes
of ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or
Section 4975 of the Code) the assets of any such “employee benefit plan” or
“plan”.

“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

“Board of Directors” means (a) with respect to a corporation, the board of
directors of the corporation or any committee thereof duly authorized to act on
behalf of such board, (b) with respect to a partnership, the Board of Directors
of the general partner of the partnership, (c) with respect to a limited
liability company, the managing member or members or any controlling committee
of managing members thereof or if not member-managed, the managers thereof or
any committee of managing members or managers thereof duly authorized to act on
behalf of such Persons, and (d) with respect to any other Person, the board or
committee of such Person serving a similar function.

“BofA Securities” means BofA Securities, Inc.

“Borrower” has the meaning specified in the introductory paragraph hereto.

“Borrower Materials” has the meaning specified in Section 6.02.

“Borrowing” means a Committed Revolving Borrowing, a Term Borrowing or a Swing
Line Borrowing, as the context may require.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any Eurodollar Rate Loan, means any such day that is

 

5



--------------------------------------------------------------------------------

also a day on which dealings in Dollar deposits are conducted by and between
banks in the London interbank eurodollar market.

“Capitalized Lease Obligation” means the monetary obligation of a Person under
any lease of any property by such Person as lessee which would, in accordance
with GAAP, be required to be accounted for as a capital lease on the balance
sheet of such Person.

“Cash Collateralize” or “Cash Collateralized” means to pledge and deposit with
or deliver to the Administrative Agent, for the benefit of one or more of the
L/C Issuers or the Revolving Lenders, as collateral for L/C Obligations or
obligations of the Revolving Lenders to fund participations in respect of L/C
Obligations, cash or deposit account balances or, if the Administrative Agent
and the applicable L/C Issuers shall agree in their sole discretion, other
credit support, in each case pursuant to documentation in form and substance
reasonably satisfactory to the Administrative Agent and the applicable L/C
Issuers. “Cash Collateral” shall have a meaning correlative to the foregoing and
shall include the proceeds of such cash collateral and other credit support.

“Change in Law” means the occurrence, after the Closing Date, of any of the
following: (a) the adoption or taking effect of any applicable Law, (b) any
change in any applicable Law or in the administration, interpretation,
implementation or application thereof by any Governmental Authority, or (c) the
making or issuance of any request, rule, guideline or directive (whether or not
having the force of Law) by any Governmental Authority; provided, that,
notwithstanding anything herein to the contrary, (i) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith or in the implementation
thereof, and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted, issued or implemented.

“Change of Control” means an event or series of events by which:

(a)        any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, but excluding any employee benefit
plan of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Securities Exchange Act of 1934, except that a person or group shall be deemed
to have “beneficial ownership” of all securities that such person or group has
the right to acquire, whether such right is exercisable immediately or only
after the passage of time (such right, an “option right”)), directly or
indirectly, of forty percent (40%) or more of the Equity Interests of the
Borrower entitled to vote for members of the Board of Directors of the Borrower
on a fully-diluted basis (and taking into account all such securities that such
person or group has the right to acquire pursuant to any option right); or

(b)        during any period of twenty-four (24) consecutive months, a majority
of the members of the Board of Directors of the Borrower cease to be composed of
individuals (i) who were members of the Board of Directors of the Borrower on
the first day of such period, (ii) whose election or nomination to the Board of
Directors of the Borrower was approved by individuals referred to in clause
(i) above constituting at the time of such election or nomination at least a
majority of that Board of Directors, or (iii) whose election or nomination to
the Board of Directors of the Borrower was approved by individuals referred to
in clauses (i) and (ii) above constituting at the time of such election or
nomination at least a majority of that Board of Directors.

 

6



--------------------------------------------------------------------------------

“Citibank” means Citibank, N.A.

“Closing Date” means February 22, 2019.

“Code” means the Internal Revenue Code of 1986.

“Commitment” means a Revolving Commitment or a Term Commitment, as the context
may require.

“Commitment Fee” has the meaning specified in Section 2.09(a).

“Committed Revolving Borrowing” means a borrowing consisting of simultaneous
Committed Revolving Loans of the same Type and, in the case of Eurodollar Rate
Loans, having the same Interest Period made by each of the Revolving Lenders
pursuant to Section 2.01(a).

“Committed Revolving Loan” has the meaning specified in Section 2.01(a).

“Compliance Certificate” means a certificate substantially in the form of
Exhibit E.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated EBITDA” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, an amount equal to: (a) Consolidated Net
Income for such period; plus (b) the following, without duplication, to the
extent deducted in calculating such Consolidated Net Income: (i) Consolidated
Interest Charges for such period; (ii) the provision for federal, state, local
and foreign income taxes payable by the Borrower and its Subsidiaries for such
period, including any franchise taxes or other taxes based on income, profits or
capital; (iii) depreciation and amortization expense of the Borrower and its
Subsidiaries for such period; (iv) non-cash charges or expenses of the Borrower
and its Subsidiaries for such period in connection with any equity plan or
stock-based compensation plan, any other management or employee benefit plan or
agreement, or any stock subscription or shareholder agreement (including any
non-cash charges or expenses of the Borrower and its Subsidiaries in connection
with the granting of any restricted stock units); (v) infrequent or unusual
losses, charges or expenses of the Borrower and its Subsidiaries for such
period; (vi) any non-cash charges, expenses, or losses of the Borrower and its
Subsidiaries for such period; provided, that, if any such non-cash charge,
expense or loss represents an accrual or reserve for a cash expenditure in a
future period, then such cash expenditure in such future period shall be
subtracted from Consolidated EBITDA pursuant to clause (c)(iv) below when paid;
(vii) any fees, costs and expenses (including any transaction or retention bonus
or similar payment) incurred by the Borrower and its Subsidiaries during such
period, or any amortization thereof for such period, in connection with any
Acquisition, any investment, any recapitalization, any Disposition, any issuance
or repayment of Indebtedness, any issuance of Equity Interests, or any
amendment, modification, waiver, or refinancing relating to any document
governing any Indebtedness, in each case, whether or not consummated (and, in
the case of any consummated transaction, including such transactions consummated
prior to the Closing Date) and so long as such transaction is permitted by this
Agreement; provided, that, the aggregate amount added back to Consolidated
EBITDA pursuant to this clause (b)(vii) for such period, when taken together
with the aggregate amounts added back to Consolidated EBITDA pursuant to clauses
(b)(viii) and (b)(x) below for such period, shall not exceed fifteen percent
(15%) of Consolidated EBITDA (calculated prior to giving effect to the add backs
permitted pursuant to this clause (b)(vii) and clauses (b)(viii) and (b)(x)
below) for such period; (viii) restructuring costs, charges or expenses of the
Borrower and its Subsidiaries for such period, whether or not classified as
restructuring costs, charges or expenses under GAAP (including severance costs,
integration costs, restructuring costs related to acquisitions and to closure or
consolidation

 

7



--------------------------------------------------------------------------------

of facilities or locations, facilities’ opening costs and other business
optimization expenses, curtailments or modifications to pension and
post-retirement employee benefit plans, retention or completion bonuses and any
expense related to any reconstruction, de-commissioning or reconfiguration of
fixed assets for alternate use); provided, that, the aggregate amount added back
to Consolidated EBITDA pursuant to this clause (b)(viii) for such period, when
taken together with the aggregate amounts added back to Consolidated EBITDA
pursuant to clause (b)(vii) above and clause (b)(x) below for such period, shall
not exceed fifteen percent (15%) of Consolidated EBITDA (calculated prior to
giving effect to the add backs permitted pursuant to this clause (b)(viii),
clause (b)(vii) above and clause (b)(x) below) for such period; (ix) any fees,
costs or expenses incurred by the Borrower and its Subsidiaries for such period
in connection with the entering into of the Loan Documents (and any subsequent
amendment or waiver relating thereto), and any Credit Extension to be made on
the Closing Date; (x) any loss of the Borrower and its Subsidiaries in such
period related to the early extinguishment of Indebtedness; provided, that, the
aggregate amount added back to Consolidated EBITDA pursuant to this clause
(b)(x) for such period, when taken together with the aggregate amounts added
back to Consolidated EBITDA pursuant to clauses (b)(vii) and (b)(viii) above for
such period, shall not exceed fifteen percent (15%) of Consolidated EBITDA
(calculated prior to giving effect to the add backs permitted pursuant to this
clause (b)(x) and clauses (b)(vii) and (b)(viii) above) for such period;
(xi) any losses of the Borrower and its Subsidiaries in such period resulting
from any Disposition by the Borrower or such Subsidiary outside of the ordinary
course of business, including any net loss from discontinued operations and any
net loss on the Disposition of discontinued operations; (xii) any losses of the
Borrower and its Subsidiaries in such period resulting from a change in
accounting principles during such period; (xiii) adjustments taken by the
Borrower and its Subsidiaries in such period relating to any write-downs of
acquired deferred revenue; and (xiv) any losses of the Borrower and its
Subsidiaries in such period with respect to foreign exchange transactions; minus
(c) the following, without duplication, to the extent included in calculating
such Consolidated Net Income: (i) federal, state, local and foreign income tax
credits of the Borrower and its Subsidiaries for such period; (ii) infrequent or
unusual gains of the Borrower and its Subsidiaries for such period; (iii) all
non-cash income or gains of the Borrower and its Subsidiaries for such period;
(iv) all cash payments made by the Borrower and its Subsidiaries during such
period to the extent made on account of non-cash charges, expenses, or losses
added back to Consolidated EBITDA pursuant to clause (b)(vi) above in a previous
period (it being understood that this clause (c)(iv) shall not be utilized in
reversing any non-cash charges, expenses, or losses added back to Consolidated
EBITDA); (v) all gains of the Borrower and its Subsidiaries for such period in
connection with any Disposition by the Borrower or such Subsidiary outside of
the ordinary course of business, including any gains from discontinued
operations and any gains on the Disposition of discontinued operations; (vi) all
gains of the Borrower and its Subsidiaries in such period related to the early
extinguishment of Indebtedness; (vii) all gains of the Borrower and its
Subsidiaries in such period resulting from a change in accounting principles
during such period; and (viii) all gains of the Borrower and its Subsidiaries in
such period with respect to foreign exchange transactions.

“Consolidated Funded Indebtedness” means, as to any Person, as of any date,
without duplication, the following, solely to the extent the same would be
included as indebtedness or liabilities of such Person in accordance with GAAP:
(a) Indebtedness of such Person of the type described in clauses (a), (b)
(excluding, in the case of clause (b), letters of credit to the extent there is
no overdue reimbursement obligation in respect thereof), (c), (d), and (e) of
the definition of “Indebtedness,” (b) all Guarantees of such Person in respect
of any of the Indebtedness referred to in clause (a) of this definition of
another Person, and (c) the Consolidated Funded Indebtedness of any partnership
or joint venture (other than a joint venture that is itself a corporation or
limited liability company) in which such Person is a general partner or a joint
venturer, unless such Consolidated Funded Indebtedness is expressly made
non-recourse to such Person.

“Consolidated Interest Charges” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, the sum of (a) all interest, premium
payments, debt discount, fees, charges and related expenses for such period in
connection with borrowed money (including capitalized interest) or in

 

8



--------------------------------------------------------------------------------

connection with the deferred purchase price of assets, in each case to the
extent treated as interest in accordance with GAAP, plus (b) the portion of rent
expense with respect to such period under capital leases that is treated as
interest in accordance with GAAP, plus (c) the implied interest component of
Synthetic Lease Obligations with respect to such period.

“Consolidated Leverage Ratio” means, as of any date of determination, for the
Borrower and its Subsidiaries on a consolidated basis, the ratio of
(a) Consolidated Funded Indebtedness of the Borrower and its Subsidiaries on a
consolidated basis as of such date, to (b) Consolidated EBITDA for the four
consecutive fiscal quarters of the Borrower most recently completed on or prior
to such date.

“Consolidated Net Income” means, for any period, the net income (or loss) of the
Borrower and its Subsidiaries on a consolidated basis for such period as
determined in accordance with GAAP.

“Consolidated Total Assets” means, as of any date of determination, the total
assets of the Borrower and its Subsidiaries on a consolidated basis in
accordance with GAAP as of such date.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Covered Entity” means any of the following: (a) a “covered entity” as that term
is defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b); (b) a
“covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 47.3(b); or (c) a “covered FSI” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. § 382.2(b).

“Covered Party” has the meaning specified in Section 10.22.

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

“Current Revolving Maturity Date” has the meaning specified in Section 2.17(a).

“Debt Rating” means, as of any date of determination, (a) the Borrower’s
non-credit enhanced, senior unsecured long-term debt rating on such date as
determined by S&P, (b) the Borrower’s non-credit enhanced, senior unsecured
long-term debt rating on such date as determined by Moody’s, or (c) the
Borrower’s non-credit enhanced, senior unsecured long-term debt rating on such
date as determined by Fitch; provided, that, if as of any such date the
Applicable Rate is determined by reference to the Debt Ratings, (i) if as of
such date there are only two Debt Ratings, (A) if the Debt Ratings shall differ
by one Pricing Level, then the Pricing Level for the higher (i.e. the Pricing
Level that is numerically lower) of such Debt Ratings shall apply, and (B) if
the Debt Ratings differ by more than one Pricing Level, then the Pricing Level
that is one level lower (i.e. the Pricing Level that is numerically higher) than
the Pricing Level of the higher (i.e. the Pricing Level that is numerically
lower) Debt Rating shall apply, and (ii) if as of such date there are three Debt
Ratings, (A) if two of the three Debt Ratings are equivalent and the third Debt
Rating is lower (i.e. such Debt Rating corresponds to a numerically higher
Pricing Level than the other two Debt Ratings), then the Pricing Level for the
two Debt Ratings that are equivalent (i.e. the Pricing Level that is numerically
lower) shall apply, (B) if two of the three Debt Ratings are equivalent and the
third Debt Rating is higher (i.e. such Debt Rating corresponds to a numerically
lower Pricing Level than the other two Debt Ratings), then the Pricing Level for
the two Debt Ratings that are equivalent (i.e. the Pricing Level that is

 

9



--------------------------------------------------------------------------------

numerically higher) shall apply, and (C) if all three Debt Ratings correspond to
different Pricing Levels, then the Pricing Level corresponding to the Debt
Rating that is neither the highest Debt Rating nor the lowest Debt Rating shall
apply. If the rating system of S&P, Moody’s or Fitch shall change, or if any
such rating agency shall cease to be in the business of rating corporate debt
obligations, the Borrower and the Lenders shall negotiate in good faith to amend
this definition to reflect such changed rating system or the unavailability of
ratings from such rating agency and, pending the effectiveness of any such
amendment, if such change or cessation results in having only one Debt Rating or
no Debt Rating, the Applicable Rate shall be determined by reference to the
Pricing Level corresponding to the Consolidated Leverage Ratio as of the end of
any fiscal quarter of the Borrower for the most recently-ended four quarter
period as set forth in the most recent Compliance Certificate received by the
Administrative Agent pursuant to Section 6.02(a).

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means (a) with respect to any Obligation for which a rate is
specified, a rate per annum equal to two percent (2%) in excess of the rate
otherwise applicable thereto, and (b) with respect to any Obligation for which a
rate is not specified or available, a rate per annum equal to the Base Rate plus
the Applicable Rate for Base Rate Loans plus two percent (2%), in each case, to
the fullest extent permitted by applicable Law.

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

“Defaulting Lender” means, subject to Section 2.16(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two (2) Business Days
of the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, any L/C Issuer, the
Swing Line Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swing Line Loans) within two (2) Business Days of the date when due, (b) has
notified the Borrower, the Administrative Agent, any L/C Issuer or the Swing
Line Lender in writing that it does not intend to comply with its funding
obligations hereunder, or has made a public statement to that effect (unless
such writing or public statement relates to such Lender’s obligation to fund a
Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within three
(3) Business Days after written request by the Administrative Agent or the
Borrower, to confirm in writing to the Administrative Agent and the Borrower
that it will comply with its prospective funding obligations hereunder
(provided, that, such Lender shall cease to be a Defaulting Lender pursuant to
this clause (c) upon receipt of such written confirmation by each of the
Administrative Agent and the Borrower), or (d) has, or has a direct or indirect
parent company that has, (i) become the subject of a proceeding under any Debtor
Relief Law, (ii) had appointed for it a receiver, custodian, conservator,
trustee, administrator, assignee for the benefit of creditors or similar Person
charged with reorganization or liquidation of its business or assets, including
the Federal Deposit Insurance Corporation or any other state or federal
regulatory authority acting in such a capacity, or (iii) become the subject of a
Bail-In Action; provided, that,

 

10



--------------------------------------------------------------------------------

a Lender shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any Equity Interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses
(a) through (d) above, and of the effective date of such status, shall be
conclusive and binding absent manifest error, and such Lender shall be deemed to
be a Defaulting Lender (subject to Section 2.16(b)) as of the date established
therefor by the Administrative Agent in a written notice of such determination,
which shall be delivered by the Administrative Agent to the Borrower, each L/C
Issuer, the Swing Line Lender and each other Lender promptly following such
determination.

“Designated Jurisdiction” means any country, region or territory to the extent
that such country, region or territory itself is the subject of a Sanction.

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any Sale and Leaseback Transaction) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.

“Disqualified Institution” means, as of any date of determination, (a) any
Person that is a competitor of the Borrower or any of its Subsidiaries that has
been identified by legal name in writing prior to such date (i) to the
Arrangers, if such identification is made prior to the Closing Date, or (ii) to
the Administrative Agent, if such identification is made on or after the Closing
Date (any such Person, a “Competitor”), or (b) any Affiliate of any Competitor
that (i) has been identified by legal name in writing prior to such date (A) to
the Arrangers, if such identification is made prior to the Closing Date, or
(B) to the Administrative Agent, if such identification is made on or after the
Closing Date, or (ii) is obviously (based solely on the similarity of the legal
name of such Affiliate to the name of the Competitor) an Affiliate of such
Competitor; provided, that, (i) the foregoing shall not apply retroactively to
disqualify any Person that previously acquired an assignment of, or
participation in, the Commitments or Loans to the extent such Person was not a
Disqualified Institution at the time of such assignment or participation, as
applicable, and (ii) the Disqualified Institutions shall not include any bona
fide fixed income investor or debt fund that is primarily engaged in, or advises
funds or other investment vehicles that are engaged in, making, purchasing,
holding or otherwise investing in commercial loans, notes, bonds and similar
extensions of credit or securities in the ordinary course of its business and
whose managers are not involved with the equity investment decisions of any
other Person described in clause (a) or clause (b) above.

“Dollar” and “$” mean lawful money of the United States.

“DQ List” has the meaning specified in Section 10.06(g).

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
Subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

 

11



--------------------------------------------------------------------------------

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.06(b)(iv), (v) and (vi) (subject to such consents, if
any, as may be required under Section 10.06(b)(iii)). For the avoidance of
doubt, any Disqualified Institution is subject to Section 10.06(g).

“Environmental Laws” means any and all Federal, state and local statutes, laws,
regulations, ordinances, rules, judgments, orders, decrees, permits,
concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.

“Environmental Liability” means any liability (including any liability for
damages, costs of environmental remediation, fines, penalties or indemnities),
of the Borrower or any of its Subsidiaries directly or indirectly resulting from
or based upon (a) violation of any Environmental Law, (b) the generation, use,
handling, transportation, storage, treatment or disposal of any Hazardous
Materials, (c) exposure to any Hazardous Materials, (d) the release of any
Hazardous Materials into the environment, or (e) any contract, agreement or
other consensual arrangement pursuant to which liability is assumed or imposed
with respect to any of the foregoing.

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

“ERISA Event” means: (a) a Reportable Event with respect to a Pension Plan;
(b) the withdrawal of the Borrower or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Borrower or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
insolvent; (d) the filing of a notice of intent to terminate, the treatment of a
Pension Plan amendment as a termination under Section 4041 or 4041A of ERISA;
(e) the institution by the PBGC of proceedings to terminate a Pension Plan;
(f) the determination that any Pension Plan is considered an at-risk plan or a
notification that a Multiemployer Plan is endangered or in critical status
within the meaning of Sections 430, 431 and 432 of the Code or Sections 303, 304
and 305 of ERISA; or (g) the imposition of any liability under Title IV of
ERISA, other than for PBGC premiums due but not delinquent under Section 4007 of
ERISA, upon the Borrower or any ERISA Affiliate.

 

12



--------------------------------------------------------------------------------

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Eurodollar Rate” means:

(a)     for any Interest Period with respect to a Eurodollar Rate Loan, the rate
per annum equal to the London Interbank Offered Rate as administered by ICE
Benchmark Administration (or any other Person that takes over the administration
of such rate for Dollars for a period equal in length to such Interest Period
(“LIBOR”)) as published on the applicable Bloomberg screen page (or such other
commercially available source providing such quotations as may be designated by
the Administrative Agent from time to time) at approximately 11:00 a.m., London
time, two (2) Business Days prior to the commencement of such Interest Period,
for Dollar deposits (for delivery on the first day of such Interest Period) with
a term equivalent to such Interest Period;

(b)     for any interest calculation with respect to a Base Rate Loan on any
date, the rate per annum equal to LIBOR, at or about 11:00 a.m., London time
determined two (2) Business Days prior to such date for Dollar deposits with a
term of one month commencing that day; and

(c)     if the Eurodollar Rate shall be less than zero, such rate shall be
deemed zero for purposes of this Agreement.

“Eurodollar Rate Loan” means a Committed Revolving Loan or a Term Loan that
bears interest at a rate based on clause (a) of the definition of “Eurodollar
Rate.”

“Event of Default” has the meaning specified in Section 8.01.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof), or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. Federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 10.13), or (ii) such Lender changes its Lending Office,
except in each case to the extent that pursuant to Section 3.01(a)(ii), (a)(iii)
or (c), amounts with respect to such Taxes were payable either to such Lender’s
assignor immediately before such Lender became a party hereto or to such Lender
immediately before it changed its Lending Office, (c) Taxes attributable to such
Recipient’s failure to comply with Section 3.01(e), and (d) any U.S. federal
withholding taxes imposed under FATCA.

“Extending Lender” has the meaning specified in Section 2.17(d).

“FATCA” means Sections 1471 through 1474 of the Code, as of the Closing Date (or
any amended or successor version that is substantively comparable and not
materially more onerous to comply with) and any current or future regulations or
official interpretations thereof and any agreements entered into pursuant to
Section 1471(b)(1) of the Code and any fiscal or regulatory legislation, rules
or official practices adopted pursuant to any intergovernmental agreement,
treaty or convention among Governmental Authorities entered into in connection
with the implementation of such sections of the Code.

 

13



--------------------------------------------------------------------------------

“Federal Funds Rate” means, for any day, the rate per annum calculated by the
Federal Reserve Bank of New York based on such day’s federal funds transactions
by depository institutions (as determined in such manner as the Federal Reserve
Bank of New York shall set forth on its public website from time to time) and
published on the next succeeding Business Day by the Federal Reserve Bank of New
York as the federal funds effective rate; provided, that, if the Federal Funds
Rate as so determined would be less than zero, such rate shall be deemed to be
zero for purposes of this Agreement.

“Fee Letter” means each of (a) the letter agreement, dated as of January 16,
2019, among the Borrower, Bank of America, MLPF&S, JPMorgan, Citibank, PNC and
PNCCM, (b) the letter agreement, dated as of January 16, 2019, among the
Borrower, Bank of America and MLPF&S, (c) the letter agreement, dated as of
January 16, 2019, between the Borrower and JPMorgan, (d) the letter agreement,
dated as of January 16, 2019, between the Borrower and Citibank, and (e) the
letter agreement, dated as of January 16, 2019, between the Borrower and PNCCM.

“First Amendment” means that certain First Amendment to Credit Agreement, dated
as of the First Amendment Effective Date, by and among the Borrower, the Lenders
party thereto, and Bank of America, as Administrative Agent.

“First Amendment Effective Date” means October 16, 2019.

“Fitch” means Fitch Ratings Inc., and any successor or assignee of the business
of such company in the business of rating debt.

“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the Laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes. For purposes of this
definition, the United States, each State thereof and the District of Columbia
shall be deemed to constitute a single jurisdiction.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fronting Exposure” means, at any time there is a Defaulting Lender that is a
Revolving Lender, (a) with respect to each L/C Issuer, such Defaulting Lender’s
Applicable Revolving Percentage of the outstanding L/C Obligations other than
L/C Obligations as to which such Defaulting Lender’s participation obligation
has been reallocated to other Revolving Lenders or Cash Collateralized in
accordance with the terms hereof, and (b) with respect to the Swing Line Lender,
such Defaulting Lender’s Applicable Revolving Percentage of Swing Line Loans
other than Swing Line Loans as to which such Defaulting Lender’s participation
obligation has been reallocated to other Revolving Lenders in accordance with
the terms hereof.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board, consistently applied
and subject to Section 1.03.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality,

 

14



--------------------------------------------------------------------------------

regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative powers or functions
of or pertaining to government (including any supra-national bodies such as the
European Union or the European Central Bank).

“Guarantee” means, as to any Person, any obligation, contingent or otherwise, of
such Person guaranteeing or having the economic effect of guaranteeing any
Indebtedness of the kind described in the definition thereof or other obligation
payable or performable by another Person (the “primary obligor”) in any manner,
whether directly or indirectly, and including any obligation of such Person,
direct or indirect, (a) to purchase or pay (or advance or supply funds for the
purchase or payment of) such Indebtedness or other obligation, (b) to purchase
or lease property, securities or services for the purpose of assuring the
obligee in respect of such Indebtedness or other obligation of the payment or
performance of such Indebtedness or other obligation, (c) to maintain working
capital, equity capital or any other financial statement condition or liquidity
of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation, or (d) entered into for the purpose of
assuring in any other manner the obligee in respect of such Indebtedness or
other obligation of the payment or performance thereof or to protect such
obligee against loss in respect thereof (in whole or in part); provided, that,
the term Guarantee shall not include endorsements for collection or deposit in
the ordinary course of business. The amount of any Guarantee shall be deemed to
be an amount equal to the stated or determinable amount of the related primary
obligation, or portion thereof, in respect of which such Guarantee is made or,
if not stated or determinable, the maximum reasonably anticipated liability in
respect thereof as determined by the guaranteeing Person in good faith. The term
“Guarantee” as a verb has a corresponding meaning.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“HMT” has the meaning specified in the definition of “Sanction(s).”

“Impacted Loans” has the meaning specified in Section 3.03(a).

“Increase Effective Date” has the meaning specified in Section 2.14(d).

“Incremental Amount” means, as of any date of determination, the sum of (a)
$200,000,000, plus (b) the aggregate principal amount of any voluntary
prepayment of Committed Revolving Loans made pursuant to Section 2.05(a) (to the
extent such voluntary prepayment is accompanied by a permanent reduction of the
Aggregate Revolving Commitments) prior to such date, except to the extent such
voluntary prepayment was funded with the proceeds of long-term Indebtedness,
minus (c) the aggregate principal amount of increases in the Aggregate Revolving
Commitments implemented pursuant to Section 2.14 prior to such date.

“Indebtedness” means, as to any Person, as of any date, without duplication, all
of the following: (a) all obligations of such Person for borrowed money and all
obligations of such Person evidenced by bonds, debentures, notes, loan
agreements or other similar instruments, in each case, solely to the extent the
same would be included as indebtedness or liabilities of such Person in
accordance with GAAP; (b) the face amount of any letters of credit (including
standby and commercial), bankers’ acceptances, bank guaranties, surety bonds and
similar instruments of such Person; (c) all obligations of such Person to pay
the deferred purchase price of property or services, in each case, solely to the
extent the same would be included as indebtedness or liabilities of such Person
in accordance with GAAP, other than (i) trade accounts payable in the ordinary
course of business, (ii) obligations of such Person in respect of operating
leases, (iii) accrued expenses and deferred taxes incurred by such Person and
paid in the ordinary course of

 

15



--------------------------------------------------------------------------------

business (unless such accrued expenses or deferred taxes would be included as
indebtedness or liabilities of such Person in accordance with GAAP), and
(iv) any earn-out obligation or purchase price adjustment of such Person so long
as no payment is owed thereunder and such obligation is not fixed in amount;
(d) indebtedness (excluding prepaid interest thereon) secured by a Lien (other
than a Lien for taxes not yet due and payable) on property owned or being
purchased by such Person (including indebtedness arising under conditional sales
or other title retention agreements), whether or not such indebtedness shall
have been assumed by such Person or is limited in recourse (with the amount of
such indebtedness to be deemed equal to the lesser of (i) the aggregate unpaid
amount of such indebtedness, and (ii) the fair market value of the property
encumbered thereby as determined by such Person in good faith); (e) Attributable
Indebtedness of such Person; (f) all obligations of such Person to mandatorily
purchase, redeem, retire, defease or otherwise make any payment in respect of
any preferred Equity Interest in such Person or any other Person, in each case
on or prior to the date that is ninety-one (91) days following the then-latest
Maturity Date; (g) the Swap Termination Value of any Swap Contract entered into
by such Person; (h) all Guarantees of such Person in respect of any of the
foregoing; and (i) the Indebtedness of any partnership or joint venture (other
than a joint venture that is itself a corporation or limited liability company)
in which such Person is a general partner or a joint venturer, unless such
Indebtedness is expressly made non-recourse to such Person.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower under any Loan Document, and (b) to the extent not otherwise described
in clause (a), Other Taxes.

“Indemnitee” has the meaning specified in Section 10.04(b).

“Information” has the meaning specified in Section 10.07.

“Interest Payment Date” means, (a) as to any Eurodollar Rate Loan, the last day
of each Interest Period applicable to such Eurodollar Rate Loan and the
Revolving Maturity Date or the Term Maturity Date, as applicable; provided,
that, if any Interest Period for a Eurodollar Rate Loan exceeds three
(3) months, the respective dates that fall every three (3) months after the
beginning of such Interest Period shall also be Interest Payment Dates; and
(b) as to any Base Rate Loan and any Swing Line Loan, the last Business Day of
each March, June, September and December and the Revolving Maturity Date or the
Term Maturity Date, as applicable.

“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one (1), two (2), three (3) or
six (6) months thereafter (in each case, subject to availability) as selected by
the Borrower in its Loan Notice, or such other period that is twelve (12) months
or less requested by the Borrower and consented to by all of the Appropriate
Lenders; provided, that: (a) any Interest Period that would otherwise end on a
day that is not a Business Day shall be extended to the next succeeding Business
Day unless such Business Day falls in another calendar month, in which case such
Interest Period shall end on the next preceding Business Day; (b) any Interest
Period that begins on the last Business Day of a calendar month (or on a day for
which there is no numerically corresponding day in the calendar month at the end
of such Interest Period) shall end on the last Business Day of the calendar
month at the end of such Interest Period; and (c) no Interest Period shall
extend beyond the Revolving Maturity Date or the Term Maturity Date, as
applicable.

“IRS” means the United States Internal Revenue Service.

“ISP” means the International Standby Practices, International Chamber of
Commerce Publication No. 590 (or such later version thereof as may be in effect
at the time of the applicable L/C Credit Extension).

 

16



--------------------------------------------------------------------------------

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by an L/C Issuer and the Borrower (or any Subsidiary) or in favor of such
L/C Issuer and relating to such Letter of Credit.

“JPMorgan” means JPMorgan Chase Bank, N.A.

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

“L/C Advance” means, with respect to each Revolving Lender, such Revolving
Lender’s funding of its participation in any L/C Disbursement in accordance with
its Applicable Revolving Percentage.

“L/C Commitment” means, with respect to each L/C Issuer, such L/C Issuer’s
commitment to issue Letters of Credit hereunder. The initial amount of each L/C
Issuer’s L/C Commitment is set forth on Schedule 2.01, as such amount may be
adjusted from time to time in accordance with this Agreement. The L/C Commitment
of an L/C Issuer may be modified from time to time by agreement between such L/C
Issuer and the Borrower, and notified to the Administrative Agent. Upon the
effective date of the resignation of an L/C Issuer pursuant to Section 10.06(f),
the L/C Commitment of such resigning L/C Issuer shall be terminated; provided,
that, it is understood and agreed that (a) such L/C Issuer shall retain all the
rights, powers, privileges and duties of an L/C Issuer hereunder with respect to
all Letters of Credit issued by it and outstanding as of the effective date of
its resignation as an L/C Issuer and all L/C Obligations with respect thereto
(including the right to require the Revolving Lenders to fund risk
participations in Unreimbursed Amounts pursuant to Section 2.03(f)), and
(b) such L/C Issuer shall be required to maintain any Letter of Credit issued by
such L/C Issuer prior to the effective date of its resignation as an L/C Issuer,
until such time as such Letters of Credit are assumed or replaced pursuant to
Section 10.06(f).

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

“L/C Disbursement” means a payment made by an L/C Issuer pursuant to a Letter of
Credit.

“L/C Issuer” means each of Bank of America, JPMorgan, Citibank and PNC, in each
case in its capacity as issuer of Letters of Credit hereunder, or any successor
issuer of Letters of Credit hereunder. Each L/C Issuer may, in its discretion,
arrange for one or more Letters of Credit to be issued by Affiliates of such L/C
Issuer, in which case the term “L/C Issuer” shall include any such Affiliate
with respect to Letters of Credit issued by such Affiliate. Each reference
herein to the “L/C Issuer” in connection with a Letter of Credit or other matter
shall be deemed to be a reference to the relevant L/C Issuer with respect
thereto.

“L/C Obligations” means, at any time, the sum of (a) the aggregate undrawn
amount of all outstanding Letters of Credit at such time, including any
automatic or scheduled increases provided for by the terms of such Letters of
Credit, determined without regard to whether any conditions to drawing could be
met at that time, plus (b) the aggregate amount of all Unreimbursed Amounts. The
L/C Obligations of any Revolving Lender at any time shall be its Applicable
Revolving Percentage of the total L/C Obligations at such time. For all purposes
of this Agreement, if on any date of determination a Letter of Credit has
expired by its terms but any amount may still be drawn thereunder by reason of
the operation of Rule 3.13 or Rule 3.14 of the ISP or similar terms of the
Letter of Credit itself, or if compliant documents have been

 

17



--------------------------------------------------------------------------------

presented but not yet honored, such Letter of Credit shall be deemed to be
“outstanding” and “undrawn” in the amount so remaining available to be paid, and
the obligations of the Borrower and each Revolving Lender shall remain in full
force and effect until the L/C Issuers and the Revolving Lenders shall have no
further obligations to make any payments or disbursements under any
circumstances with respect to any Letter of Credit.

“Lender” means each of the Persons identified as a “Lender” on the signature
pages hereto, each other Person that becomes a “Lender” in accordance with this
Agreement and their successors and permitted assigns and, unless the context
requires otherwise, includes the Swing Line Lender.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent in writing, which office may include any Affiliate of such
Lender or any domestic or foreign branch of such Lender or such Affiliate.
Unless the context otherwise requires, each reference to a Lender shall include
its applicable Lending Office.

“Letter of Credit” means any standby letter of credit issued hereunder.

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the applicable L/C Issuer.

“Letter of Credit Expiration Date” means the date that is five (5) Business Days
prior to the Revolving Maturity Date.

“Letter of Credit Fee” has the meaning specified in Section 2.03(j).

“Letter of Credit Sublimit” means an amount equal to the lesser of (a)
$50,000,000, and (b) the amount of the Aggregate Revolving Commitments. The
Letter of Credit Sublimit is part of, and not in addition to, the Aggregate
Revolving Commitments.

“Leverage Increase Period” has the meaning specified in Section 7.07.

“LIBOR” has the meaning specified in the definition of “Eurodollar Rate.”

“LIBOR Screen Rate” means the LIBOR quote on the applicable screen page the
Administrative Agent designates to determine LIBOR (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time).

“LIBOR Successor Rate” has the meaning specified in Section 3.03(c).

“LIBOR Successor Rate Conforming Changes” means, with respect to any proposed
LIBOR Successor Rate, any conforming changes to the definition of “Base Rate,”
“Interest Period,” timing and frequency of determining rates and making payments
of interest and other technical, administrative or operational matters as may be
appropriate, in the discretion of the Administrative Agent in consultation with
the Borrower, to reflect the adoption and implementation of such LIBOR Successor
Rate and to permit the administration thereof by the Administrative Agent in a
manner substantially consistent with market practice (or, if the Administrative
Agent determines that adoption of any portion of such market practice is not
administratively feasible or that no market practice for the administration of
such LIBOR Successor Rate exists, in such other manner of administration as the
Administrative Agent determines in consultation with the Borrower is reasonably
necessary in connection with the administration of this Agreement).

 

18



--------------------------------------------------------------------------------

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement, in each case,
in the nature of a security interest of any kind or nature whatsoever (including
any conditional sale or other title retention agreement, any easement, right of
way or other encumbrance on title to real property, and any financing lease
having substantially the same economic effect as any of the foregoing).

“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of a Committed Revolving Loan, a Term Loan or a Swing Line Loan.

“Loan Documents” means this Agreement (including the schedules and exhibits
hereto), each Note, each Issuer Document, each Fee Letter, any agreement
creating or perfecting rights in Cash Collateral pursuant hereto, and each other
document, instrument or agreement designated in writing by the Borrower and the
Administrative Agent as a “Loan Document.”

“Loan Notice” means a notice of (a) a Committed Revolving Borrowing or a Term
Borrowing, (b) a conversion of Committed Revolving Loans or Term Loans from one
Type to the other, or (c) a continuation of Eurodollar Rate Loans, pursuant to
Section 2.02(a), which shall be substantially in the form of Exhibit A or such
other form as may be approved by the Administrative Agent (including any form on
an electronic platform or electronic transmission system as shall be approved by
the Administrative Agent), appropriately completed and signed by a Responsible
Officer.

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, results of operations or financial condition of the Borrower and its
Subsidiaries, taken as a whole, (b) the rights and remedies of the
Administrative Agent or any Lender under any Loan Document, or of the ability of
the Borrower to perform its obligations under any Loan Document to which it is a
party, or (c) the legality, validity, binding effect or enforceability against
the Borrower of any Loan Document to which it is a party.

“Material Subsidiary” means, as of any date of determination, any Subsidiary
that has, as of the last day of the four consecutive fiscal quarters of the
Borrower most recently completed on or prior to such date for which financial
statements have been delivered by the Borrower pursuant to Section 6.01(a) or
(b) (or, in the case of any such determination to be made prior to the delivery
of financial statements for the fiscal quarter of the Borrower ended March 31,
2019, determined as of the last day of the four consecutive fiscal quarters of
the Borrower ended September 30, 2018), total assets in excess of five percent
(5%) of the Consolidated Total Assets as of the last day of the four consecutive
fiscal quarters of the Borrower most recently completed on or prior to such date
for which financial statements have been delivered by the Borrower pursuant to
Section 6.01(a) or (b) (or, in the case of any such determination to be made
prior to the delivery of financial statements for the fiscal quarter of the
Borrower ended March 31, 2019, determined as of the last day of the four
consecutive fiscal quarters of the Borrower ended September 30, 2018).

“Maturity Date” means the Revolving Maturity Date or the Term Maturity Date, as
the context may require.

“Maximum Rate” has the meaning specified in Section 10.09.

“Minimum Collateral Amount” means, at any time, (a) with respect to Cash
Collateral consisting of cash or deposit account balances provided to reduce or
eliminate Fronting Exposure during the existence of a Defaulting Lender, an
amount equal to one hundred percent (100%) of the Fronting Exposure of the L/C
Issuers with respect to Letters of Credit issued and outstanding at such time,
and (b) with respect to Cash Collateral consisting of cash or deposit account
balances provided in accordance with the provisions

 

19



--------------------------------------------------------------------------------

of Section 2.15(a)(i) or (a)(ii) or Section 8.02, an amount equal to one hundred
percent (100%) of the Outstanding Amount of all L/C Obligations.

“MLPF&S” means Merrill Lynch, Pierce, Fenner & Smith Incorporated.

“Moody’s” means Moody’s Investors Service, Inc., and any successor or assignee
of the business of such company in the business of rating debt.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five (5) plan
years, has made or been obligated to make contributions (but, in the case of
such a plan to which the Borrower or any ERISA Affiliate no longer makes or is
obligated to make contributions, only if the Borrower has any outstanding
liability (including contingent liability, on account of an ERISA Affiliate or
otherwise)).

“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including the Borrower or any ERISA Affiliate) at least two of whom
are not under common control, as such a plan is described in Section 4064 of
ERISA.

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (a) requires the approval of all Lenders or all
affected Lenders in accordance with the terms of Section 10.01, and (b) has been
approved by the Required Lenders.

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“Non-Extending Lender” has the meaning specified in Section 2.17(b).

“Non-Extension Notice Date” has the meaning specified in Section 2.03(b).

“Note” means a Revolving Note, a Term Note or a Swing Line Note.

“Notice Date” has the meaning specified in Section 2.17(b).

“Notice of Loan Prepayment” means a notice of prepayment with respect to a Loan,
which shall be substantially in the form of Exhibit C or such other form as may
be approved by the Administrative Agent (including any form on an electronic
platform or electronic transmission system as shall be approved by the
Administrative Agent), appropriately completed and signed by a Responsible
Officer.

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, the Borrower arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against the Borrower of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding.

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

 

20



--------------------------------------------------------------------------------

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.06).

“Outstanding Amount” means (a) with respect to Committed Revolving Loans, Term
Loans and Swing Line Loans on any date, the aggregate outstanding principal
amount thereof after giving effect to any borrowings and prepayments or
repayments of Committed Revolving Loans, Term Loans and Swing Line Loans, as the
case may be, occurring on such date, and (b) with respect to any L/C Obligations
on any date, the amount of such L/C Obligations on such date after giving effect
to any L/C Credit Extension occurring on such date and any other changes in the
aggregate amount of the L/C Obligations as of such date, including as a result
of any reimbursements by the Borrower of L/C Disbursements.

“Participant” has the meaning specified in Section 10.06(d).

“Participant Register” has the meaning specified in Section 10.06(d).

“PATRIOT Act” has the meaning specified in Section 10.17.

“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.

“Peloton” means Livermore Software Technology Corporation, a California
corporation.

“Peloton Acquisition” means the Acquisition by the Borrower of all of the
outstanding Equity Interets of Peloton pursuant to the Peloton Acquisition
Agreement.

“Peloton Acquisition Agreement” means that certain Agreement and Plan of Merger,
dated as of September 11, 2019, among Peloton, the Borrower, Peloton Merger Sub
1, Inc., a California corporation and a wholly owned Subsidiary of the Borrower,
Peloton Merger Sub 2, LLC, a Delaware limited liability company and a wholly
owned Subsidiary of the Borrower, and Dr. John Hallquist, as the Stockholders’
Representative (together with all annexes, schedules and exhibits thereto).

“Peloton Transactions” means, collectively, (a) the consummation of the Peloton
Acquisition pursuant the Peloton Acquisition Agreement, (b) the entering into of
the First Amendment, (c) the obtaining

 

21



--------------------------------------------------------------------------------

and funding of the Term Loans on the Term Loan Funding Date pursuant to this
Agreement, and (d) the payment of fees, costs and expenses in connection with
each of the foregoing.

“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in Section 412, 430, 431, 432 and 436 of the Code and
Sections 302, 303, 304 and 305 of ERISA.

“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan, but excluding a Multiemployer Plan) that is maintained or is
contributed to by the Borrower and any ERISA Affiliate and is either covered by
Title IV of ERISA or is subject to the minimum funding standards under
Section 412 of the Code.

“Permitted Refinancing” means, with respect to any Indebtedness of any Person,
any modification, refinancing, refunding, renewal or extension of such
Indebtedness; provided, that, the principal amount thereof does not exceed the
sum of (a) the outstanding principal amount of the Indebtedness so modified,
refinanced, refunded, renewed or extended, plus (b) prepayment premiums paid by
such Person, and reasonable and customary fees and expenses incurred by such
Person, in connection with such modification, refinancing, refunding, renewal or
extension.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan, but excluding any Multiemployer Plan),
maintained by the Borrower for employees of the Borrower or any such Plan to
which the Borrower is required to contribute on behalf of any of its employees.

“Plan of Reorganization” has the meaning specified in Section 10.06(g).

“Platform” has the meaning specified in Section 6.02.

“PNC” means PNC Bank, National Association.

“PNCCM” means PNC Capital Markets LLC.

“Priority Indebtedness” means (a) unsecured Indebtedness of any Subsidiary of
the Borrower, and (b) Indebtedness of the Borrower or any Subsidiary of the
Borrower secured by any Lien.

“Pro Forma Basis” means, that in the calculation of (a) any financial ratio or
test hereunder, or (b) the financial covenant set forth in Section 7.07, in
connection with any transaction described in Section 1.03(d) (including the
incurrence of any Indebtedness in connection therewith), such transaction shall
be deemed to have occurred as of the first day of the most recent four fiscal
quarter period preceding the date of such transaction for which financial
statements were required to be delivered pursuant to Section 6.01(a) or
Section 6.01(b). In connection with the foregoing, (i) with respect to any such
Disposition, (A) income statement and cash flow statement items (whether
positive or negative) attributable to the property disposed of shall be
excluded, and (B) Indebtedness which is retired or repaid shall be excluded and
deemed to have been retired as of the first day of the applicable period,
(ii) with respect to any Acquisition, (A) income statement and cash flow
statement items attributable to the Person or property acquired shall be
included to the extent (1) such items are not otherwise included in such income
statement and cash flow statement items for the Borrower and its Subsidiaries in
accordance with GAAP or in accordance with any defined terms set forth in
Section 1.01, and (2) such items are supported by financial statements or other
information reasonably relied upon by the Borrower, and (B) any Indebtedness
incurred or assumed by the Borrower or

 

22



--------------------------------------------------------------------------------

any Subsidiary (including the Person or property acquired) in connection with
such transaction and any Indebtedness of the Person or property acquired which
is not retired in connection with such transaction (1) shall be deemed to have
been incurred as of the first day of the applicable period, and (2) if such
Indebtedness has a floating or formula rate, shall have an implied rate of
interest for the applicable period for purposes of this definition determined by
utilizing the rate which is or would be in effect with respect to such
Indebtedness as at the relevant date of determination, and (iii) with respect to
the incurrence of any Indebtedness, (A) such Indebtedness shall be deemed to
have been incurred as of the first day of the applicable period, and (B) if such
Indebtedness has a floating or formula rate, shall have an implied rate of
interest for the applicable period for purposes of this definition determined by
utilizing the rate which is or would be in effect with respect to such
Indebtedness as at the relevant date of determination.

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“Public Lender” has the meaning specified in Section 6.02.

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

“QFC Credit Support” has the meaning specified in Section 10.22.

“Qualified Acquisition” means an Acquisition (or series of related Acquisitions
consummated in any six (6)-month period) for which the aggregate consideration
is at least $250,000,000, but only to the extent (a) at least $250,000,000 of
such consideration is funded with the proceeds of Consolidated Funded
Indebtedness, and/or (b) at least $250,000,000 of Consolidated Funded
Indebtedness is assumed by the Borrower or any Subsidiary thereof in connection
therewith; provided, that, for any Acquisition or series of Acquisitions to
qualify as a “Qualified Acquisition,” the Administrative Agent shall have
received, prior to, or concurrently with, the consummation of such Acquisition
or series of Acquisitions, a certificate from a Responsible Officer certifying
that such Acquisition or series of Acquisitions meet the criteria set forth in
this definition and notifying the Administrative Agent that the Borrower has
elected to treat such Acquisition or series of Acquisitions as a “Qualified
Acquisition.”

“Ratings Achievement Date” means the date on which the Administrative Agent
receives the Ratings Achievement Date Certification from the Borrower.

“Ratings Achievement Date Certification” means a certificate from a Responsible
Officer certifying that, as of the date of such certificate, there are at least
two Debt Ratings then in effect.

“Recipient” means the Administrative Agent, any Lender, any L/C Issuer or any
other recipient of any payment to be made by or on account of any obligation of
the Borrower hereunder.

“Register” has the meaning specified in Section 10.06(c).

“Related Indemnified Party” of an Indemnitee means (a) any Controlling Person or
Controlled Affiliate of such Indemnitee, (b) the respective directors, officers
or employees of such Indemnitee or any of its Controlling Persons or Controlled
Affiliates, and (c) the respective agents of such Indemnitee or any of its
Controlling Persons or Controlled Affiliates, in the case of this clause (c),
acting on behalf of, or at the express instructions of, such Indemnitee,
Controlling Person or such Controlled Affiliate; provided, that, each reference
to a Controlling Person, Controlled Affiliate, director, officer or employee in
this definition pertains to a Controlling Person, Controlled Affiliate,
director, officer or employee involved in the negotiation of the Loan Documents
or the syndication of the credit facility provided for herein.

 

23



--------------------------------------------------------------------------------

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

“Relevant Governmental Body” means the Federal Reserve Board and/or the Federal
Reserve Bank of New York, or a committee officially endorsed or convened by the
Federal Reserve Board and/or the Federal Reserve Bank of New York for the
purpose of recommending a benchmark rate to replace LIBOR in loan agreements
similar to this Agreement.

“Removal Effective Date” has the meaning specified in Section 9.06(b).

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the thirty (30) day notice period has been
waived.

“Request for Credit Extension” means (a) with respect to a Committed Revolving
Borrowing or a Term Borrowing, or a conversion or continuation of Committed
Revolving Loans or Term Loans, a Loan Notice, (b) with respect to an L/C Credit
Extension, a Letter of Credit Application, and (c) with respect to a Swing Line
Borrowing, a Swing Line Loan Notice.

“Required Lenders” means, at any time, Lenders having Total Credit Exposures
representing more than fifty percent (50)% of the Total Credit Exposures of all
Lenders. The Total Credit Exposure of any Defaulting Lender shall be disregarded
in determining Required Lenders at any time; provided, that, the amount of any
participation in any Swing Line Loan and Unreimbursed Amounts that such
Defaulting Lender has failed to fund that have not been reallocated to and
funded by another Lender shall be deemed to be held by the Lender that is the
Swing Line Lender or the applicable L/C Issuer, as the case may be, in making
such determination.

“Required Revolving Lenders” means, at any time, Revolving Lenders having Total
Revolving Credit Exposures representing more than fifty percent (50%) of the
Total Revolving Credit Exposures of all Revolving Lenders. The Total Revolving
Credit Exposure of any Defaulting Lender shall be disregarded in determining
Required Revolving Lenders at any time; provided, that, the amount of any
participation in any Swing Line Loan and Unreimbursed Amounts that such
Defaulting Lender has failed to fund that have not been reallocated to and
funded by another Lender shall be deemed to be held by the Lender that is the
Swing Line Lender or the applicable L/C Issuer, as the case may be, in making
such determination.

“Resignation Effective Date” has the meaning specified in Section 9.06(a).

“Responsible Officer” means (a) the chief executive officer, president, chief
financial officer (or principal financial officer with similar
responsibilities), treasurer, vice president, vice president of finance or
general counsel of the Borrower, (b) solely for purposes of the delivery of
secretary and/or incumbency certificates, the secretary or any assistant
secretary of the Borrower, and (c) solely for purposes of notices given pursuant
to Article II, (i) any other officer or employee of the Borrower so designated
by any Responsible Officer identified in clause (a) or clause (b) above in a
notice to the Administrative Agent, or (ii) any other officer or employee of the
Borrower designated by the Borrower pursuant to an agreement between the
Borrower and the Administrative Agent. Any document delivered hereunder that is
signed by a Responsible Officer shall be conclusively presumed to have been
authorized by all necessary corporate, partnership and/or other action on the
part of the Borrower and such Responsible Officer shall be conclusively presumed
to have acted on behalf of the Borrower. To the extent requested by the
Administrative Agent, each Responsible Officer will provide an incumbency
certificate in form and substance reasonably satisfactory to the Administrative
Agent.

 

24



--------------------------------------------------------------------------------

“Revolving Commitment” means, as to each Revolving Lender, its obligation to
(a) make Committed Revolving Loans to the Borrower pursuant to Section 2.01(a),
(b) purchase participations in L/C Obligations, and (c) purchase participations
in Swing Line Loans, in an aggregate principal amount at any one time
outstanding not to exceed the amount set forth opposite such Revolving Lender’s
name on Schedule 2.01 or in the Assignment and Assumption or other documentaton
pursuant to which such Revolving Lender becomes a party hereto, as applicable,
as such amount may be adjusted from time to time in accordance with this
Agreement.

“Revolving Credit Exposure” means, as to any Revolving Lender at any time, the
aggregate principal amount of such Revolving Lender’s outstanding Committed
Revolving Loans at such time, plus such Revolving Lender’s participation in L/C
Obligatons at such time, plus such Revolving Lender’s participation in Swing
Line Loans at such time.

“Revolving Lender” means, at any time (a) so long as any Revolving Commitment is
in effect, any Person that has a Revolving Commitment at such time, or (b) if
the Aggregate Revolving Commitments have been terminated or have expired, any
Person that has a Committed Revolving Loan or a participation in L/C Obligations
or Swing Line Loans at such time.

“Revolving Maturity Date” means February 22, 2024; provided, that, if such date
is not a Business Day, the Revolving Maturity Date shall be the next preceding
Business Day.

“Revolving Note” means a promissory note made by the Borrower in favor of a
Revolving Lender evidencing Committed Revolving Loans made by such Revolving
Lender, substantially in the form of Exhibit D-1.

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of S&P Global
Inc., or any successor or assignee of the business of such division in the
business of rating debt.

“Sale and Leaseback Transaction” means, with respect to any Person, any
arrangement, directly or indirectly, whereby such Person shall sell or transfer
any property used or useful in its business, whether now owned or hereafter
acquired, and thereafter rent or lease such property or other property that it
intends to use for substantially the same purpose or purposes as the property
being sold or transferred.

“Sanction(s)” means any sanction administered or enforced by the United States
Government (including OFAC), the United Nations Security Council, the European
Union, any European Union member state, Her Majesty’s Treasury (“HMT”) or other
relevant sanctions authority.

“Scheduled Unavailability Date” has the meaning specified in Section 3.03(c).

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Securitization Transaction” means, with respect to any Person, any financing
transaction or series of financing transactions (including factoring
arrangements) pursuant to which such Person or any Subsidiary of such Person may
sell, convey or otherwise transfer, or grant a security interest in, accounts,
payments, receivables, rights to future lease payments or residuals or similar
rights to payment to a special purpose subsidiary or affiliate of such Person.

“SOFR” with respect to any day means the secured overnight financing rate
published for such day by the Federal Reserve Bank of New York, as the
administrator of the benchmark (or a successor

 

25



--------------------------------------------------------------------------------

administrator) on the Federal Reserve Bank of New York’s website (or any
successor source) and, in each case, that has been selected or recommended by
the Relevant Governmental Body.

“SOFR-Based Rate” means SOFR or Term SOFR.

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair saleable value of the assets
of such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature, (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital, and
(e) such Person is able to pay its debts and liabilities, contingent obligations
and other commitments as they mature in the ordinary course of business. The
amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that would reasonably be expected to become an actual or
matured liability.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Borrower (whether direct or indirect).

“Supported QFC” has the meaning specified in Section 10.22.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.

 

26



--------------------------------------------------------------------------------

“Swing Line Lender” means Bank of America in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.

“Swing Line Loan” has the meaning specified in Section 2.04(a).

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which shall be substantially in the form of Exhibit B or such
other form as approved by the Administrative Agent (including any form on an
electronic platform or electronic transmission system as shall be approved by
the Administrative Agent), appropriately completed and signed by a Responsible
Officer.

“Swing Line Note” means a promissory note made by the Borrower in favor of the
Swing Line Lender evidencing Swing Line Loans made by the Swing Line Lender,
substantially in the form of Exhibit D-2.

“Swing Line Sublimit” means an amount equal to the lesser of (a) $50,000,000.00,
and (b) the Aggregate Revolving Commitments. The Swing Line Sublimit is part of,
and not in addition to, the Aggregate Revolving Commitments.

“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Term Borrowing” means a borrowing consisting of simultaneous Term Loans of the
same Type and, in the case of Eurodollar Rate Loans, having the same Interest
Period made by each of the Term Lenders pursuant to Section 2.01(b).

“Term Commitment” means, as to each Term Lender, its obligation to make a Term
Loan to the Borrower pursuant to Section 2.01(b) in an aggregate principal
amount at any one time outstanding not to exceed the amount set forth opposite
such Term Lender’s name on Schedule 2.01, as such amount may be adjusted from
time to time in accordance with this Agreement. The aggregate principal amount
of the Term Commitments in effect on the First Amendment Effective Date is FIVE
HUNDRED MILLION and No/100 DOLLARS ($500,000,000.00).

“Term Facility” means, at any time, (a) during the Availability Period for the
Term Facility, the aggregate principal amount of the Term Commitments at such
time, and (b) thereafter, the aggregate principal amount of the Term Loans of
all Term Lenders outstanding at such time.

“Term Lender” means (a) at any time during the Availability Period for the Term
Facility, any Person that has a Term Commitment at such time, and (b) at any
time after the Availability Period for the Term Facility, any Person that holds
a Term Loan at such time.

“Term Loan” has the meaning specified in Section 2.01(b).

“Term Loan Funding Date” means the date on which all of the conditions specified
in Section 4.03 have been satisfied and the funding of the Term Loans has
occurred.

 

27



--------------------------------------------------------------------------------

“Term Maturity Date” means the date that is five (5) years after the Term Loan
Funding Date; provided, that, if such date is not a Business Day, the Term
Maturity Date shall be the next preceding Business Day.

“Term Note” means a promissory note made by the Borrower in favor of a Term
Lender evidencing the Term Loan made by such Term Lender, substantially in the
form of Exhibit D-3.

“Term SOFR” means the forward-looking term rate for any period that is
approximately (as determined by the Administrative Agent) as long as any of the
Interest Period options set forth in the definition of “Interest Period” and
that is based on SOFR and that has been selected or recommended by the Relevant
Governmental Body, in each case as published on an information service as
selected by the Administrative Agent from time to time in its reasonable
discretion.

“Termination Date” means the date on which (a) the Aggregate Revolving
Commitments have expired or terminated, (b) all Loans and Obligations hereunder
(other than contingent indemnification obligations for which no claim or demand
has been made) have been paid in full, and (c) all Letters of Credit have
expired or have been terminated (or have been Cash Collateralized or
back-stopped by a letter of credit or otherwise in a manner reasonably
satisfactory to the Administrative Agent and the applicable L/C Issuer).

“Threshold Amount” means $100,000,000.

“Ticking Fee” has the meaning specified in Section 2.09(b).

“Ticking Fee Start Date” has the meaning specified in Section 2.09(b).

“Total Credit Exposure” means, as to any Lender at any time, the unused
Commitments of such Lender at such time, plus the Revolving Credit Exposure of
such Lender at such time, plus the Outstanding Amount of the Term Loan of such
Lender at such time.

“Total Revolving Credit Exposure” means, as to any Revolving Lender at any time,
the unused Revolving Commitment of such Revolving Lender at such time, plus the
Revolving Credit Exposure of such Revolving Lender at such time.

“Total Revolving Outstandings” means the aggregate Outstanding Amount of all
Committed Revolving Loans, all Swing Line Loans and all L/C Obligations.

“Type” means, with respect to a Committed Revolving Loan or a Term Loan, its
character as a Base Rate Loan or a Eurodollar Rate Loan.

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York.

“United States” and “U.S.” mean the United States of America.

“Unreimbursed Amount” has the meaning specified in Section 2.03(f).

“U.S. Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Code.

“U.S. Special Resolution Regimes” has the meaning specified in Section 10.22.

 

28



--------------------------------------------------------------------------------

“U.S. Tax Compliance Certificate” has the meaning specified in
Section 3.01(e)(ii)(B)(III).

“Withholding Agent” means the Borrower and the Administrative Agent.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

1.02        Other Interpretive Provisions. With reference to this Agreement and
each other Loan Document, unless otherwise specified herein or in such other
Loan Document:

(a)        The definitions of terms herein shall apply equally to the singular
and plural forms of the terms defined. Whenever the context may require, any
pronoun shall include the corresponding masculine, feminine and neuter forms.
The words “include,” “includes” and “including” shall be deemed to be followed
by the phrase “without limitation.” The word “will” shall be construed to have
the same meaning and effect as the word “shall.” Unless the context requires
otherwise, (i) any definition of or reference to any agreement, instrument or
other document (including any Organization Document) shall be construed as
referring to such agreement, instrument or other document as from time to time
amended, restated, amended and restated, supplemented or otherwise modified or
extended, replaced or refinanced, including by way of any supplement or joinder
agreement (subject to any restrictions on such amendments, restatements,
amendments and restatements, supplements, modifications, extensions,
replacements or refinancings set forth herein or in any other Loan Document),
(ii) any reference herein to any Person shall be construed to include such
Person’s successors and permitted assigns, (iii) the words “herein,” “hereof”
and “hereunder,” and words of similar import when used in any Loan Document,
shall be construed to refer to such Loan Document in its entirety and not to any
particular provision thereof, (iv) all references in a Loan Document to
Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, restated,
amended and restated, modified or supplemented from time to time, (vi) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights and (vii) definitions
given in singular form shall, when used in their plural form, mean a collective
reference to each such person, place or thing and definitions given in plural
form shall, when used in their singular form, mean an (or the applicable)
individual person place or thing among the group of persons, places or things
defined.

(b)        In the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including;” the words “to”
and “until” each mean “to but excluding;” and the word “through” means “to and
including.”

(c)        Section headings herein and in the other Loan Documents are included
for convenience of reference only and shall not affect the interpretation of
this Agreement or any other Loan Document.

(d)        Any reference herein to a merger, transfer, consolidation,
amalgamation, consolidation, assignment, sale, disposition or transfer, or
similar term, shall be deemed to apply to a division of or by a limited
liability company, or an allocation of assets to a series of a limited

 

29



--------------------------------------------------------------------------------

liability company (or the unwinding of such a division or allocation), as if it
were a merger, transfer, consolidation, amalgamation, consolidation, assignment,
sale, disposition or transfer, or similar term, as applicable, to, of or with a
separate Person. Any division of a limited liability company shall constitute a
separate Person hereunder (and each division of any limited liability company
that is a Subsidiary, joint venture or any other like term shall also constitute
such a Person or entity).

1.03        Accounting Terms.

(a)        Generally. All accounting terms not specifically or completely
defined herein shall be construed in conformity with, and all financial data
(including financial ratios and other financial calculations) required to be
submitted pursuant to this Agreement shall be prepared in conformity with, GAAP,
as in effect from time to time, except as otherwise specifically prescribed
herein. Notwithstanding any other provision contained herein, all terms of an
accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made: (i) without
giving effect to any election under Accounting Standards Codification 825 (or
any other Financial Accounting Standard or Accounting Standards Codification
having a similar result or effect) to value any Indebtedness or other
liabilities of the Borrower or any Subsidiary at “fair value,” as defined
therein; and (ii) without giving effect to any change in accounting for leases
pursuant to GAAP resulting from the implementation of Financial Accounting
Standards Board ASU No. 2016-02, Leases (Topic 842) (and, for the avoidance of
doubt, (x) the terms “operating lease,” “capital lease” and “Capitalized Lease
Obligation” shall be interpreted without giving effect to any change in
accounting for leases pursuant to GAAP resulting from the implementation of
Financial Accounting Standards Board ASU No. 2016-02, Leases (Topic 842), and
(y) the amount of Consolidated Total Assets at any time shall be determined
without giving effect to any change in accounting for leases pursuant to GAAP
resulting from the implementation of Financial Accounting Standards Board ASU
No. 2016-02, Leases (Topic 842)); provided, that, for purposes of this clause
(ii), in connection with the computation of any amount or ratios referred to
herein, the Borrower shall provide to the Administrative Agent financial
statements and other customary documentation as may reasonably be requested by
the Administrative Agent or any Lender to reconcile calculations of such amount
or ratio with the financial statements delivered by the Borrower pursuant to
Section 6.01(a) or Section 6.01(b).

(b)        Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Required Lenders shall so request, the
Administrative Agent and the Borrower shall negotiate in good faith to amend
such ratio or requirement (without the payment of any amendment or similar fee)
to preserve the original intent thereof in light of such change in GAAP (subject
to the approval of the Required Lenders); provided, that, until so amended,
(i) such ratio or requirement shall continue to be computed in accordance with
GAAP prior to such change therein, and (ii) the Borrower shall provide to the
Administrative Agent (for distribution to the Lenders) financial statements and
other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP.

(c)        Consolidation of Variable Interest Entities. All references herein to
consolidated financial statements of the Borrower and its Subsidiaries or to the
determination of any amount for the Borrower and its Subsidiaries on a
consolidated basis or any similar reference shall, in each case, be deemed to
include each material variable interest entity that the Borrower is required to
consolidate pursuant to FASB Accounting Standards Codification 810 –
Consolidation of Variable Interest Entities: an interpretation of ARB No. 51
(January 2003) as if such variable interest entity were a Subsidiary as defined
herein.

 

30



--------------------------------------------------------------------------------

(d)        Calculations. Notwithstanding the above, the parties hereto
acknowledge and agree that all calculations of financial ratios and tests or the
financial covenant in Section 7.07 (including for purposes of determining the
Applicable Rate) for any period shall be made on a Pro Forma Basis with respect
to (i) any Disposition of all of the Equity Interests of, or all or
substantially all of the assets of, a Subsidiary, occurring during such period,
(ii) any Disposition of a line of business or division of the Borrower or any
Subsidiary occurring during such period, (iii) any Acquisition consummated in
such period, and (iv) the incurrence of any Indebtedness in such period.

1.04        Rounding. Any financial ratios required to be maintained by the
Borrower pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).

1.05        Times of Day; Rates. Unless otherwise specified, all references
herein to times of day shall be references to Eastern time (daylight or
standard, as applicable). The Administrative Agent does not warrant, nor accept
responsibility, nor shall the Administrative Agent have any liability with
respect to the administration, submission or any other matter related to the
rates in the definition of “Eurodollar Rate” or with respect to any comparable
or successor rate thereto.

1.06        Letter of Credit Amounts. Unless otherwise specified herein, the
amount of a Letter of Credit at any time shall be deemed to be the stated amount
of such Letter of Credit in effect at such time; provided, that, with respect to
any Letter of Credit that, by its terms or the terms of any Issuer Document
related thereto, provides for one or more automatic increases in the stated
amount thereof, the amount of such Letter of Credit shall be deemed to be the
maximum stated amount of such Letter of Credit after giving effect to all such
increases, whether or not such maximum stated amount is in effect at such time.

1.07        Timing of Payment or Performance. When payment of any obligation or
the performance of any covenant, duty or obligation is stated to be due or
performance required on a day which is not a Business Day, the date of such
payment (other than as described in the definition of “Interest Period”) or
performance shall extend to the immediately succeeding Business Day, and, in the
case of any payment accruing interest or fees, interest or fees thereon shall be
payable for the period of such extension.

ARTICLE II

COMMITMENTS AND CREDIT EXTENSIONS

2.01        Loans.

(a)        Subject to the terms and conditions set forth herein, each Revolving
Lender severally agrees to make revolving loans (each such loan, a “Committed
Revolving Loan”) to the Borrower in Dollars from time to time, on any Business
Day during the Availability Period for the Aggregate Revolving Commitments, in
an aggregate amount not to exceed at any time outstanding the amount of such
Revolving Lender’s Revolving Commitment; provided, that, after giving effect to
any Committed Revolving Borrowing, (i) the Total Revolving Outstandings shall
not exceed the Aggregate Revolving Commitments, and (ii) the Revolving Credit
Exposure of any Revolving Lender shall not exceed such Revolving Lender’s
Revolving Commitment. Within the limits of each Revolving Lender’s Revolving
Commitment, and subject to the other terms and conditions hereof, the Borrower
may borrow under this Section 2.01(a), prepay under Section 2.05, and reborrow
under this Section 2.01(a). Committed Revolving Loans may be Base Rate Loans or
Eurodollar Rate Loans, as further provided herein; provided, that, all Committed
Revolving

 

31



--------------------------------------------------------------------------------

Borrowings made on the Closing Date shall be made as Base Rate Loans, unless the
Borrower submits a funding indemnity letter, in form and substance satisfactory
to the Administrative Agent, at least three (3) Business Days prior to the
Closing Date, for any Eurodollar Rate Loans requested to be made on the Closing
Date.

(b)        Subject to the terms and conditions set forth herein, each Term
Lender severally agrees to make a single loan (each such loan, a “Term Loan”) to
the Borrower in Dollars on any Business Day during the Availability Period for
the Term Facility, in an aggregate amount not to exceed such Term Lender’s Term
Commitment. Each Term Borrowing shall consist of Term Loans made simultaneously
by the Term Lenders in accordance with their respective Applicable Percentage of
the Term Facility. Term Borrowings repaid or prepaid may not be reborrowed. Term
Loans may be Base Rate Loans or Eurodollar Rate Loans, as further provided
herein.

2.02        Committed Revolving Borrowings and Term Borrowing; Conversions and
Continuations of Committed Revolving Loans and Term Loans.

(a)         Each Borrowing, each conversion of Loans from one Type to the other,
and each continuation of Eurodollar Rate Loans shall be made upon the Borrower’s
irrevocable notice to the Administrative Agent, which may be given by telephone
or a Loan Notice; provided, that, any telephonic notice by the Borrower pursuant
to this Section 2.02(a) must be confirmed promptly by delivery to the
Administrative Agent of a Loan Notice, appropriately completed and signed by a
Responsible Officer. Each Loan Notice must be received by the Administrative
Agent not later than 1:00 p.m. (i) three (3) Business Days prior to the
requested date of any Borrowing of, conversion to or continuation of Eurodollar
Rate Loans or of any conversion of Eurodollar Rate Loans to Base Rate Loans, and
(ii) on the requested date of any Borrowing of Base Rate Loans; provided, that,
if the Borrower wishes to request Eurodollar Rate Loans having an Interest
Period other than one (1), two (2), three (3) or six (6) months in duration as
provided in the definition of “Interest Period,” the applicable Loan Notice must
be received by the Administrative Agent not later than 1:00 p.m. four (4)
Business Days prior to the requested date of such Borrowing, conversion or
continuation, whereupon the Administrative Agent shall give prompt notice to the
Appropriate Lenders of such request and determine whether the requested Interest
Period is acceptable to all of the Appropriate Lenders. Not later than 1:00
p.m., three (3) Business Days before the requested date of such Borrowing,
conversion or continuation, the Administrative Agent shall notify the Borrower
(which notice may be by telephone) whether or not the requested Interest Period
has been consented to by all the Appropriate Lenders. Each Borrowing of,
conversion to or continuation of Eurodollar Rate Loans shall be in a principal
amount of $5,000,000 or a whole multiple of $1,000,000 in excess thereof. Except
as provided in Sections 2.03(f) and 2.04(c), each Borrowing of or conversion to
Base Rate Loans shall be in a principal amount of $500,000 or a whole multiple
of $100,000 in excess thereof. Each Loan Notice shall specify (A) whether the
Borrower is requesting a Borrowing, a conversion of Loans from one Type to the
other, or a continuation of Eurodollar Rate Loans, (B) the requested date of the
Borrowing, conversion or continuation, as the case may be (which shall be a
Business Day), (C) the principal amount of Loans to be borrowed, converted or
continued, (D) the Type of Loans to be borrowed or to which existing Loans are
to be converted, and (E) if applicable, the duration of the Interest Period with
respect thereto. If the Borrower fails to specify a Type of Loan in a Loan
Notice or if the Borrower fails to give a timely notice requesting a conversion
or continuation, then the applicable Loans shall be made as, converted to or
continued as, Eurodollar Rate Loans with an Interest Period of one (1) month.
Any such automatic continuation of Eurodollar Rate Loans shall be effective as
of the last day of the Interest Period then in effect with respect to the
applicable Eurodollar Rate Loans. If the Borrower requests a Borrowing of,
conversion to, or continuation of Eurodollar Rate Loans in

 

32



--------------------------------------------------------------------------------

any such Loan Notice, but fails to specify an Interest Period, it will be deemed
to have specified an Interest Period of one (1) month.

(b)        Following receipt of a Loan Notice, the Administrative Agent shall
promptly notify each Appropriate Lender of the amount of its Applicable
Percentage of the applicable Loans, and if no timely notice of a conversion or
continuation is provided by the Borrower, the Administrative Agent shall
promptly notify each Appropriate Lender of the details of any conversion to or
automatic continuation of Eurodollar Rate Loans described in the preceding
subsection. In the case of a Borrowing, each Appropriate Lender shall make the
amount of its Loan available to the Administrative Agent in immediately
available funds at the Administrative Agent’s Office not later than 3:00 p.m. on
the Business Day specified in the applicable Loan Notice. Upon satisfaction of
the applicable conditions set forth in Section 4.02 (or, in the case of the
funding of the Term Loans, Section 4.03), the Administrative Agent shall make
all funds so received available to the Borrower in like funds as received by the
Administrative Agent either by (i) crediting the account of the Borrower on the
books of Bank of America with the amount of such funds, or (ii) wire transfer of
such funds, in each case in accordance with instructions provided to (and
reasonably acceptable to) the Administrative Agent by the Borrower.

(c)        Except as otherwise provided herein, a Eurodollar Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurodollar Rate Loan. During (i) the continuance of an Event of Default under
Section 8.01(a), (f) or (g), or (ii) solely to the extent requested by the
Required Lenders, during the continuance of any other Event of Default, no Loans
may be requested as, converted to or continued as Eurodollar Rate Loans, in each
case without the consent of the Required Lenders.

(d)        The Administrative Agent shall promptly notify the Borrower and the
Lenders in writing of the interest rate applicable to any Interest Period for
Eurodollar Rate Loans upon determination of such interest rate. At any time that
Base Rate Loans are outstanding, the Administrative Agent shall notify the
Borrower and the Lenders in writing of any change in Bank of America’s prime
rate used in determining the Base Rate promptly following the public
announcement of such change.

(e)        After giving effect to all Borrowings, all conversions of Loans from
one Type to the other, and all continuations of Loans as the same Type, there
shall not be more than ten (10) Interest Periods in effect with respect to
Eurodollar Rate Loans.

(f)        Notwithstanding anything to the contrary in this Agreement, any
Lender may exchange, continue or rollover all or any portion of its Loans in
connection with any refinancing, extension, loan modification or similar
transaction permitted by the terms of this Agreement, pursuant to a cashless
settlement mechanism approved by the Borrower, the Administrative Agent, and
such Lender.

(g)        Notwithstanding anything to the contrary in this Agreement, this
Section 2.02 shall not apply to Swing Line Loans.

2.03        Letters of Credit.

(a)        General. Subject to the terms and conditions set forth herein, in
addition to the Loans provided for in Section 2.01, the Borrower may request any
L/C Issuer, in reliance on the agreements of the Revolving Lenders set forth in
this Section 2.03, to issue, at any time and from time to time during the
Availability Period for the Aggregate Revolving Commitments, Letters of

 

33



--------------------------------------------------------------------------------

Credit denominated in Dollars for its own account or the account of any of its
Subsidiaries in such form as is acceptable to the Administrative Agent and such
L/C Issuer in its reasonable determination. Letters of Credit issued hereunder
shall constitute utilization of the Aggregate Revolving Commitments.

(b)        Notice of Issuance, Amendment, Extension, Reinstatement or
Renewal.    To request the issuance of a Letter of Credit (or the amendment of
the terms and conditions, extension of the terms and conditions, extension of
the expiration date, or reinstatement of amounts paid, or renewal of an
outstanding Letter of Credit), the Borrower shall deliver (or transmit by
electronic communication, if arrangements for doing so have been approved by the
applicable L/C Issuer) to an L/C Issuer selected by it and to the Administrative
Agent not later than 1:00 p.m. at least three (3) Business Days (or such later
date and time as the Administrative Agent and such L/C Issuer may agree in a
particular instance in their sole discretion) prior to the proposed issuance
date or date of amendment, as the case may be, a notice requesting the issuance
of a Letter of Credit, or identifying the Letter of Credit to be amended,
extended, reinstated or renewed, and specifying the date of issuance, amendment,
extension, reinstatement or renewal (which shall be a Business Day), the date on
which such Letter of Credit is to expire (which shall comply with
Section 2.03(d)), the amount of such Letter of Credit, the name and address of
the beneficiary thereof, the purpose and nature of the requested Letter of
Credit and such other information as shall be necessary to prepare, amend,
extend, reinstate or renew such Letter of Credit. The Borrower shall submit a
Letter of Credit Application and, if requested by the applicable L/C Issuer, a
reimbursement agreement on such L/C Issuer’s standard form in connection with
any request for a Letter of Credit. In the event of any inconsistency between
the terms and conditions of this Agreement and the terms and conditions of any
form of Letter of Credit Application, reimbursement agreement or other Issuer
Document submitted by the Borrower to, or entered into by the Borrower with, an
L/C Issuer relating to any Letter of Credit, the terms and conditions of this
Agreement shall control.

If the Borrower so requests in any applicable Letter of Credit Application (or
the amendment of an outstanding Letter of Credit), the applicable L/C Issuer
may, in its sole discretion, agree to issue a Letter of Credit that has
automatic extension provisions (each, an “Auto-Extension Letter of Credit”);
provided, that, any such Auto-Extension Letter of Credit shall permit such L/C
Issuer to prevent any such extension at least once in each twelve (12)-month
period (commencing with the date of issuance of such Letter of Credit) by giving
prior written notice to the beneficiary thereof not later than a day (the
“Non-Extension Notice Date”) in each such twelve (12)-month period to be agreed
upon by the Borrower and the applicable L/C Issuer at the time such Letter of
Credit is issued. Unless otherwise directed by the applicable L/C Issuer, the
Borrower shall not be required to make a specific request to such L/C Issuer for
any such extension. Once an Auto-Extension Letter of Credit has been issued, the
Revolving Lenders shall be deemed to have authorized (but may not require) the
applicable L/C Issuer to permit the extension of such Letter of Credit at any
time to an expiration date not later than the date permitted pursuant to
Section 2.03(d); provided, that, such L/C Issuer shall not (i) permit any such
extension if (A) such L/C Issuer has determined that it would not be permitted,
or would have no obligation, at such time to issue such Letter of Credit in its
extended form under the terms hereof (except that the expiration date may be
extended to a date that is no more than one (1) year from the then-current
expiration date), or (B) it has received notice (which may be in writing or by
telephone (if promptly confirmed in writing)) on or before the day that is seven
(7) Business Days before the Non-Extension Notice Date from the Administrative
Agent that the Required Revolving Lenders have elected not to permit such
extension, or (ii) be obligated to permit such extension if it has received
notice (which may be in writing or by telephone (if promptly confirmed in
writing)) on or before the day that is seven (7) Business Days before the
Non-Extension Notice Date from the Administrative Agent, any Revolving Lender or
the Borrower that one or more of the applicable conditions set forth in Section

 

34



--------------------------------------------------------------------------------

4.02 is not then satisfied, and in each such case directing such L/C Issuer not
to permit such extension.

(c)        Limitations on Amounts, Issuance and Amendment.

(i)        A Letter of Credit shall be issued, amended, extended, reinstated or
renewed only if (and upon issuance, amendment, extension, reinstatement or
renewal of each Letter of Credit the Borrower shall be deemed to represent and
warrant that), after giving effect to such issuance, amendment, extension,
reinstatement or renewal, (i) unless otherwise agreed by the applicable L/C
Issuer in its sole discretion, the aggregate amount of the outstanding Letters
of Credit issued by such L/C Issuer shall not exceed such L/C Issuer’s L/C
Commitment, (ii) the aggregate L/C Obligations shall not exceed the Letter of
Credit Sublimit, (iii) the Revolving Credit Exposure of any Revolving Lender
shall not exceed such Revolving Lender’s Revolving Commitment, and (iv) the
Total Revolving Credit Exposures of all Revolving Lenders shall not exceed the
Aggregate Revolving Commitments.

(ii)        No L/C Issuer shall be under any obligation to issue any Letter of
Credit if: (A) any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain such L/C Issuer from
issuing the Letter of Credit, or any Law applicable to such L/C Issuer or any
request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over such L/C Issuer shall prohibit, or
request that such L/C Issuer refrain from, the issuance of letters of credit
generally or the Letter of Credit in particular or shall impose upon such L/C
Issuer with respect to the Letter of Credit any restriction, reserve or capital
requirement (for which such L/C Issuer is not otherwise compensated hereunder)
not in effect on the Closing Date, or shall impose upon such L/C Issuer any
unreimbursed loss, cost or expense which was not applicable on the Closing Date
and which such L/C Issuer in good faith deems material to it; (B) the issuance
of such Letter of Credit would violate one or more policies of such L/C Issuer
applicable to letters of credit generally; (C) except as otherwise agreed by the
Administrative Agent and such L/C Issuer, the Letter of Credit is in an initial
stated amount less than $250,000; (D) any Revolving Lender is at that time a
Defaulting Lender, unless such L/C Issuer has entered into arrangements,
including the delivery of Cash Collateral, reasonably satisfactory to such L/C
Issuer (in its sole discretion) with the Borrower or such Revolving Lender to
eliminate such L/C Issuer’s actual or potential Fronting Exposure (after giving
effect to Section 2.16(a)(iv)) with respect to the Defaulting Lender arising
from either the Letter of Credit then proposed to be issued or that Letter of
Credit and all other L/C Obligations as to which such L/C Issuer has actual or
potential Fronting Exposure, as it may elect in its sole discretion; or (E) the
Letter of Credit contains any provisions for automatic reinstatement of the
stated amount after any drawing thereunder.

(iii)        No L/C Issuer shall be under any obligation to amend any Letter of
Credit if (A) such L/C Issuer would have no obligation at such time to issue the
Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of the Letter of Credit does not accept the proposed amendment to
the Letter of Credit.

(d)        Expiration Date.    Each Letter of Credit shall have a stated
expiration date no later than the earlier of (i) the date twelve (12) months
after the date of the issuance of such Letter of Credit (or, in the case of any
extension of the expiration date thereof, whether automatic or by amendment,
twelve (12) months after the then current expiration date of such Letter of
Credit), and (ii) the Letter of Credit Expiration Date.

 

35



--------------------------------------------------------------------------------

(e)        Participations. By the issuance of a Letter of Credit (or an
amendment to a Letter of Credit increasing the amount or extending the
expiration date thereof), and without any further action on the part of the
applicable L/C Issuer or the Lenders, such L/C Issuer hereby grants to each
Revolving Lender, and each Revolving Lender hereby acquires from such L/C
Issuer, a participation in such Letter of Credit equal to such Revolving
Lender’s Applicable Revolving Percentage of the aggregate amount available to be
drawn under such Letter of Credit. In consideration and in furtherance of the
foregoing, each Revolving Lender hereby absolutely and unconditionally agrees to
pay to the Administrative Agent, for the account of the applicable L/C Issuer,
such Revolving Lender’s Applicable Revolving Percentage of the amount of each
L/C Disbursement made by an L/C Issuer and not reimbursed by the Borrower on the
date due as provided Section 2.03(f), or of any reimbursement payment required
to be refunded to the Borrower for any reason, including the Revolving Maturity
Date. Each Revolving Lender acknowledges and agrees that its obligation to
acquire participations pursuant to this Section 2.03(e) in respect of Letters of
Credit is absolute, unconditional and irrevocable and shall not be affected by
any circumstance whatsoever, including any amendment, extension, reinstatement
or renewal of any Letter of Credit or the occurrence and continuance of a
Default or reduction or termination of the Aggregate Revolving Commitments, and
that any such payment made pursuant to Section 2.03(f) shall be made without any
offset, abatement, withholding or reduction whatsoever.

Each Revolving Lender further acknowledges and agrees that its participation in
each Letter of Credit will be automatically adjusted to reflect such Revolving
Lender’s Applicable Revolving Percentage of the aggregate amount available to be
drawn under such Letter of Credit at each time such Revolving Lender’s Revolving
Commitment is amended pursuant to this Agreement, as a result of an assignment
in accordance with Section 10.06 or otherwise.

(f)        Reimbursement.    If an L/C Issuer shall make any L/C Disbursement in
respect of a Letter of Credit, the Borrower shall reimburse such L/C Issuer in
respect of such L/C Disbursement by paying to the Administrative Agent an amount
equal to such L/C Disbursement not later than 3:00 p.m. on the Business Day
immediately following the day that the Borrower receives notice of such L/C
Disbursement; provided, that, if such L/C Disbursement is not less than
$1,000,000, the Borrower may, subject to the conditions to borrowing set forth
herein (but without regard to the minimum and multiples specified therein for
the principal amount of Base Rate Loans or Swing Line Loans), request in
accordance with Section 2.02 or Section 2.04 that such payment be financed with
a Committed Revolving Borrowing of Base Rate Loans or a Swing Line Borrowing in
an equivalent amount and, to the extent so financed, the Borrower’s obligation
to make such payment shall be discharged and replaced by the resulting Committed
Revolving Borrowing of Base Rate Loans or Swing Line Borrowing. If the Borrower
fails to make such payment when due, the Administrative Agent shall notify each
Revolving Lender of the applicable L/C Disbursement, the payment then due from
the Borrower in respect thereof (the “Unreimbursed Amount”) and such Revolving
Lender’s Applicable Revolving Percentage thereof. Promptly following receipt of
such notice, each Revolving Lender shall pay to the Administrative Agent its
Applicable Revolving Percentage of the Unreimbursed Amount, in the same manner
as provided in Section 2.02(b) with respect to Committed Revolving Loans made by
such Revolving Lender (and Section 2.02(b) shall apply, mutatis mutandis, to the
payment obligations of the Revolving Lenders), and the Administrative Agent
shall promptly pay to the applicable L/C Issuer the amounts so received by it
from the Revolving Lenders. Promptly following receipt by the Administrative
Agent of any payment from the Borrower pursuant to this Section 2.03(f), the
Administrative Agent shall distribute such payment to the applicable L/C Issuer
or, to the extent that the Revolving Lenders have made payments pursuant to this
Section 2.03(f) to reimburse such L/C Issuer, then to such Revolving Lenders and
such L/C Issuer as their interests may appear. Any payment made by a Revolving
Lender pursuant to this Section 2.03(f) to reimburse an L/C Issuer for any L/C

 

36



--------------------------------------------------------------------------------

Disbursement shall not constitute a Committed Revolving Loan and shall not
relieve the Borrower of its obligation to reimburse such L/C Disbursement.

If any Revolving Lender fails to make available to the Administrative Agent for
the account of the applicable L/C Issuer any amount required to be paid by such
Revolving Lender pursuant to the foregoing provisions of this Section 2.03(f),
then, without limiting the other provisions of this Agreement, the applicable
L/C Issuer shall be entitled to recover from such Revolving Lender (acting
through the Administrative Agent), on demand, such amount with interest thereon
for the period from the date such payment is required to the date on which such
payment is immediately available to such L/C Issuer at a rate per annum equal to
the greater of the Federal Funds Rate and a rate determined by the applicable
L/C Issuer in accordance with banking industry rules on interbank compensation,
plus any administrative, processing or similar fees customarily charged by such
L/C Issuer in connection with the foregoing. If such Revolving Lender pays such
amount (with interest and fees as aforesaid), the amount so paid shall
constitute such Revolving Lender’s L/C Advance in respect of the relevant L/C
Disbursement. A certificate of any L/C Issuer submitted to any Revolving Lender
(through the Administrative Agent) with respect to any amounts owing under this
Section 2.03(f) shall be conclusive absent manifest error.

(g)        Obligations Absolute.  The Borrower’s obligation to reimburse L/C
Disbursements as provided in Section 2.03(f) shall be absolute, unconditional
and irrevocable, and shall be performed strictly in accordance with the terms of
this Agreement under any and all circumstances whatsoever and irrespective of:
(i) any lack of validity or enforceability of this Agreement, any other Loan
Document or any Letter of Credit, or any term or provision herein or therein;
(ii) the existence of any claim, counterclaim, setoff, defense or other right
that the Borrower or any Subsidiary may have at any time against any beneficiary
or any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), any L/C Issuer or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction; (iii) any draft, demand, certificate or
other document presented under a Letter of Credit proving to be forged,
fraudulent, invalid or insufficient in any respect or any statement in such
draft or other document being untrue or inaccurate in any respect; or any loss
or delay in the transmission or otherwise of any document required in order to
make a drawing under such Letter of Credit; (iv) waiver by any L/C Issuer of any
requirement that exists for such L/C Issuer’s protection and not the protection
of the Borrower or any waiver by such L/C Issuer which does not in fact
materially prejudice the Borrower; (v) honor of a demand for payment presented
electronically even if such Letter of Credit required that demand be in the form
of a draft; (vi) any payment made by any L/C Issuer in respect of an otherwise
complying item presented after the date specified as the expiration date of, or
the date by which documents must be received under such Letter of Credit if
presentation after such date is authorized by the UCC or the ISP, as applicable;
(vii) payment by the applicable L/C Issuer under a Letter of Credit against
presentation of a draft or other document that does not comply strictly with the
terms of such Letter of Credit; or any payment made by any L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or (viii) any other event or
circumstance whatsoever, whether or not similar to any of the foregoing, that
might, but for the provisions of this Section 2.03, constitute a legal or
equitable discharge of, or provide a right of setoff against, the Borrower’s
obligations hereunder (other than the defense of payment or performance).

 

37



--------------------------------------------------------------------------------

The Borrower shall, promptly following the receipt thereof, examine a copy of
each Letter of Credit and each amendment thereto that is delivered to it and, in
the event of any claim of noncompliance with the Borrower’s instructions or
other irregularity, the Borrower will immediately notify the applicable L/C
Issuer. The Borrower shall be conclusively deemed to have waived any such claim
against each L/C Issuer and its correspondents unless such notice is given as
aforesaid.

None of the Administrative Agent, any Lender, any L/C Issuer, or any of their
Related Parties shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit by the
applicable L/C Issuer or any payment or failure to make any payment thereunder
(irrespective of any of the circumstances referred to in the preceding
sentence), or any error, omission, interruption, loss or delay in transmission
or delivery of any draft, notice or other communication under or relating to any
Letter of Credit (including any document required to make a drawing thereunder),
any error in interpretation of technical terms, any error in translation or any
consequence arising from causes beyond the control of the applicable L/C Issuer;
provided, that, the foregoing shall not be construed to excuse an L/C Issuer
from liability to the Borrower to the extent of any direct damages (as opposed
to consequential damages, claims in respect of which are hereby waived by the
Borrower to the extent permitted by applicable Law) suffered by the Borrower
that are caused by such L/C Issuer’s failure to exercise care when determining
whether drafts and other documents presented under a Letter of Credit comply
with the terms thereof. The parties hereto expressly agree that, in the absence
of gross negligence or willful misconduct on the part of an L/C Issuer (as
finally determined by a court of competent jurisdiction), an L/C Issuer shall be
deemed to have exercised care in each such determination, and that: (A) an L/C
Issuer may replace a purportedly lost, stolen, or destroyed original Letter of
Credit or missing amendment thereto with a certified true copy marked as such or
waive a requirement for its presentation; (B) an L/C Issuer may accept documents
that appear on their face to be in substantial compliance with the terms of a
Letter of Credit without responsibility for further investigation, regardless of
any notice or information to the contrary, and may make payment upon
presentation of documents that appear on their face to be in substantial
compliance with the terms of such Letter of Credit and without regard to any
non-documentary condition in such Letter of Credit; (C) an L/C Issuer shall have
the right, in its sole discretion, to decline to accept such documents and to
make such payment if such documents are not in strict compliance with the terms
of such Letter of Credit; and (D) this sentence shall establish the standard of
care to be exercised by an L/C Issuer when determining whether drafts and other
documents presented under a Letter of Credit comply with the terms thereof (and
the parties hereto hereby waive, to the extent permitted by applicable Law, any
standard of care inconsistent with the foregoing).

Without limiting the foregoing, none of the Administrative Agent, any Lender,
any L/C Issuer, or any of their Related Parties shall have any liability or
responsibility by reason of (1) any presentation that includes forged or
fraudulent documents or that is otherwise affected by the fraudulent, bad faith,
or illegal conduct of the beneficiary or other Person, (2) an L/C Issuer
declining to take-up documents and make payment (x) against documents that are
fraudulent, forged, or for other reasons by which that it is entitled not to
honor, or (y) following a Borrower’s waiver of discrepancies with respect to
such documents or request for honor of such documents, or (3) an L/C Issuer
retaining proceeds of a Letter of Credit based on an apparently applicable
attachment order, blocking regulation, or third-party claim notified to such L/C
Issuer.

(h)        Applicability of ISP; Limitation of Liability. Unless otherwise
expressly agreed by the applicable L/C Issuer and the Borrower when a Letter of
Credit is issued by it, the rules of the ISP shall apply to each Letter of
Credit. Notwithstanding the foregoing, no L/C Issuer shall be responsible to the
Borrower for, and no L/C Issuer’s rights and remedies against the Borrower shall

 

38



--------------------------------------------------------------------------------

be impaired by, any action or inaction of any L/C Issuer required or permitted
under any law, order, or practice that is required or permitted to be applied to
any Letter of Credit or this Agreement, including the Law or any order of a
jurisdiction where any L/C Issuer or the beneficiary is located, the practice
stated in the ISP, or in the decisions, opinions, practice statements, or
official commentary of the ICC Banking Commission, the Bankers Association for
Finance and Trade - International Financial Services Association (BAFT-IFSA), or
the Institute of International Banking Law & Practice, whether or not any Letter
of Credit chooses such law or practice.

(i)        Act on Behalf of Lenders. Each L/C Issuer shall act on behalf of the
Lenders with respect to any Letters of Credit issued by it and the documents
associated therewith, and each L/C Issuer shall have all of the benefits and
immunities (i) provided to the Administrative Agent in Article IX with respect
to any acts taken or omissions suffered by such L/C Issuer in connection with
Letters of Credit issued by it or proposed to be issued by it and Issuer
Documents pertaining to such Letters of Credit as fully as if the term
“Administrative Agent” as used in Article IX included such L/C Issuer with
respect to such acts or omissions, and (ii) as additionally provided herein with
respect to such L/C Issuer.

(j)        Letter of Credit Fees. The Borrower shall pay to the Administrative
Agent for the account of each Revolving Lender in accordance, subject to
Section 2.16, with its Applicable Revolving Percentage a Letter of Credit fee
(the “Letter of Credit Fee”) for each Letter of Credit equal to the Applicable
Rate times the daily amount available to be drawn under such Letter of Credit.
For purposes of computing the daily amount available to be drawn under any
Letter of Credit, the amount of such Letter of Credit shall be determined in
accordance with Section 1.06. Letter of Credit Fees shall be (i) due and payable
on the first Business Day after the end of each March, June, September and
December, commencing with the first such date to occur after the issuance of
such Letter of Credit, on the Revolving Maturity Date and thereafter on demand,
and (ii) computed on a quarterly basis in arrears. If there is any change in the
Applicable Rate during any quarter, the daily amount available to be drawn under
each Letter of Credit shall be computed and multiplied by the Applicable Rate
separately for each period during such quarter that such Applicable Rate was in
effect. Notwithstanding anything to the contrary contained herein, upon the
request of the Required Revolving Lenders, upon the occurrence of an Event of
Default and during the continuance thereof, all Letter of Credit Fees shall
accrue at the Default Rate.

(k)        Fronting Fee and Documentary and Processing Charges Payable to L/C
Issuers. The Borrower shall pay directly to the applicable L/C Issuer for its
own account a fronting fee with respect to each Letter of Credit, at the rate
per annum equal to the percentage separately agreed upon between the Borrower
and such L/C Issuer, computed on the daily amount available to be drawn under
such Letter of Credit on a quarterly basis in arrears. Such fronting fee shall
be due and payable no later than the tenth (10th) Business Day after the end of
each March, June, September and December in respect of the most recently-ended
quarterly period (or portion thereof, in the case of the first payment),
commencing with the first such date to occur after the issuance of such Letter
of Credit, on the Revolving Maturity Date and thereafter on demand. For purposes
of computing the daily amount available to be drawn under any Letter of Credit,
the amount of such Letter of Credit shall be determined in accordance with
Section 1.06. In addition, the Borrower shall pay directly to the applicable L/C
Issuer for its own account the customary issuance, presentation, amendment and
other processing fees, and other standard costs and charges, of such L/C Issuer
relating to letters of credit as from time to time in effect. Such customary
fees and standard costs and charges are due and payable on demand and are
nonrefundable.

(l)        Disbursement Procedures.   Each L/C Issuer shall, with respect to any
Letter of Credit issued by such L/C Issuer, within the time allowed by
applicable Laws or the specific terms

 

39



--------------------------------------------------------------------------------

of the Letter of Credit following its receipt thereof, examine all documents
purporting to represent a demand for payment under such Letter of Credit. Such
L/C Issuer shall promptly after such examination notify the Administrative Agent
and the Borrower in writing of such demand for payment if such L/C Issuer has
made or will make an L/C Disbursement thereunder; provided, that, any failure to
give or delay in giving such notice shall not relieve the Borrower of its
obligation to reimburse such L/C Issuer and the Revolving Lenders with respect
to any such L/C Disbursement.

(m)        Interim Interest. If any L/C Issuer shall make any L/C Disbursement,
then, unless the Borrower shall reimburse such L/C Disbursement in full on the
date such L/C Disbursement is made, the unpaid amount thereof shall bear
interest, for each day from and including the date such L/C Disbursement is made
to but excluding the date that the Borrower reimburses such L/C Disbursement, at
the rate per annum then applicable to Base Rate Loans; provided, that, if the
Borrower fails to reimburse such L/C Disbursement when due pursuant to
Section 2.03(f), then Section 2.08(b) shall apply. Interest accrued pursuant to
this Section 2.03(m) shall be for account of such L/C Issuer, except that
interest accrued on and after the date of payment by any Revolving Lender
pursuant to Section 2.03(f) to reimburse such L/C Issuer shall be for account of
such Revolving Lender to the extent of such payment.

(n)        Replacement of any L/C Issuer.   Any L/C Issuer may be replaced at
any time by written agreement between the Borrower, the Administrative Agent,
the replaced L/C Issuer and the successor L/C Issuer. The Administrative Agent
shall notify the Revolving Lenders of any such replacement of an L/C Issuer. At
the time any such replacement shall become effective, the Borrower shall pay all
unpaid fees accrued for the account of the replaced L/C Issuer pursuant to
Section 2.03(j) and Section 2.03(k). From and after the effective date of any
such replacement, (i) the successor L/C Issuer shall have all the rights and
obligations of an L/C Issuer under this Agreement with respect to Letters of
Credit to be issued by it thereafter, and (ii) references herein to the term
“L/C Issuer” shall be deemed to include such successor or any previous L/C
Issuer, or such successor and all previous L/C Issuers, as the context shall
require. After the replacement of an L/C Issuer hereunder, the replaced L/C
Issuer shall remain a party hereto and shall continue to have all the rights and
obligations of an L/C Issuer under this Agreement with respect to Letters of
Credit issued by it prior to such replacement, but shall not be required to
issue additional Letters of Credit.

(o)        Letters of Credit Issued for Subsidiaries. Notwithstanding that a
Letter of Credit issued or outstanding hereunder is in support of any
obligations of, or is for the account of, a Subsidiary, the Borrower shall be
obligated to reimburse, indemnify and compensate the applicable L/C Issuer
hereunder for any and all drawings under such Letter of Credit as if such Letter
of Credit had been issues solely for the account of the Borrower. The Borrower
irrevocably waives any and all defenses that might otherwise be available to it
as a guarantor or surety of any or all of the obligations of such Subsidiary in
respect of such Letter of Credit. The Borrower hereby acknowledges that the
issuance of Letters of Credit for the account of Subsidiaries inures to the
benefit of the Borrower, and that the Borrower’s business derives substantial
benefits from the businesses of such Subsidiaries.

(p)        Letter of Credit Reports. Unless otherwise agreed by the
Administrative Agent, each L/C Issuer shall, in addition to its notification
obligations set forth elsewhere in this Section 2.03, provide the Administrative
Agent a report, in form and substance reasonably satisfactory to the
Administrative Agent, as set forth below: (i) reasonably prior to the time that
such L/C Issuer issues, amends, renews, increases or extends a Letter of Credit,
the date of such issuance, amendment, renewal, increase or extension and the
stated amount of the applicable Letters of Credit after giving effect to such
issuance, amendment, renewal or extension (and whether the amounts

 

40



--------------------------------------------------------------------------------

thereof shall have changed); (ii) on any Business Day on which the Borrower
fails to reimburse a payment made pursuant to a Letter of Credit required to be
reimbursed to such L/C Issuer on such day, the date of such failure and the
amount of such payment; (iii) by no later than the fifth (5th) Business Day of
each calendar month, information (including the amount, beneficiary and expiry
date) with respect to each Letter of Credit issued by such L/C Issuer and
outstanding as of such date; (iv) on each date that an L/C Credit Extension
occurs or there is any expiration, cancellation and/or disbursement, in each
case, with respect to any Letter of Credit issued by such L/C Issuer,
information as to such L/C Credit Extension or expiration, cancellation or
disbursement, as applicable; and (v) on any other Business Day, such other
information as the Administrative Agent shall reasonably request as to the
Letters of Credit issued by such L/C Issuer.

(q)        Conflict with Issuer Documents.  In the event of any conflict between
the terms hereof and the terms of any Issuer Document, the terms hereof shall
control.

2.04        Swing Line Loans.

(a)        The Swing Line.  Subject to the terms and conditions set forth
herein, the Swing Line Lender, in reliance upon the agreements of the other
Revolving Lenders set forth in this Section 2.04, may in its sole discretion
make loans (each such loan, a “Swing Line Loan”) to the Borrower from time to
time on any Business Day during the Availability Period for the Aggregate
Revolving Commitments in an aggregate amount not to exceed at any time
outstanding the amount of the Swing Line Sublimit; provided, that, (i) after
giving effect to any Swing Line Loan, the Total Revolving Outstandings shall not
exceed the Aggregate Revolving Commitments, (ii) after giving effect to any
Swing Line Loan, the Revolving Credit Exposure of any Revolving Lender shall not
exceed such Revolving Lender’s Revolving Commitment, (iii) after giving effect
to any Swing Line Loan, the sum of (without duplication) (A) the Revolving
Credit Exposure of the Swing Line Lender, plus (B) the Outstanding Amount of all
Swing Line Loans, shall not exceed the Swing Line Lender’s Revolving Commitment,
(iv) the Borrower shall not use the proceeds of any Swing Line Loan to refinance
any outstanding Swing Line Loan, and (v) the Swing Line Lender shall not be
under any obligation to make any Swing Line Loan if it shall determine (which
determination shall be conclusive and binding absent manifest error) that it
has, or by such Credit Extension may have, Fronting Exposure. Within the
foregoing limits, and subject to the other terms and conditions hereof, the
Borrower may borrow under this Section 2.04, prepay under Section 2.05, and
reborrow under this Section 2.04. Each Swing Line Loan shall bear interest at
the rate per annum specified in Section 2.08(a)(iii). Immediately upon the
making of a Swing Line Loan, each Revolving Lender shall be deemed to, and
hereby irrevocably and unconditionally agrees to, purchase from the Swing Line
Lender a risk participation in such Swing Line Loan in an amount equal to the
product of such Revolving Lender’s Applicable Revolving Percentage times the
amount of such Swing Line Loan.

(b)        Borrowing Procedures.  Each Swing Line Borrowing shall be made upon
the Borrower’s irrevocable notice to the Swing Line Lender and the
Administrative Agent, which may be given by telephone or by a Swing Line Loan
Notice; provided, that, any telephonic notice must be confirmed promptly by
delivery to the Swing Line Lender and the Administrative Agent of a Swing Line
Loan Notice, appropriately completed and signed by a Responsible Officer. Each
Swing Line Loan Notice must be received by the Swing Line Lender and the
Administrative Agent not later than 1:00 p.m. on the requested borrowing date
(or such later time as shall be acceptable to the Administrative Agent and the
Swing Line Lender in their sole discretion), and shall specify (i) the amount to
be borrowed, which shall be a minimum of $100,000, and (ii) the requested
borrowing date, which shall be a Business Day. Promptly after receipt by the
Swing Line Lender of any Swing Line Loan Notice, the Swing Line Lender will
confirm with the Administrative Agent

 

41



--------------------------------------------------------------------------------

(by telephone or in writing) that the Administrative Agent has also received
such Swing Line Loan Notice and, if not, the Swing Line Lender will notify the
Administrative Agent (by telephone or in writing) of the contents thereof.
Unless the Swing Line Lender has received notice (by telephone or in writing)
from the Administrative Agent (including at the request of the Required Lenders)
prior to 2:00 p.m. on the date of the proposed Swing Line Borrowing
(A) directing the Swing Line Lender not to make such Swing Line Loan as a result
of the limitations set forth in the proviso to the first sentence of
Section 2.04(a), or (B) that one or more of the applicable conditions specified
in Section 4.02 is not then satisfied, then, subject to the terms and conditions
hereof, the Swing Line Lender will, not later than 3:00 p.m. on the borrowing
date specified in such Swing Line Loan Notice, make the amount of its Swing Line
Loan available to the Borrower.

(c)            Refinancing of Swing Line Loans.

(i)        The Swing Line Lender at any time in its sole and absolute discretion
may request, on behalf of the Borrower (which hereby irrevocably authorizes the
Swing Line Lender to so request on its behalf), that each Revolving Lender make
a Committed Revolving Loan that is a Base Rate Loan in an amount equal to such
Revolving Lender’s Applicable Revolving Percentage of the amount of Swing Line
Loans then outstanding. Such request shall be made in writing (which written
request shall be deemed to be a Loan Notice for purposes hereof) and in
accordance with the requirements of Section 2.02, without regard to the minimum
and multiples specified therein for the principal amount of Base Rate Loans, but
subject to the unutilized portion of the Aggregate Revolving Commitments and the
conditions set forth in Section 4.02. The Swing Line Lender shall furnish the
Borrower with a copy of the applicable Loan Notice promptly after delivering
such notice to the Administrative Agent. Each Revolving Lender shall make an
amount equal to its Applicable Revolving Percentage of the amount specified in
such Loan Notice available to the Administrative Agent in immediately available
funds (and the Administrative Agent may apply Cash Collateral available with
respect to the applicable Swing Line Loan) for the account of the Swing Line
Lender at the Administrative Agent’s Office not later than 1:00 p.m. on the day
specified in such Loan Notice, whereupon, subject to Section 2.04(c)(ii), each
Revolving Lender that so makes funds available shall be deemed to have made a
Committed Revolving Loan that is a Base Rate Loan to the Borrower in such
amount. The Administrative Agent shall remit the funds so received to the Swing
Line Lender.

(ii)        If for any reason any Swing Line Loan cannot be refinanced by such a
Committed Revolving Borrowing in accordance with Section 2.04(c)(i), the request
for Committed Revolving Loans that are Base Rate Loans submitted by the Swing
Line Lender as set forth herein shall be deemed to be a request by the Swing
Line Lender that each of the Revolving Lenders fund its risk participation in
the relevant Swing Line Loan and each Revolving Lender’s payment to the
Administrative Agent for the account of the Swing Line Lender pursuant to
Section 2.04(c)(i) shall be deemed payment in respect of such participation.

(iii)        If any Revolving Lender fails to make available to the
Administrative Agent for the account of the Swing Line Lender any amount
required to be paid by such Revolving Lender pursuant to the foregoing
provisions of this Section 2.04(c) by the time specified in Section 2.04(c)(i),
the Swing Line Lender shall be entitled to recover from such Revolving Lender
(acting through the Administrative Agent), on demand, such amount with interest
thereon for the period from the date such payment is required to the date on
which such payment is immediately available to the Swing Line Lender at a rate

 

42



--------------------------------------------------------------------------------

per annum equal to the greater of the Federal Funds Rate and a rate determined
by the Swing Line Lender in accordance with banking industry rules on interbank
compensation, plus any administrative, processing or similar fees customarily
charged by the Swing Line Lender in connection with the foregoing. If such
Revolving Lender pays such amount (with interest and fees as aforesaid), the
amount so paid shall constitute such Revolving Lender’s Committed Revolving Loan
included in the relevant Committed Revolving Borrowing or funded participation
in the relevant Swing Line Loan, as the case may be. A certificate of the Swing
Line Lender submitted to any Revolving Lender (through the Administrative Agent)
with respect to any amounts owing under this clause (iii) shall be conclusive
absent manifest error.

(iv)         Each Revolving Lender’s obligation to make Committed Revolving
Loans or to purchase and fund risk participations in Swing Line Loans pursuant
to this Section 2.04(c) shall be absolute and unconditional and shall not be
affected by any circumstance, including (A) any setoff, counterclaim,
recoupment, defense or other right which such Revolving Lender may have against
the Swing Line Lender, the Borrower or any other Person for any reason
whatsoever, (B) the occurrence or continuance of a Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided, that, each Revolving Lender’s obligation to make Committed Revolving
Loans pursuant to this Section 2.04(c) is subject to the conditions set forth in
Section 4.02. No such funding of risk participations shall relieve or otherwise
impair the obligation of the Borrower to repay Swing Line Loans, together with
interest as provided herein.

(d)        Repayment of Participations.

(i)        At any time after any Revolving Lender has purchased and funded a
risk participation in a Swing Line Loan, if the Swing Line Lender receives any
payment on account of such Swing Line Loan, the Swing Line Lender will
distribute to such Revolving Lender its Applicable Revolving Percentage thereof
in the same funds as those received by the Swing Line Lender.

(ii)         If any payment received by the Swing Line Lender in respect of
principal or interest on any Swing Line Loan is required to be returned by the
Swing Line Lender under any of the circumstances described in Section 10.05
(including pursuant to any settlement entered into by the Swing Line Lender in
its discretion), each Revolving Lender shall pay to the Swing Line Lender its
Applicable Revolving Percentage thereof on demand of the Administrative Agent,
plus interest thereon from the date of such demand to the date such amount is
returned, at a rate per annum equal to the Federal Funds Rate. The
Administrative Agent will make such demand upon the request of the Swing Line
Lender. The obligations of the Revolving Lenders under this clause shall survive
the Termination Date.

(e)        Interest for Account of Swing Line Lender. The Swing Line Lender
shall be responsible for invoicing the Borrower for interest on the Swing Line
Loans. Until each Revolving Lender funds its Committed Revolving Loan or risk
participation pursuant to this Section 2.04 to refinance such Revolving Lender’s
Applicable Revolving Percentage of any Swing Line Loan, interest in respect of
such Applicable Revolving Percentage shall be solely for the account of the
Swing Line Lender.

(f)        Payments Directly to Swing Line Lender. The Borrower shall make all
payments of principal and interest in respect of the Swing Line Loans directly
to the Swing Line Lender.

 

43



--------------------------------------------------------------------------------

2.05        Prepayments.

(a)        The Borrower may, upon notice to the Administrative Agent, at any
time or from time to time voluntarily prepay Committed Revolving Loans and/or
Term Loans in whole or in part without premium or penalty; provided, that,
except as otherwise agreed by the Administrative Agent in its sole discretion,
(i) such notice must be in the form of a Notice of Loan Prepayment and be
received by the Administrative Agent not later than 1:00 p.m. (A) three (3)
Business Days prior to any date of prepayment of Eurodollar Rate Loans, and
(B) on the date of prepayment of Base Rate Loans, (ii) any prepayment of
Eurodollar Rate Loans shall be in a principal amount of $5,000,000 or a whole
multiple of $1,000,000 in excess thereof, and (iii) any prepayment of Base Rate
Loans shall be in a principal amount of $500,000 or a whole multiple of $100,000
in excess thereof or, in each case, if less, the entire principal amount thereof
then outstanding. Each Notice of Loan Prepayment shall specify the date and
amount of such prepayment and the Type(s) of Loans to be prepaid and, if
Eurodollar Rate Loans are to be prepaid, the Interest Period(s) of such Loans.
The Administrative Agent will promptly notify each Lender of its receipt of each
Notice of Loan Prepayment, and of the amount of such Lender’s Applicable
Percentage of such prepayment. If a Notice of Loan Prepayment is given by the
Borrower, the Borrower shall make such prepayment and the payment amount
specified in such Notice of Loan Prepayment shall be due and payable on the date
specified therein; provided, that, a Notice of Loan Prepayment delivered by the
Borrower may state that such notice is conditioned upon the effectiveness of
other transactions, in which case such notice may be revoked by the Borrower (by
notice to the Administrative Agent on or prior to the specified effective date)
if such condition is not satisfied. Any prepayment of a Eurodollar Rate Loan
shall be accompanied by all accrued interest on the amount prepaid, together
with any additional amounts required pursuant to Section 3.05. Each prepayment
of Term Loans pursuant to this Section 2.05(a) shall be applied to the principal
repayment installments of the Term Loan as directed by the Borrower (or, in the
absence of direction by the Borrower, such prepayment of Term Loans shall be
applied to the principal repayment installments of the Term Loans in direct
order of maturity). Subject to Section 2.16, each such prepayment shall be
applied to the Committed Revolving Loans or Term Loans, as applicable, of the
Lenders in accordance with their respective Applicable Percentages.

(b)        The Borrower may, upon notice to the Swing Line Lender (with a copy
to the Administrative Agent), at any time or from time to time, voluntarily
prepay Swing Line Loans in whole or in part without premium or penalty;
provided, that, except as otherwise agreed by the Swing Line Lender in its sole
discretion, (i) such notice must be in the form of a Notice of Loan Prepayment
and be received by the Swing Line Lender and the Administrative Agent not later
than 1:00 p.m. on the date of the prepayment, and (ii) any such prepayment shall
be in a minimum principal amount of $100,000. Each Notice of Loan Prepayment
shall specify the date and amount of such prepayment. If a Notice of Loan
Prepayment is given by the Borrower, the Borrower shall make such prepayment and
the payment amount specified in such notice shall be due and payable on the date
specified therein; provided, that, a Notice of Loan Prepayment delivered by the
Borrower may state that such notice is conditioned upon the effectiveness of
other transactions, in which case such notice may be revoked by the Borrower (by
notice to the Administrative Agent on or prior to the specified effective date)
if such condition is not satisfied.

(c)        If for any reason the Total Revolving Outstandings at any time exceed
the Aggregate Revolving Commitments then in effect, the Borrower shall, within
one (1) Business Day of receipt of written notice from the Administrative Agent,
prepay Committed Revolving Loans and Swing Line Loans and/or Cash Collateralize
the L/C Obligations in an aggregate amount equal to such excess; provided, that,
the Borrower shall not be required to Cash Collateralize the L/C Obligations
pursuant to this Section 2.05(c) unless, after the prepayment in full of the
Committed

 

44



--------------------------------------------------------------------------------

Revolving Loans and Swing Line Loans, the Total Revolving Outstandings exceed
the Aggregate Revolving Commitments then in effect.

2.06        Termination or Reduction of Commitments.

(a)        The Borrower may, upon notice to the Administrative Agent, terminate
the Aggregate Revolving Commitments, or from time to time permanently reduce the
Aggregate Revolving Commitments; provided, that, except as otherwise agreed by
the Administrative Agent in its sole discretion, (i) any such notice shall be
received by the Administrative Agent not later than 11:00 a.m. three
(3) Business Days prior to the date of such termination or reduction, (ii) any
such partial reduction shall be in an aggregate amount of $10,000,000 or any
whole multiple of $1,000,000 in excess thereof, (iii) the Borrower shall not
terminate or reduce the Aggregate Revolving Commitments if, after giving effect
thereto and to any concurrent prepayments hereunder, the Total Revolving
Outstandings would exceed the Aggregate Revolving Commitments, and (iv) if,
after giving effect to any reduction of the Aggregate Revolving Commitments, the
Letter of Credit Sublimit or the Swing Line Sublimit exceeds the amount of the
Aggregate Revolving Commitments, the Letter of Credit Sublimit or the Swing Line
Sublimit, as applicable, shall be automatically reduced by the amount of such
excess. The Administrative Agent will promptly notify the Revolving Lenders of
any such notice of termination or reduction of the Aggregate Revolving
Commitments. Any notice delivered by the Borrower pursuant to this
Section 2.06(a) may state that such notice is conditioned upon the effectiveness
of other transactions, in which case such notice may be revoked by the Borrower
(by notice to the Administrative Agent on or prior to the specified effective
date) if such condition is not satisfied. Any reduction of the Aggregate
Revolving Commitments shall be applied to the Revolving Commitment of each
Revolving Lender according to its Applicable Revolving Percentage. All fees
accrued until the effective date of any termination of the Aggregate Revolving
Commitments shall be paid on the effective date of such termination.

(b)        The Borrower may, upon notice to the Administrative Agent, terminate
the Term Facility, or from time to time permanently reduce the Term Commitments
under the Term Facility; provided, that, except as otherwise agreed by the
Administrative Agent in its sole discretion, (i) any such notice shall be
received by the Administrative Agent not later than 11:00 a.m. three
(3) Business Days prior to the date of such termination or reduction, and
(ii) any such partial reduction shall be in an aggregate amount of $10,000,000
or any whole multiple of $1,000,000 in excess thereof. The Administrative Agent
will promptly notify the Term Lenders of any such notice of termination or
reduction of the Term Commitments. Any notice delivered by the Borrower pursuant
to this Section 2.06(b) may state that such notice is conditioned upon the
effectiveness of other transactions, in which case such notice may be revoked by
the Borrower (by notice to the Administrative Agent on or prior to the specified
effective date) if such condition is not satisfied. Any reduction of the Term
Facility shall be applied to the Term Commitment of each Term Lender according
to its Applicable Percentage with respect to the Term Facility. All fees accrued
until the effective date of any termination of the Term Facility shall be paid
on the effective date of such termination.

(c)        The aggregate Term Commitments shall be automatically and permanently
reduced to zero on the earlier to occur of (i) the date of the Term Borrowing,
and (ii) 11:59 p.m. on the last day of the Availability Period for the Term
Facility.

2.07        Repayment of Loans.

 

45



--------------------------------------------------------------------------------

(a)        The Borrower shall repay to the Revolving Lenders on the Revolving
Maturity Date the aggregate principal amount of all Committed Revolving Loans
outstanding on such date.

(b)        The Borrower shall repay each Swing Line Loan on the earlier to occur
of (i) the date ten (10) Business Days after such Swing Line Loan is made, and
(ii) the Revolving Maturity Date. At any time that there shall exist a
Defaulting Lender, immediately upon the request of the Swing Line Lender, the
Borrower shall repay the outstanding Swing Line Loans made by the Swing Line
Lender in an amount sufficient to eliminate any Fronting Exposure in respect of
such Swing Line Loans.

(c)        The Borrower shall repay the outstanding principal amount of the Term
Loans in installments on the last Business Day of each March, June, September
and December and on the Term Maturity Date, in each case, in the amounts based
on the respective percentages set forth in the table below (which amounts shall
be reduced as a result of the application of prepayments in accordance with the
order of priority set forth in Section 2.05(a)), unless accelerated sooner
pursuant to Section 8.02:

 

Payment Dates   

Principal Amortization Payment

(% of Term Facility Advanced on the Term Loan Funding Date)

Last Business Day of the First Full Fiscal Quarter ending after the Term Loan
Funding Date

   0.00%

Last Business Day of the Second Full Fiscal Quarter ending after the Term Loan
Funding Date

   0.00%

Last Business Day of the Third Full Fiscal Quarter ending after the Term Loan
Funding Date

   0.00%

Last Business Day of the Fourth Full Fiscal Quarter ending after the Term Loan
Funding Date

   0.00%

Last Business Day of the Fifth Full Fiscal Quarter ending after the Term Loan
Funding Date

   0.00%

Last Business Day of the Sixth Full Fiscal Quarter ending after the Term Loan
Funding Date

   0.00%

Last Business Day of the Seventh Full Fiscal Quarter ending after the Term Loan
Funding Date

   0.00%

Last Business Day of the Eighth Full Fiscal Quarter ending after the Term Loan
Funding Date

   0.00%

Last Business Day of the Ninth Full Fiscal Quarter ending after the Term Loan
Funding Date

   1.25%

Last Business Day of the Tenth Full Fiscal Quarter ending after the Term Loan
Funding Date

   1.25%

Last Business Day of the Eleventh Full Fiscal Quarter ending after the Term Loan
Funding Date

   1.25%

Last Business Day of the Twelfth Full Fiscal Quarter ending after the Term Loan
Funding Date

   1.25%

Last Business Day of the Thirteenth Full Fiscal Quarter ending after the Term
Loan Funding Date

   2.50%

Last Business Day of the Fourteenth Full Fiscal Quarter ending after the Term
Loan Funding Date

   2.50%

 

46



--------------------------------------------------------------------------------

Last Business Day of the Fifteenth Full Fiscal Quarter ending after the Term
Loan Funding Date

   2.50%

Last Business Day of the Sixteenth Full Fiscal Quarter ending after the Term
Loan Funding Date

   2.50%

Last Business Day of the Seventeenth Full Fiscal Quarter ending after the Term
Loan Funding Date

   2.50%

Last Business Day of the Eighteenth Full Fiscal Quarter ending after the Term
Loan Funding Date

   2.50%

Last Business Day of the Nineteenth Full Fiscal Quarter ending after the Term
Loan Funding Date

   2.50%

Term Maturity Date

  

Outstanding Principal Balance

of Term Loans

provided, that, the final principal repayment installment of the Term Loans
shall be repaid on the Term Maturity Date and in any event shall be in an amount
equal to the aggregate principal amount of all Term Loans outstanding on such
date.

2.08        Interest.

(a)        Subject to the provisions of Section 2.08(b), (i) each Eurodollar
Rate Loan shall bear interest on the outstanding principal amount thereof for
each Interest Period at a rate per annum equal to the Eurodollar Rate for such
Interest Period plus the Applicable Rate; (ii) each Base Rate Loan shall bear
interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Rate; and (iii) each Swing Line Loan shall bear interest on the outstanding
principal amount thereof from the applicable borrowing date at a rate per annum
equal to the Base Rate plus the Applicable Rate for Base Rate Loans.

(b)        (i)         If any Event of Default has occurred and is continuing
under Section 8.01(a), whether at stated maturity, by acceleration or otherwise,
such overdue amount shall thereafter bear interest at a fluctuating interest
rate per annum at all times equal to the Default Rate to the fullest extent
permitted by applicable Laws.

(ii)        Accrued and unpaid interest on past due amounts (including interest
on past due interest) shall be due and payable upon demand.

(c)        Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.

2.09        Fees.  In addition to certain fees described in Sections 2.03(j) and
(k):

(a)        Commitment Fee. The Borrower shall pay to the Administrative Agent
for the account of each Revolving Lender in accordance with its Applicable
Revolving Percentage, a commitment fee (the “Commitment Fee”) equal to the
Applicable Rate times the actual daily amount by which the Aggregate Revolving
Commitments exceed the sum of (i) the Outstanding Amount of Committed Revolving
Loans, plus (ii) the Outstanding Amount of L/C Obligations, subject to
adjustment as provided in Section 2.16. For the avoidance of doubt, the
Outstanding Amount of Swing Line Loans shall not be counted towards or
considered usage of the Aggregate Revolving Commitments for purposes of
determining the Commitment Fee. The Commitment Fee

 

47



--------------------------------------------------------------------------------

shall accrue at all times during the Availability Period for the Aggregate
Revolving Commitments, including at any time during which one or more of the
conditions in Section 4.02 is not met, and shall be due and payable quarterly in
arrears on the last Business Day of each March, June, September and December,
commencing with the first such date to occur after the Closing Date, and on the
last day of the Availability Period for the Aggregate Revolving Commitments. The
Commitment Fee shall be calculated quarterly in arrears, and if there is any
change in the Applicable Rate during any quarter, the actual daily amount shall
be computed and multiplied by the Applicable Rate separately for each period
during such quarter that such Applicable Rate was in effect.

(b)        Ticking Fee. If the Term Loan Funding Date has not occurred on or
prior to the date that is ninety (90) days after the First Amendment Effective
Date (such date, the “Ticking Fee Start Date”), commencing on the Ticking Fee
Start Date, and at all times thereafter during the Availability Period for the
Term Facility, the Borrower shall pay to the Administrative Agent, for the
account of each Term Lender, a ticking fee (each, a “Ticking Fee”) equal to
0.11% per annum times the amount of such Term Lender’s Term Commitment. The
Ticking Fees shall be due and payable quarterly in arrears on the last Business
Day of each March, June, September and December, commencing with the first such
date to occur after the Ticking Fee Start Date, and on the last day of the
Availability Period for the Term Facility.

(c)        Other Fees.

(i)        The Borrower shall pay to each Arranger and the Administrative Agent,
for their own respective accounts, fees in the amounts and at the times
specified in the Fee Letters. Such fees shall be fully earned when paid and
shall not be refundable for any reason whatsoever.

(ii)        The Borrower shall pay to the Lenders such fees as shall have been
separately agreed upon in writing in the amounts and at the times so specified.
Such fees shall be fully earned when paid and shall not be refundable for any
reason whatsoever.

2.10        Computation of Interest and Fees; Retroactive Adjustments of
Applicable Rate.

(a)        All computations of interest for Base Rate Loans (including Base Rate
Loans determined by reference to the Eurodollar Rate) shall be made on the basis
of a year of three hundred sixty-five (365) or three hundred sixty-six
(366) days, as the case may be, and actual days elapsed. All other computations
of fees and interest shall be made on the basis of a three hundred sixty
(360) day year and actual days elapsed (which results in more fees or interest,
as applicable, being paid than if computed on the basis of a three hundred
sixty-five (365) day year or a three hundred sixty-six (366) day year). Interest
shall accrue on each Loan for the day on which the Loan is made, and shall not
accrue on a Loan, or any portion thereof, for the day on which the Loan or such
portion is paid; provided, that, any Loan that is repaid on the same day on
which it is made shall, subject to Section 2.12(a), bear interest for one
(1) day. Each determination by the Administrative Agent of an interest rate or
fee hereunder shall be conclusive and binding for all purposes, absent manifest
error.

(b)        If, as a result of any restatement of or other adjustment to the
financial statements of the Borrower or for any other reason, the Borrower or
the Administrative Agent reasonably determine that (i) the Consolidated Leverage
Ratio as calculated by the Borrower as of any applicable date was inaccurate,
and (ii) a proper calculation of the Consolidated Leverage Ratio would have
resulted in higher pricing for such period, the Borrower shall promptly and
retroactively

 

48



--------------------------------------------------------------------------------

be obligated to pay to the Administrative Agent for the account of the
applicable Lenders, the applicable L/C Issuers or the Swing Line Lender, as the
case may be, promptly on demand by the Administrative Agent (or, after the
occurrence of an actual or deemed entry of an order for relief with respect to
the Borrower under the Bankruptcy Code of the United States, automatically and
without further action by the Administrative Agent, any Lender or any L/C
Issuer), an amount equal to the excess of the amount of interest and fees that
should have been paid for such period over the amount of interest and fees
actually paid for such period. This paragraph shall not limit the rights of the
Administrative Agent, any Lender or any L/C Issuer, as the case may be, under
Section 2.03, Section 2.08(b) or under Article VIII. The Borrower’s obligations
under this paragraph shall survive the Termination Date.

2.11        Evidence of Debt.

(a)        The Credit Extensions made by each Lender shall be evidenced by one
or more accounts or records maintained by such Lender in the ordinary course of
business. The Administrative Agent shall maintain the Register in accordance
with Section 10.06(c). The accounts or records maintained by each Lender shall
be conclusive absent manifest error of the amount of the Credit Extensions made
by the Lenders to the Borrower and the interest and payments thereon. Any
failure to so record or any error in doing so shall not, however, limit or
otherwise affect the obligation of the Borrower hereunder to pay any amount
owing with respect to the Obligations. In the event of any conflict between the
accounts and records maintained by any Lender and the Register, the Register
shall control in the absence of manifest error. Upon the written request of any
Lender made through the Administrative Agent, the Borrower shall execute and
deliver to such Lender (through the Administrative Agent) a Note or Notes, which
shall evidence such Lender’s Loans in addition to such accounts or records. Each
Lender may attach schedules to its Note(s) and endorse thereon the date, Type
(if applicable), amount and maturity of its Loans and payments with respect
thereto.

(b)        In addition to the accounts and records referred to in
Section 2.11(a), each Lender and the Administrative Agent shall maintain in
accordance with its usual practice accounts or records evidencing the purchases
and sales by such Lender of participations in Letters of Credit and Swing Line
Loans. In the event of any conflict between the accounts and records maintained
by the Administrative Agent and the accounts and records of any Lender in
respect of such matters, the accounts and records of the Administrative Agent
shall control in the absence of manifest error.

2.12        Payments Generally; Administrative Agent’s Clawback.

(a)        General. All payments to be made by the Borrower shall be made free
and clear of and without condition or deduction for any counterclaim, defense,
recoupment or setoff. Except as otherwise expressly provided herein, all
payments by the Borrower hereunder shall be made to the Administrative Agent,
for the account of the respective Lenders to which such payment is owed, at the
Administrative Agent’s Office in Dollars and in immediately available funds not
later than 2:00 p.m. on the date specified herein. The Administrative Agent will
promptly distribute to each Appropriate Lender its Applicable Percentage (or
other applicable share as provided herein) of such payment in like funds as
received by wire transfer to such Lender’s Lending Office. All payments received
by the Administrative Agent after 2:00 p.m. shall be deemed received on the next
succeeding Business Day and any applicable interest or fee shall continue to
accrue.

(b)        (i)         Funding by Lenders; Presumption by Administrative Agent.
Unless the Administrative Agent shall have received notice from a Lender prior
to the proposed date of any Borrowing of Eurodollar Rate Loans (or, in the case
of any Borrowing of Base Rate

 

49



--------------------------------------------------------------------------------

Loans, prior to 2:00 p.m. on the date of such Borrowing) that such Lender will
not make available to the Administrative Agent such Lender’s share of such
Borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with Section 2.02 (or, in the case of
a Borrowing of Base Rate Loans, that such Lender has made such share available
in accordance with and at the time required by Section 2.02) and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount in immediately available funds
with interest thereon, for each day from and including the date such amount is
made available to the Borrower to but excluding the date of payment to the
Administrative Agent, at (A) in the case of a payment to be made by such Lender,
the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation, plus any administrative, processing or similar fees customarily
charged by the Administrative Agent in connection with the foregoing, and (B) in
the case of a payment to be made by the Borrower, the interest rate applicable
to Base Rate Loans. If the Borrower and such Lender shall pay such interest to
the Administrative Agent for the same or an overlapping period, the
Administrative Agent shall promptly remit to the Borrower the amount of such
interest paid by the Borrower for such period. If such Lender pays its share of
the applicable Borrowing to the Administrative Agent, then the amount so paid
shall constitute such Lender’s Loan included in such Borrowing. Any payment by
the Borrower shall be without prejudice to any claim the Borrower may have
against a Lender that shall have failed to make such payment to the
Administrative Agent.

(ii)        Payments by Borrower; Presumptions by Administrative Agent. Unless
the Administrative Agent shall have received notice from the Borrower prior to
the date on which any payment is due to the Administrative Agent for the account
of the Lenders or any L/C Issuer hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or the applicable L/C Issuers, as the case
may be, the amount due. In such event, if the Borrower has not in fact made such
payment, then each of the Lenders or the applicable L/C Issuers, as the case may
be, severally agrees to repay to the Administrative Agent forthwith on demand
the amount so distributed to such Lender or such L/C Issuer, in immediately
available funds with interest thereon, for each day from and including the date
such amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the greater of the Federal Funds Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation.

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this Section 2.12(b) shall be conclusive, absent
manifest error.

(c)        Failure to Satisfy Conditions Precedent. If any Lender makes
available to the Administrative Agent funds for any Loan to be made by such
Lender as provided in the foregoing provisions of this Article II, and such
funds are not made available to the Borrower by the Administrative Agent because
the conditions to the applicable Credit Extension set forth in Article IV are
not satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.

 

50



--------------------------------------------------------------------------------

(d)        Obligations of Lenders Several. The obligations of the Lenders
hereunder to make Loans, to fund participations in Letters of Credit and Swing
Line Loans and to make payments pursuant to Section 10.04(c) are several and not
joint. The failure of any Lender to make any Loan, to fund any such
participation or to make any payment under Section 10.04(c) on any date required
hereunder shall not relieve any other Lender of its corresponding obligation to
do so on such date, and no Lender shall be responsible for the failure of any
other Lender to so make its Loan, to purchase its participation or to make its
payment under Section 10.04(c).

(e)        Funding Source. Nothing herein shall be deemed to obligate any Lender
to obtain the funds for any Loan in any particular place or manner or to
constitute a representation by any Lender that it has obtained or will obtain
the funds for any Loan in any particular place or manner.

2.13        Sharing of Payments by Lenders. If any Lender shall, by exercising
any right of setoff or counterclaim or otherwise, obtain payment in respect of
any principal of or interest on any of the Loans made by it, or the
participations in L/C Obligations or in Swing Line Loans held by it resulting in
such Lender’s receiving payment of a proportion of the aggregate amount of such
Loans or participations and accrued interest thereon greater than its pro rata
share thereof as provided herein, then the Lender receiving such greater
proportion shall (a) notify the Administrative Agent of such fact, and
(b) purchase (for cash at face value) participations in the Loans and
subparticipations in L/C Obligations and Swing Line Loans of the other Lenders,
or make such other adjustments as shall be equitable, so that the benefit of all
such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective Loans
and other amounts owing them; provided, that:

(i)        if any such participations or subparticipations are purchased and all
or any portion of the payment giving rise thereto is recovered, such
participations or subparticipations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest; and

(ii)        the provisions of this Section 2.13 shall not be construed to apply
to (x) any payment made by or on behalf of the Borrower pursuant to and in
accordance with the express terms of this Agreement (including the application
of funds arising from the existence of a Defaulting Lender or a Disqualified
Institution), (y) the application of Cash Collateral provided for in
Section 2.15, or (z) any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or
subparticipations in L/C Obligations or Swing Line Loans to any assignee or
participant, other than an assignment to the Borrower or any Subsidiary thereof
(as to which the provisions of this Section 2.13 shall apply).

The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation.

2.14        Increases in Aggregate Revolving Commitments.

(a)        Request for Increase. Upon notice to the Administrative Agent (which
shall promptly notify the Revolving Lenders), at any time prior to the Revolving
Maturity Date, the Borrower may request an increase in the Aggregate Revolving
Commitments by an amount not exceeding the Incremental Amount; provided, that,
unless otherwise agreed by the Administrative Agent in its sole discretion, any
such request for an increase shall be in a minimum principal amount of
$10,000,000 and in $1,000,000 increments in excess thereof. At the time of
sending such notice,

 

51



--------------------------------------------------------------------------------

the Borrower (in consultation with the Administrative Agent) shall specify the
time period within which each Revolving Lender is requested to respond (which
shall in no event be less than ten (10) Business Days from the date of delivery
of such notice to the Revolving Lenders), and the Borrower may also invite
prospective lenders to respond.

(b)        Revolving Lender Elections to Increase. Each Revolving Lender shall
notify the Administrative Agent within the time period specified in
Section 2.14(a) whether or not it agrees to increase its Revolving Commitment
(which decision shall be made in the sole discretion of each Revolving Lender)
and, if so, whether by an amount equal to, greater than, or less than its
Applicable Revolving Percentage of such requested increase. Any Revolving Lender
not responding within such time period shall be deemed to have declined to
increase its Revolving Commitment. Each prospective lender shall notify the
Administrative Agent within such time period whether or not it agrees to fund
any portion of the requested increase and, if so, by what amount. Any
prospective lender not responding within such time period shall be deemed to
have declined to fund any portion of the requested increase.

(c)        Notification by Administrative Agent; Additional Revolving Lenders.
The Administrative Agent shall notify the Borrower and each Revolving Lender of
the Revolving Lenders’ and prospective lenders’ responses to each request made
hereunder. To achieve the full amount of a requested increase and subject to the
approval of the Administrative Agent, each L/C Issuer and the Swing Line Lender
(which approvals shall not be unreasonably withheld or delayed), the Borrower
may also invite additional Eligible Assignees to become Revolving Lenders. If
any prospective lender agrees to fund any portion of the requested increase in
the Aggregate Revolving Commitments (any such prospective lender, an “Additional
Lender”), such Additional Lender shall become a Revolving Lender hereunder
pursuant to a joinder agreement in form and substance reasonably satisfactory to
the Administrative Agent.

(d)        Effective Date and Allocations. If the Aggregate Revolving
Commitments are increased in accordance with this Section 2.14, the
Administrative Agent and the Borrower shall determine the effective date (the
“Increase Effective Date”) and the final allocation of such increase which, for
any existing Revolving Lender participating in such increase, need not be
ratable in accordance with its Revolving Commitment prior to such increase. The
Administrative Agent shall promptly notify the Borrower and the Lenders in
writing of the final allocation of such increase and the Increase Effective
Date.

(e)        Conditions to Effectiveness of Increase. As conditions precedent to
any such increase, the Borrower shall (i) pay any fees agreed to in connection
therewith, (ii) deliver to the Administrative Agent a certificate of the
Borrower dated as of the Increase Effective Date signed by a Responsible Officer
(A) certifying and attaching the resolutions adopted by the Borrower approving
or consenting to such increase, (B) demonstrating that, upon giving effect to
any such increase on a Pro Forma Basis (and assuming for such calculation that
such increase is fully drawn), the Borrower would be in compliance with the
Consolidated Leverage Ratio as of the end of the most recent fiscal quarter for
which the Borrower was required to deliver financial statements pursuant to
Section 6.01(a) or Section 6.01(b), and (C) certifying that, before and after
giving effect to such increase, (1) no Default exists, and (2) the
representations and warranties of the Borrower contained in Article V or any
other Loan Document shall be true and correct in all material respects (unless
already qualified by materiality or “Material Adverse Effect,” in which case
they shall be true and correct in all respects), on and as of the date of such
increase, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct in all material respects (unless already qualified by materiality or
“Material Adverse Effect,” in which case they shall be true and correct in all
respects) as of such earlier date, and

 

52



--------------------------------------------------------------------------------

except that for purposes of this Section 2.14(e)(ii)(C)(2), the representations
and warranties contained in Sections 5.05(a) and (b) shall be deemed to refer to
the most recent statements furnished pursuant to Sections 6.01(a) and (b),
respectively, (iii)(A) deliver to the Administrative Agent such Organization
Documents and legal opinions as may be reasonably requested by the
Administrative Agent or any Lender in connection with such increase, (B) provide
to the Administrative Agent and the Lenders the documentation and other
information reasonably requested by the Administrative Agent and the Lenders as
required by United States regulatory authorities under applicable “know your
customer” and anti-money-laundering rules and regulations, including the PATRIOT
Act, and (C) in each case if the Borrower qualifies as a “legal entity customer”
under the Beneficial Ownership Regulation, provide to the Administrative Agent
and each Lender, to the extent reasonably requested by the Administrative Agent
or such Lender, a Beneficial Ownership Certification in relation to the
Borrower, and (iv) prepay any Committed Revolving Loans outstanding on the
Increase Effective Date (and pay any additional amounts required pursuant to
Section 3.05) to the extent necessary to keep the outstanding Committed
Revolving Loans ratable with any revised Revolving Commitments arising from any
nonratable increase in the Aggregate Revolving Commitments pursuant to this
Section 2.14.

(f)        Conflicting Provisions. This Section 2.14 shall supersede any
provisions in Sections 2.13 or 10.01 to the contrary.

2.15        Cash Collateral.

(a)        Certain Credit Support Events. If (i) as of the Letter of Credit
Expiration Date, any L/C Obligation for any reason remains outstanding, (ii) the
Borrower shall be required to provide Cash Collateral pursuant to
Section 8.02(c), or (iii) there shall exist any Fronting Exposure, the Borrower
shall immediately (in the case of clause (ii) above) or within one (1) Business
Day (in all other cases) following any written request by the Administrative
Agent or the applicable L/C Issuer provide Cash Collateral in an amount not less
than the applicable Minimum Collateral Amount (determined in the case of Cash
Collateral provided pursuant to clause (iii) above, after giving effect to
Section 2.16(a)(iv) and any Cash Collateral provided by the Defaulting Lender).

(b)        Grant of Security Interest. The Borrower, and to the extent provided
by any Defaulting Lender, such Defaulting Lender, hereby grants to (and subjects
to the control of) the Administrative Agent, for the benefit of the
Administrative Agent, the L/C Issuers and the Lenders, and agrees to maintain, a
first priority security interest in all such cash, deposit accounts and all
balances therein, and all other property so provided as collateral pursuant
hereto, and in all proceeds of the foregoing, all as security for the
obligations to which such Cash Collateral may be applied pursuant to
Section 2.15(c). If at any time the Administrative Agent determines that Cash
Collateral is subject to any right or claim of any Person other than the
Administrative Agent or the applicable L/C Issuer as herein provided, or that
the total amount of such Cash Collateral is less than the Minimum Collateral
Amount, the Borrower will, promptly upon demand by the Administrative Agent, pay
or provide to the Administrative Agent additional Cash Collateral in an amount
sufficient to eliminate such deficiency. All Cash Collateral (other than credit
support not constituting funds subject to deposit) shall be maintained in
blocked, non-interest bearing deposit accounts at Bank of America. The Borrower
shall pay on demand therefor from time to time all customary account opening,
activity and other administrative fees and charges in connection with the
maintenance and disbursement of Cash Collateral.

(c)        Application. Notwithstanding anything to the contrary contained in
this Agreement, Cash Collateral provided under any of this Section 2.15 or
Sections 2.03, 2.05, 2.16 or 8.02 in respect of Letters of Credit shall be held
and applied to the satisfaction of the specific L/C

 

53



--------------------------------------------------------------------------------

Obligations, obligations to fund participations therein (including, as to Cash
Collateral provided by a Defaulting Lender, any interest accrued on such
obligation) and other obligations for which the Cash Collateral was so provided,
prior to any other application of such property as may otherwise be provided for
herein.

(d)        Release. Cash Collateral (or the appropriate portion thereof)
provided to reduce Fronting Exposure or to secure other Obligations shall be
released promptly following (i) the elimination of the applicable Fronting
Exposure or other Obligations giving rise thereto (including by the termination
of Defaulting Lender status of the applicable Lender (or, as appropriate, its
assignee following compliance with Section 10.06(b)(vii))), or (ii) the
determination by the Administrative Agent or the applicable L/C Issuer, as
applicable, that there exists excess Cash Collateral; provided, that, the Person
providing Cash Collateral and the applicable L/C Issuer may agree that Cash
Collateral shall not be released but instead held to support future anticipated
Fronting Exposure or other Obligations.

2.16        Defaulting Lenders.

(a)        Adjustments. Notwithstanding anything to the contrary contained in
this Agreement, if any Lender becomes a Defaulting Lender, then, until such time
as that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

(i)        Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of “Required Lenders” and
Section 10.01.

(ii)        Defaulting Lender Waterfall. Any payment of principal, interest,
fees or other amounts received by the Administrative Agent for the account of
such Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 10.08 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to any L/C Issuer or the Swing Line Lender hereunder;
third, to Cash Collateralize the L/C Issuers’ Fronting Exposure with respect to
such Defaulting Lender in accordance with Section 2.15; fourth, as the Borrower
may request (so long as no Default has occurred and is continuing), to the
funding of any Loan in respect of which such Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a deposit account and released pro rata in order to
(x) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement, and (y) Cash Collateralize the L/C
Issuers’ future Fronting Exposure with respect to such Defaulting Lender with
respect to future Letters of Credit issued under this Agreement, in accordance
with Section 2.15; sixth, to the payment of any amounts owing to the
Non-Defaulting Lenders, the L/C Issuers or the Swing Line Lender as a result of
any judgment of a court of competent jurisdiction obtained by any Non-Defaulting
Lender, any L/C Issuer or the Swing Line Lender against such Defaulting Lender
as a result of such Defaulting Lender’s breach of its obligations under this
Agreement; seventh, to the payment of any amounts owing to the Borrower as a
result of any judgment of a court of competent jurisdiction obtained by the
Borrower against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; and eighth, to such Defaulting
Lender or as otherwise directed by a court

 

54



--------------------------------------------------------------------------------

of competent jurisdiction; provided, that, if (x) such payment is a payment of
the principal amount of any Loans or L/C Disbursements in respect of which such
Defaulting Lender has not fully funded its appropriate share, and (y) such Loans
were made or the related Letters of Credit were issued at a time when the
conditions set forth in Section 4.02 were satisfied or waived, such payment
shall be applied solely to pay the Loans of, and L/C Obligations owed to, all
Non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of, or L/C Obligations owed to, such Defaulting Lender until such
time as all Loans and funded and unfunded participations in L/C Obligations and
Swing Line Loans are held by the Lenders pro rata in accordance with the
Revolving Commitments hereunder without giving effect to Section 2.16(b). Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
Cash Collateral pursuant to this Section 2.16(a)(ii) shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.

(iii)        Certain Fees.

(A)        No Defaulting Lender shall be entitled to receive any Commitment Fee
or any Ticking Fee for any period during which that Lender is a Defaulting
Lender (and the Borrower shall not be required to pay any Commitment Fee or any
Ticking Fee that otherwise would have been required to have been paid to that
Defaulting Lender).

(B)        Each Defaulting Lender shall be entitled to receive Letter of Credit
Fees for any period during which that Lender is a Defaulting Lender only to the
extent allocable to its Applicable Revolving Percentage of the stated amount of
Letters of Credit for which it has provided Cash Collateral pursuant to
Section 2.15.

(C)        With respect to any Letter of Credit Fee not required to be paid to
any Defaulting Lender pursuant to clause (B) above, the Borrower shall (x) pay
to each Non-Defaulting Lender that portion of any such fee otherwise payable to
such Defaulting Lender with respect to such Defaulting Lender’s participation in
L/C Obligations that has been reallocated to such Non-Defaulting Lender pursuant
to clause (b) below, (y) pay to each L/C Issuer the amount of any such fee
otherwise payable to such Defaulting Lender to the extent allocable to such L/C
Issuer’s Fronting Exposure to such Defaulting Lender, and (z) not be required to
pay the remaining amount of any such fee.

(iv)        Reallocation of Applicable Revolving Percentages to Reduce Fronting
Exposure. All or any part of such Defaulting Lender’s participation in L/C
Obligations and Swing Line Loans shall be reallocated among the Non-Defaulting
Lenders that are Revolving Lenders in accordance with their respective
Applicable Revolving Percentages (calculated without regard to such Defaulting
Lender’s Revolving Commitment) but only to the extent that such reallocation
does not cause the aggregate Revolving Credit Exposure of any Non-Defaulting
Lender to exceed such Non-Defaulting Lender’s Revolving Commitment. Subject to
Section 10.21, no reallocation hereunder shall constitute a waiver or release of
any claim of any party hereunder against a Defaulting Lender arising from that
Lender having become a Defaulting Lender, including any claim of a
Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation.

 

55



--------------------------------------------------------------------------------

(v)        Cash Collateral, Repayment of Swing Line Loans. If the reallocation
described in clause (iv) above cannot, or can only partially, be effected, then,
within one (1) Business Day following notice by the Administrative Agent, the
Borrower shall, without prejudice to any right or remedy available to it
hereunder or under applicable Law, (x) first, prepay Swing Line Loans in an
amount equal to the Swing Line Lender’s Fronting Exposure, and (y) second, Cash
Collateralize the L/C Issuers’ Fronting Exposure in accordance with the
procedures set forth in Section 2.15.

(b)        Defaulting Lender Cure. If the Borrower, the Administrative Agent,
the Swing Line Lender and each L/C Issuer agree in writing that a Lender is no
longer a Defaulting Lender, the Administrative Agent will so notify the parties
hereto, whereupon as of the effective date specified in such notice and subject
to any conditions set forth therein (which may include arrangements with respect
to any Cash Collateral), that Lender will, to the extent applicable, purchase at
par that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Loans and funded and unfunded participations in Letters of Credit and Swing Line
Loans to be held on a pro rata basis by the Lenders in accordance with the
applicable Commitments (without giving effect to Section 2.16(a)(iv)), whereupon
such Lender will cease to be a Defaulting Lender; provided, that, no adjustments
will be made retroactively with respect to fees accrued or payments made by or
on behalf of the Borrower while that Lender was a Defaulting Lender; provided,
further, that, except to the extent otherwise expressly agreed by the affected
parties, no change hereunder from Defaulting Lender to Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender.

2.17        Extension of Revolving Maturity Date.

(a)        Requests for Extension. The Borrower may, no more than two (2) times
during the term of this Agreement, by notice to the Administrative Agent (which
notice shall be promptly delivered by the Administrative Agent to each Revolving
Lender), no earlier than sixty (60) days and no later than thirty (30) days
prior to any anniversary of the Closing Date (each such anniversary date, an
“Anniversary Date”), request that each Revolving Lender extend the Revolving
Maturity Date then applicable to such Revolving Lender’s Revolving Commitment
(the Revolving Maturity Date then applicable to such Revolving Lender’s
Revolving Commitment being such Lender’s “Current Revolving Maturity Date”) for
one (1) year.

(b)        Revolving Lender Elections to Extend. Each Revolving Lender, acting
in its sole discretion, shall, by notice to the Administrative Agent given
promptly after such Revolving Lender’s receipt of a notice of request for
extension delivered by the Borrower pursuant to Section 2.17(a) and, in any
event, no later than fifteen (15) days prior to the applicable Anniversary Date
(such date, with respect to any Anniversary Date, the “Notice Date”), advise the
Administrative Agent whether or not such Revolving Lender agrees to such
extension (each Revolving Lender that determines not to so extend such Revolving
Lender’s Current Revolving Maturity Date being referred to herein as a
“Non-Extending Lender”); provided, that, any Revolving Lender that does not so
advise the Administrative Agent on or before the Notice Date for the applicable
Anniversary Date shall be deemed to be a Non-Extending Lender. The election of
any Revolving Lender to agree to such extension shall not obligate any other
Revolving Lender to so agree. For the avoidance of doubt, each Non-Extending
Lender shall be required to maintain its original Revolving Commitment pursuant
to the terms and conditions contained herein to and including such Revolving
Lender’s Current Revolving Maturity Date (without giving effect to such
extension).

 

56



--------------------------------------------------------------------------------

(c)        Notification by Administrative Agent. The Administrative Agent shall
notify the Borrower of each Revolving Lender’s determination under
Section 2.17(b) no later than the date ten (10) days prior to the applicable
Anniversary Date (or, if such date is not a Business Day, on the next preceding
Business Day).

(d)        Minimum Extension Requirement. If (and only if) the aggregate amount
of the Revolving Commitments of the Revolving Lenders that have agreed to so
extend their Current Revolving Maturity Dates (each, an “Extending Lender”)
shall be more than fifty percent (50%) of the Aggregate Revolving Commitments in
effect immediately prior to the applicable Anniversary Date, then, subject to
the satisfaction of the conditions set forth in Section 2.17(f), effective as of
the applicable Anniversary Date, the Current Revolving Maturity Date shall be
extended to the date falling one (1) year after such Revolving Lender’s Current
Revolving Maturity Date (except that, if such date is not a Business Day, such
Revolving Maturity Date as so extended shall be the next preceding Business
Day).

(e)        Replacement of Non-Extending Lenders. Subject to the satisfaction of
the minimum extension requirement in Section 2.17(d) and the other conditions to
the effectiveness of any such extension set forth in Section 2.17(f), the
Borrower shall have the right (but not the obligation), in its sole discretion,
to, no later than the date that occurs sixty (60) days following the applicable
Anniversary Date, elect to replace any Non-Extending Lender pursuant to
Section 10.13 by causing such Non-Extending Lender to assign and delegate,
without recourse, its interests, rights and obligations as a Revolving Lender to
one or more existing Revolving Lenders or Eligible Assignees (provided, that,
the applicable existing Revolving Lender or Eligible Assignee agrees to the
extension of the Current Revolving Maturity Date as requested by the Borrower).

(f)        Conditions to Effectiveness of Extensions. Notwithstanding the
foregoing, the extension of the Current Revolving Maturity Date pursuant to this
Section 2.17 shall not be effective with respect to any Extending Lender unless,
on the applicable Anniversary Date, the Borrower shall (i) pay any fees agreed
to in connection therewith, (ii) deliver to the Administrative Agent a
certificate of the Borrower dated as of the applicable Anniversary Date signed
by a Responsible Officer (A) certifying and attaching the resolutions adopted by
the Borrower approving or consenting to such extension, and (B) certifying that,
before and after giving effect to such extension, (1) no Default exists, and
(2) the representations and warranties of the Borrower contained in Article V or
any other Loan Document shall be true and correct in all material respects
(unless already qualified by materiality or “Material Adverse Effect,” in which
case they shall be true and correct in all respects), on and as of the date of
such extension, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct in all material respects (unless already qualified by materiality or
“Material Adverse Effect,” in which case they shall be true and correct in all
respects) as of such earlier date, and except that for purposes of this
Section 2.17(f)(ii)(B)(2), the representations and warranties contained in
Sections 5.05(a) and (b) shall be deemed to refer to the most recent statements
furnished pursuant to Sections 6.01(a) and (b), respectively, and (iii)(A)
deliver to the Administrative Agent such Organization Documents and legal
opinions as may be reasonably requested by the Administrative Agent or any
Lender in connection with such extension, (B) provide to the Administrative
Agent and the Lenders the documentation and other information reasonably
requested by the Administrative Agent and the Lenders as required by United
States regulatory authorities under applicable “know your customer” and
anti-money-laundering rules and regulations, including the PATRIOT Act, and
(C) in each case if the Borrower qualifies as a “legal entity customer” under
the Beneficial Ownership Regulation, provide to the Administrative Agent and
each Lender, to the extent reasonably requested by the Administrative Agent or
such Lender, a Beneficial Ownership Certification in relation to the Borrower.

 

57



--------------------------------------------------------------------------------

(g)        Conflicting Provisions. This Section 2.17 shall supersede any
provisions in Sections 2.13 or 10.01 to the contrary.

ARTICLE III

TAXES, YIELD PROTECTION AND ILLEGALITY

3.01        Taxes.

(a)        Payments Free of Taxes; Obligation to Withhold; Payments on Account
of Taxes.

(i)        Any and all payments by or on account of any obligation of the
Borrower under any Loan Document shall be made without deduction or withholding
for any Taxes, except as required by applicable Laws. If any applicable Laws (as
determined in the good faith discretion of an applicable Withholding Agent)
require the deduction or withholding of any Tax from any such payment by the
Withholding Agent, then the Withholding Agent shall be entitled to make such
deduction or withholding, upon the basis of the information and documentation to
be delivered pursuant to subsection (e) below.

(ii)        If a Withholding Agent shall be required by the Code to withhold or
deduct any Taxes, including both United States Federal backup withholding and
withholding taxes, from any payment, then (A) the applicable Withholding Agent
shall withhold or make such deductions as are determined by the Withholding
Agent to be required based upon the information and documentation it has
received pursuant to subsection (e) below, (B) the Withholding Agent shall
timely pay the full amount withheld or deducted to the relevant Governmental
Authority in accordance with the Code, and (C) to the extent that the
withholding or deduction is made on account of Indemnified Taxes, the sum
payable by the Borrower shall be increased as necessary so that after any
required withholding or the making of all required deductions (including
deductions applicable to additional sums payable under this Section 3.01) the
applicable Recipient receives an amount equal to the sum it would have received
had no such withholding or deduction been made.

(iii)        If a Withholding Agent shall be required by any applicable Laws
other than the Code to withhold or deduct any Taxes from any payment, then
(A) the applicable Withholding Agent, as required by such Laws, shall withhold
or make such deductions as are determined by it to be required based upon the
information and documentation it has received pursuant to subsection (e) below,
(B) the Withholding Agent, to the extent required by such Laws, shall timely pay
the full amount withheld or deducted to the relevant Governmental Authority in
accordance with such Laws, and (C) to the extent that the withholding or
deduction is made on account of Indemnified Taxes, the sum payable by the
Borrower shall be increased as necessary so that after any required withholding
or the making of all required deductions (including deductions applicable to
additional sums payable under this Section 3.01) the applicable Recipient
receives an amount equal to the sum it would have received had no such
withholding or deduction been made.

(b)        Payment of Other Taxes by the Borrower. Without limiting the
provisions of subsection (a) above, the Borrower shall timely pay to the
relevant Governmental Authority in accordance with applicable Law, or at the
option of the Administrative Agent timely reimburse it for the payment of, any
Other Taxes.

 

58



--------------------------------------------------------------------------------

(c)        Tax Indemnifications.

(i)        The Borrower shall, and does hereby indemnify each Recipient, and
shall make payment in respect thereof within ten (10) days after demand
therefor, for the full amount of any Indemnified Taxes (including Indemnified
Taxes imposed or asserted on or attributable to amounts payable under this
Section 3.01) payable or paid by such Recipient or required to be withheld or
deducted from a payment to such Recipient, and any penalties, interest and
reasonable expenses arising therefrom or with respect thereto (other than
penalties, interest and expenses payable by reason of the gross negligence or
willful misconduct of such Recipient), whether or not such Indemnified Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to the Borrower by a Lender or an L/C Issuer (with a copy to the Administrative
Agent), or by the Administrative Agent on its own behalf or on behalf of a
Lender or an L/C Issuer, shall be conclusive absent manifest error.

(ii)        Each Lender or each L/C Issuer shall, and does hereby, severally
indemnify, and shall make payment in respect thereof within ten (10) days after
demand therefor, (x) the Administrative Agent against any Indemnified Taxes
attributable to such Lender or such L/C Issuer (but only to the extent that the
Borrower has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Borrower to do so),
(y) the Administrative Agent against any Taxes attributable to such Lender’s
failure to comply with the provisions of Section 10.06(d) relating to the
maintenance of a Participant Register and (z) the Administrative Agent against
any Excluded Taxes attributable to such Lender or such L/C Issuer that are
payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender or each L/C Issuer hereby
authorizes the Administrative Agent to set off and apply any and all amounts at
any time owing to such Lender or such L/C Issuer, as the case may be, under this
Agreement or any other Loan Document against any amount due to the
Administrative Agent under this clause (ii).

(d)        Evidence of Payments. Upon request by the Borrower or the
Administrative Agent, as the case may be, after any payment of Taxes by the
Borrower or by the Administrative Agent to a Governmental Authority as provided
in this Section 3.01, the Borrower shall deliver to the Administrative Agent or
the Administrative Agent shall deliver to the Borrower, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by Laws to report such
payment or other evidence of such payment reasonably satisfactory to the
Borrower or the Administrative Agent, as the case may be.

(e)        Status of Lenders; Tax Documentation.

(i)        Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will

 

59



--------------------------------------------------------------------------------

permit such payments to be made without withholding or at a reduced rate of
withholding. In addition, any Lender, if reasonably requested by the Borrower or
the Administrative Agent, shall deliver such other documentation prescribed by
applicable Law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements. Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in
Section 3.01(e)(ii)(A), (ii)(B) and (ii)(D) below) shall not be required if in
the Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

(ii)        Without limiting the generality of the foregoing, in the event that
the Borrower is a U.S. Person,

(A)        any Lender that is a U.S. Person shall deliver to the Borrower and
the Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed copies
of IRS Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding tax;

(B)        any Foreign Lender shall, to the extent it is legally entitled to do
so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

(I)        in the case of a Foreign Lender claiming the benefits of an income
tax treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed copies of IRS Form W-8BEN or IRS Form
W-8BEN-E establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and
(y) with respect to any other applicable payments under any Loan Document, IRS
Form W-8BEN or IRS Form W-8BEN-E establishing an exemption from, or reduction
of, U.S. federal withholding Tax pursuant to the “business profits” or “other
income” article of such tax treaty;

(II)        executed copies of IRS Form W-8ECI;

(III)        in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate substantially in the form of Exhibit F-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, a “10 percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax

 

60



--------------------------------------------------------------------------------

Compliance Certificate”) and (y) executed copies of IRS Form W-8BEN or IRS Form
W-8BEN-E; or

(IV)        to the extent a Foreign Lender is not the beneficial owner, executed
copies of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, IRS
Form W-8BEN-E, a U.S. Tax Compliance Certificate substantially in the form of
Exhibit F-2 or Exhibit F-3, IRS Form W-9, and/or other certification documents
from each beneficial owner, as applicable; provided that if the Foreign Lender
is a partnership and one or more direct or indirect partners of such Foreign
Lender are claiming the portfolio interest exemption, such Foreign Lender may
provide a U.S. Tax Compliance Certificate substantially in the form of Exhibit
F-4 on behalf of each such direct and indirect partner;

(C)        any Foreign Lender shall, to the extent it is legally entitled to do
so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be reasonably requested by the recipient) on or prior to the
date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), executed copies (or originals, as required) of any other
form prescribed by applicable Law as a basis for claiming exemption from or a
reduction in U.S. federal withholding Tax, duly completed, together with such
supplementary documentation as may be prescribed by applicable Law to permit the
Borrower or the Administrative Agent to determine the withholding or deduction
required to be made; and

(D)        if a payment made to a Lender under any Loan Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrower and the Administrative Agent at the time or
times prescribed by Law and at such time or times reasonably requested by the
Borrower or the Administrative Agent such documentation prescribed by applicable
Law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the Closing
Date.

(iii)        Each Lender agrees that if any form or certification it previously
delivered pursuant to this Section 3.01 expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify the Borrower and the Administrative Agent in writing of its
legal inability to do so.

(f)        Treatment of Certain Refunds. Unless required by applicable Laws, at
no time shall the Administrative Agent have any obligation to file for or
otherwise pursue on behalf of a Lender or an L/C Issuer, or have any obligation
to pay to any Lender or any L/C Issuer, any refund of Taxes withheld or deducted
from funds paid for the account of such Lender or such L/C Issuer,

 

61



--------------------------------------------------------------------------------

as the case may be. If any Recipient determines, in its sole discretion
exercised in good faith, that it has received a refund of any Taxes (including
any application or carry-over of such refund amount to reduce any cash Taxes
otherwise payable to the refunding Governmental Authority) as to which it has
been indemnified by an indemnifying party or with respect to which it has been
paid additional amounts pursuant to this Section 3.01, it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made, or additional amounts paid, under this Section 3.01
with respect to the Taxes giving rise to such refund), net of all reasonable
out-of-pocket expenses (including Taxes) incurred by such Recipient, and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund), provided that such indemnifying party, upon the
request of the Recipient, agrees to repay the amount paid over to such
indemnifying party (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to the Recipient in the event the Recipient is
required to repay such refund to such Governmental Authority. Notwithstanding
anything to the contrary in this subsection, in no event will the applicable
Recipient be required to pay any amount to an indemnifying party pursuant to
this subsection the payment of which would place the Recipient in a less
favorable net after-Tax position than such Recipient would have been in if the
Tax subject to indemnification and giving rise to such refund had not been
deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts with respect to such Tax had never been paid. This subsection
shall not be construed to require any Recipient to make available its tax
returns (or any other information relating to its taxes that it deems
confidential) to the Borrower or any other Person.

(g)        Survival. Each party’s obligations under this Section 3.01 shall
survive the resignation or replacement of the Administrative Agent or any
assignment of rights by, or the replacement of, a Lender or an L/C Issuer, and
the Termination Date.

3.02        Illegality. If any Lender reasonably determines that any Law has
made it unlawful, or that any Governmental Authority has asserted that it is
unlawful, for any Lender or its applicable Lending Office to make, maintain or
fund Loans whose interest is determined by reference to the Eurodollar Rate, or
to determine or charge interest rates based upon the Eurodollar Rate, or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars in the London
interbank market, then, on notice thereof by such Lender to the Borrower through
the Administrative Agent, (a) any obligation of such Lender to make or continue
Eurodollar Rate Loans or to convert Base Rate Loans to Eurodollar Rate Loans
shall be suspended, and (b) if such notice asserts the illegality of such Lender
making or maintaining Base Rate Loans the interest rate on which is determined
by reference to the Eurodollar Rate component of the Base Rate, the interest
rate on which Base Rate Loans of such Lender shall, if necessary to avoid such
illegality, be determined by the Administrative Agent without reference to the
Eurodollar Rate component of the Base Rate, in each case until such Lender
notifies the Administrative Agent and the Borrower that the circumstances giving
rise to such determination no longer exist (which notice such Lender agrees to
give promptly). Upon receipt of such notice, (i) the Borrower shall, upon demand
from such Lender (with a copy to the Administrative Agent), prepay or, if
applicable, convert all Eurodollar Rate Loans of such Lender to Base Rate Loans
(the interest rate on which Base Rate Loans of such Lender shall, if necessary
to avoid such illegality, be determined by the Administrative Agent without
reference to the Eurodollar Rate component of the Base Rate), either on the last
day of the Interest Period therefor, if such Lender may lawfully continue to
maintain such Eurodollar Rate Loans to such day, or immediately, if such Lender
may not lawfully continue to maintain such Eurodollar Rate Loans, and (ii) if
such notice asserts the illegality of such Lender determining or charging
interest rates based upon the Eurodollar Rate, the Administrative Agent shall
during the period of such suspension compute the Base Rate applicable to such
Lender without reference to the Eurodollar Rate component thereof until the
Administrative Agent is advised in writing by such Lender that it is no longer
illegal for such Lender to determine or charge interest rates based upon the
Eurodollar Rate. Upon any

 

62



--------------------------------------------------------------------------------

such prepayment or conversion, the Borrower shall also pay accrued interest on
the amount so prepaid or converted, together with any additional amounts
required pursuant to Section 3.05.

3.03        Inability to Determine Rates.

(a)        If in connection with any request for a Eurodollar Rate Loan or a
conversion to or continuation thereof, (i) the Administrative Agent determines
that (A) Dollar deposits are not being offered to banks in the London interbank
eurodollar market for the applicable amount and Interest Period of such
Eurodollar Rate Loan, or (B)(1) adequate and reasonable means do not exist for
determining the Eurodollar Rate for any requested Interest Period with respect
to a proposed Eurodollar Rate Loan or in connection with an existing or proposed
Base Rate Loan, and (2) the circumstances described in Section 3.03(c)(i) do not
apply (in each case with respect to this clause (i), “Impacted Loans”), or
(ii) the Administrative Agent or the Required Lenders determine that for any
reason the Eurodollar Rate for any requested Interest Period with respect to a
proposed Eurodollar Rate Loan does not adequately and fairly reflect the cost to
such Lenders of funding such Eurodollar Rate Loan, the Administrative Agent will
promptly so notify the Borrower and each Lender. Thereafter, (x) the obligation
of the Lenders to make or maintain Eurodollar Rate Loans shall be suspended (to
the extent of the affected Eurodollar Rate Loans or Interest Periods), and
(y) in the event of a determination described in the preceding sentence with
respect to the Eurodollar Rate component of the Base Rate, the utilization of
the Eurodollar Rate component in determining the Base Rate shall be suspended,
in each case until the Administrative Agent (which the Administrative Agent
agrees promptly to do upon determination by the Administrative Agent or the
Required Lenders that the circumstances giving rise to such notice no longer
exist). Upon receipt of such notice, the Borrower may revoke any pending request
for a Borrowing of, conversion to or continuation of Eurodollar Rate Loans (to
the extent of the affected Eurodollar Rate Loans or Interest Periods) or,
failing that, will be deemed to have converted such request into a request for a
Borrowing of Base Rate Loans in the amount specified therein.

(b)        Notwithstanding the foregoing, if the Administrative Agent has made
the determination described in Section 3.03(a)(i), the Administrative Agent, in
consultation with the Borrower, may establish an alternative interest rate for
the Impacted Loans, in which case, such alternative rate of interest shall apply
with respect to the Impacted Loans until (i) the Administrative Agent revokes
the notice delivered with respect to the Impacted Loans under
Section 3.03(a)(i), (ii) the Administrative Agent or the Required Lenders notify
the Administrative Agent and the Borrower that such alternative interest rate
does not adequately and fairly reflect the cost to such Lenders of funding the
Impacted Loans, or (iii) any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for such Lender or its applicable Lending Office to make, maintain or fund Loans
whose interest is determined by reference to such alternative rate of interest
or to determine or charge interest rates based upon such rate or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to do any of the foregoing and provides the Administrative Agent and
the Borrower written notice thereof.

(c)        Notwithstanding anything to the contrary in this Agreement or any
other Loan Documents, if the Administrative Agent determines (which
determination shall be conclusive absent manifest error), or the Borrower or
Required Lenders notify the Administrative Agent (with, in the case of the
Required Lenders, a copy to Borrower) that the Borrower or Required Lenders (as
applicable) have determined, that: (i) adequate and reasonable means do not
exist for ascertaining LIBOR for any requested Interest Period, including
because the LIBOR Screen Rate is not available or published on a current basis
and such circumstances are unlikely to be temporary; or (ii) the administrator
of the LIBOR Screen Rate or a Governmental Authority having jurisdiction

 

63



--------------------------------------------------------------------------------

over the Administrative Agent has made a public statement identifying a specific
date after which LIBOR or the LIBOR Screen Rate shall no longer be made
available, or used for determining the interest rate of loans; provided, that,
at the time of such statement, there is no successor administrator that is
satisfactory to the Administrative Agent that will continue to provide LIBOR
after such specific date (such specific date, the “Scheduled Unavailability
Date”); or (iii) syndicated loans currently being executed, or that include
language similar to that contained in this Section 3.03, are being executed or
amended (as applicable) to incorporate or adopt a new benchmark interest rate to
replace LIBOR; then, reasonably promptly after such determination by the
Administrative Agent or receipt by the Administrative Agent of such notice, as
applicable, the Administrative Agent and the Borrower may amend this Agreement
to replace LIBOR with (x) one or more SOFR-Based Rates, or (y) another alternate
benchmark rate, giving due consideration to any evolving or then-existing
convention for similar Dollar-denominated syndicated credit facilities for such
alternative benchmarks and, in each case, including any mathematical or other
adjustments to such benchmark giving due consideration to any evolving or
then-existing convention for similar Dollar-denominated syndicated credit
facilities for such benchmarks, which adjustment or method for calculating such
adjustment shall be published on an information service as selected by the
Administrative Agent from time to time in its reasonable discretion and may be
periodically updated (the “Adjustment”; any such proposed rate, a “LIBOR
Successor Rate”), and any such amendment shall become effective at 5:00 p.m. on
the fifth (5th) Business Day after the Administrative Agent shall have posted
such proposed amendment to all Lenders and the Borrower unless, prior to such
time, Lenders comprising the Required Lenders have delivered to the
Administrative Agent written notice that such Required Lenders (A) in the case
of an amendment to replace LIBOR with a rate described in clause (x) above,
object to the Adjustment, or (B) in the case of an amendment to replace LIBOR
with a rate described in clause (y) above, object to such amendment; provided,
that, for the avoidance of doubt, in the case of clause (A) above, the Required
Lenders shall not be entitled to object to any SOFR-Based Rate contained in any
such amendment. Such LIBOR Successor Rate shall be applied in a manner
consistent with market practice; provided, that, to the extent such market
practice is not administratively feasible for the Administrative Agent, such
LIBOR Successor Rate shall be applied in a manner as otherwise reasonably
determined by the Administrative Agent.

If no LIBOR Successor Rate has been determined and the circumstances under
clause (i) above exist or the Scheduled Unavailability Date has occurred (as
applicable), the Administrative Agent will promptly so notify the Borrower and
each Lender. Thereafter, (x) the obligation of the Lenders to make or maintain
Eurodollar Rate Loans shall be suspended (to the extent of the affected
Eurodollar Rate Loans or Interest Periods), and (y) the Eurodollar Rate
component shall no longer be utilized in determining the Base Rate. Upon receipt
of such notice, the Borrower may revoke any pending request for a Borrowing of,
conversion to or continuation of Eurodollar Rate Loans (to the extent of the
affected Eurodollar Rate Loans or Interest Periods) or, failing that, will be
deemed to have converted such request into a request for a Borrowing of Base
Rate Loans (subject to the foregoing clause (y)) in the amount specified
therein.

Notwithstanding anything else herein, any definition of “LIBOR Successor Rate”
shall provide that in no event shall such LIBOR Successor Rate be less than zero
for purposes of this Agreement.

In connection with the implementation of a LIBOR Successor Rate, the
Administrative Agent will have the right to make LIBOR Successor Rate Conforming
Changes from time to time and, notwithstanding anything to the contrary herein
or in any other Loan Document, any amendments implementing such LIBOR Successor
Rate Conforming Changes in consultation with

 

64



--------------------------------------------------------------------------------

the Borrower will become effective without any further action or consent of any
other party to this Agreement.

3.04        Increased Costs.

(a)        Increased Costs Generally. If any Change in Law shall:

(i)        impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement contemplated by Section 3.04(e)) or
any L/C Issuer;

(ii)        subject any Recipient to any Taxes (other than (A) Indemnified
Taxes, (B) Taxes described in clauses (b) through (d) of the definition of
“Excluded Taxes”, and (C) Connection Income Taxes) on its loans, loan principal,
letters of credit, commitments, or other obligations, or its deposits, reserves,
other liabilities or capital attributable thereto; or

(iii)        impose on any Lender or any L/C Issuer or the London interbank
market any other condition, cost or expense (other than Taxes) affecting this
Agreement or Eurodollar Rate Loans made by such Lender or any Letter of Credit
or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Loan the interest
on which is determined by reference to the Eurodollar Rate (or of maintaining
its obligation to make any such Loan), or to increase the cost to such Lender or
such L/C Issuer of participating in, issuing or maintaining any Letter of Credit
(or of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender or such L/C Issuer hereunder (whether of principal, interest or any other
amount) then, upon request of such Lender or such L/C Issuer, the Borrower will
pay to such Lender or such L/C Issuer, as the case may be, such additional
amount or amounts as will compensate such Lender or such L/C Issuer, as the case
may be, for such additional costs incurred or reduction suffered.

(b)        Capital Requirements. If any Lender or any L/C Issuer determines that
any Change in Law affecting such Lender or such L/C Issuer or any Lending Office
of such Lender or such Lender’s or such L/C Issuer’s holding company, if any,
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or such L/C Issuer’s capital or on
the capital of such Lender’s or such L/C Issuer’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Loans made
by, or participations in Letters of Credit or Swing Line Loans held by, such
Lender, or the Letters of Credit issued by such L/C Issuer, to a level below
that which such Lender or such L/C Issuer or such Lender’s or such L/C Issuer’s
holding company could have achieved but for such Change in Law (taking into
consideration such Lender’s or such L/C Issuer’s policies and the policies of
such Lender’s or such L/C Issuer’s holding company with respect to capital
adequacy and liquidity), then from time to time the Borrower will pay to such
Lender or such L/C Issuer, as the case may be, such additional amount or amounts
as will compensate such Lender or such L/C Issuer or such Lender’s or such L/C
Issuer’s holding company for any such reduction suffered.

(c)        Certificates for Reimbursement. A certificate of a Lender or an L/C
Issuer setting forth the amount or amounts necessary to compensate such Lender
or such L/C Issuer or its holding company, as the case may be, as specified in
Sections 3.04(a) or (b), setting forth in reasonable detail the manner in which
such amount or amounts was determined and delivered to the Borrower

 

65



--------------------------------------------------------------------------------

shall be conclusive absent manifest error. The Borrower shall pay such Lender or
such L/C Issuer, as the case may be, the amount shown as due on any such
certificate within ten (10) days after receipt thereof.

(d)        Delay in Requests. Failure or delay on the part of any Lender or any
L/C Issuer to demand compensation pursuant to the foregoing provisions of this
Section shall not constitute a waiver of such Lender’s or such L/C Issuer’s
right to demand such compensation; provided, that, the Borrower shall not be
required to compensate a Lender or an L/C Issuer pursuant to the foregoing
provisions of this Section for any increased costs incurred or reductions
suffered more than one hundred and eighty (180) days prior to the date that such
Lender or such L/C Issuer, as the case may be, notifies the Borrower of the
Change in Law giving rise to such increased costs or reductions and of such
Lender’s or such L/C Issuer’s intention to claim compensation therefor (except
that, if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the one hundred and eighty (180)-day period referred to above
shall be extended to include the period of retroactive effect thereof).

(e)        Reserves on Eurodollar Rate Loans. The Borrower shall pay to each
Lender, as long as such Lender shall be required to maintain reserves with
respect to liabilities or assets consisting of or including eurocurrency funds
or deposits (currently known as “Eurocurrency liabilities”), additional interest
on the unpaid principal amount of each Eurodollar Rate Loan equal to the actual
costs of such reserves allocated to such Loan by such Lender (as determined by
such Lender in good faith, which determination shall be conclusive), which shall
be due and payable on each date on which interest is payable on such Loan;
provided, that, the Borrower shall have received at least ten (10) days’ prior
written notice (with a copy to the Administrative Agent) of such additional
interest or costs from such Lender. If a Lender fails to give written notice ten
(10) days prior to the relevant Interest Payment Date, such additional interest
shall be due and payable ten (10) days from receipt of such notice.

3.05        Compensation for Losses. Within ten (10) days of written demand by
any Lender (with a copy to the Administrative Agent) from time to time, the
Borrower shall promptly compensate such Lender for and hold such Lender harmless
from any loss, cost or expense (other than loss of profit) incurred by it as a
result of:

(a)        any conversion, payment or prepayment of any Eurodollar Rate Loan on
a day other than the last day of the Interest Period for such Loan (whether
voluntary, mandatory, automatic, by reason of acceleration, or otherwise);

(b)        any failure by the Borrower (for a reason other than the failure of
such Lender to make a Loan) to prepay, borrow, continue or convert any
Eurodollar Rate Loan on the date or in the amount notified by the Borrower; or

(c)        any assignment of a Eurodollar Rate Loan on a day other than the last
day of the Interest Period therefor as a result of a request by the Borrower
pursuant to Section 10.13;

including any loss or expense arising from the liquidation or reemployment of
funds obtained by it to maintain such Loan or from fees payable to terminate the
deposits from which such funds were obtained. The Borrower shall also pay any
customary administrative fees charged by such Lender in connection with the
foregoing.

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate for

 

66



--------------------------------------------------------------------------------

such Loan by a matching deposit or other borrowing in the London interbank
eurodollar market for a comparable amount and for a comparable period, whether
or not such Eurodollar Rate Loan was in fact so funded.

3.06        Mitigation Obligations; Replacement of Lenders.

(a)        Designation of a Different Lending Office. Each Lender may make any
Credit Extension to the Borrower through any Lending Office; provided, that, the
exercise of this option shall not affect the obligation of the Borrower to repay
the Credit Extension in accordance with the terms of this Agreement. If any
Lender requests compensation under Section 3.04, or the Borrower is required to
pay any Indemnified Taxes or additional amounts to any Lender, any L/C Issuer or
any Governmental Authority for the account of any Lender or any L/C Issuer
pursuant to Section 3.01, or if any Lender gives a notice pursuant to
Section 3.02, then at the request of the Borrower such Lender or such L/C Issuer
shall, as applicable, use reasonable efforts to designate a different Lending
Office for funding or booking its Credit Extensions hereunder or to assign its
rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender or such L/C Issuer, as
applicable, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 3.01 or 3.04, as the case may be, in the future, or
eliminate the need for the notice pursuant to Section 3.02, as applicable, and
(ii) in each case, would not subject such Lender or such L/C Issuer, as the case
may be, to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender or such L/C Issuer, as the case may be. The
Borrower hereby agrees to pay all reasonable costs and expenses incurred by any
Lender or any L/C Issuer in connection with any such designation or assignment.

(b)        Replacement of Lenders. If any Lender requests compensation under
Section 3.04 or gives a notice pursuant to Section 3.02, or if the Borrower is
required to pay any Indemnified Taxes or additional amounts to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 3.01,
and, in each case, such Lender has declined or is unable to designate a
different lending office in accordance with Section 3.06(a), the Borrower may
replace such Lender in accordance with Section 10.13.

3.07        Survival. All of the Borrower’s obligations under this Article III
shall survive the Termination Date and any resignation of the Administrative
Agent.

ARTICLE IV

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

4.01        Conditions Precedent to Effectiveness and the Initial Credit
Extensions. The effectiveness of this Agreement and the obligation of each L/C
Issuer and each Lender to make its initial Credit Extension hereunder is subject
to satisfaction of the following conditions precedent:

(a)        The Administrative Agent’s receipt of the following, each of which
shall be originals, telecopies or .pdf copies unless otherwise specified, each
properly executed by a Responsible Officer, each (to the extent applicable)
dated the Closing Date (or, in the case of certificates of governmental
officials, a recent date before the Closing Date):

(i)        executed counterparts of this Agreement from the Borrower, the
Administrative Agent and each Lender;

(ii)        Notes executed by the Borrower in favor of each Lender requesting a
Note;

 

67



--------------------------------------------------------------------------------

(iii)        such certificates with respect to resolutions or other action,
incumbency certificates and/or other certificates of Responsible Officers as the
Administrative Agent may reasonably require evidencing the identity, authority
and capacity of each Responsible Officer thereof authorized to act as a
Responsible Officer in connection with this Agreement and the other Loan
Documents;

(iv)        such documents and certifications as the Administrative Agent may
reasonably require to evidence that the Borrower is duly organized or formed,
and that the Borrower is validly existing, in good standing and qualified to
engage in business in the jurisdiction of its organization;

(v)        a customary legal opinion or opinions from counsel to the Borrower,
addressed to the Administrative Agent and each Lender party to this Agreement as
of the Closing Date;

(vi)        a certificate signed by a Responsible Officer certifying (A) that
the conditions specified in Sections 4.02(a) and (b) have been satisfied,
(B) that there has been no event or circumstance since December 31, 2017 that
has had or could be reasonably expected to have, either individually or in the
aggregate, a Material Adverse Effect, and (C) as to the Solvency of the Borrower
and its Subsidiaries on a consolidated basis; and

(vii)        copies of (A) the audited consolidated balance sheets of the
Borrower and its Subsidiaries for the fiscal years of the Borrower ended
December 31, 2017, December 31, 2016 and December 31, 2015, and, in each case,
the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal years of the Borrower and its
Subsidiaries, including the notes thereto, and (B) the unaudited consolidated
balance sheet of the Borrower and its Subsidiaries for the fiscal quarter of the
Borrower ending September 30, 2018, and the related consolidated statements of
income or operations, shareholders’ equity and cash flows for the fiscal quarter
ended on that date.

(b)        The Borrower shall have provided to the Administrative Agent and the
Lenders the documentation and other information reasonably requested by the
Administrative Agent and the Lenders as required by United States regulatory
authorities under applicable “know your customer” and anti-money-laundering
rules and regulations, including the PATRIOT Act.

(c)        If the Borrower qualifies as a “legal entity customer” under the
Beneficial Ownership Regulation, receipt by the Administrative Agent and each
Lender, to the extent requested by the Administrative Agent or such Lender, of a
Beneficial Ownership Certification in relation to the Borrower.

(d)        Any fees required to be paid on or before the Closing Date shall have
been paid.

(e)        Unless waived by the Administrative Agent, the Borrower shall have
paid all reasonable and documented out-of-pocket fees, charges and disbursements
of Moore & Van Allen PLLC (directly to such counsel if requested by the
Administrative Agent) to the extent invoiced prior to the Closing Date, plus
such additional amounts of reasonable out-of-pocket fees, charges and
disbursements of Moore & Van Allen PLLC as shall constitute its reasonable
estimate of such fees, charges and disbursements incurred or to be incurred by
it through the closing proceedings to the extent such estimate is received prior
to the Closing Date (provided, that, such estimate shall not thereafter preclude
a final settling of accounts between the Borrower and the Administrative Agent).

 

68



--------------------------------------------------------------------------------

Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received written notice from such Lender prior to the proposed
Closing Date specifying its objection thereto.

4.02        Conditions to all Credit Extensions. The obligation of each Lender
to honor any Request for Credit Extension (other than (x) a Loan Notice
requesting only a conversion of Loans to the other Type, or a continuation of
Eurodollar Rate Loans, (y) a Letter of Credit Application with respect to any
amendment, modification, renewal or extension of a Letter of Credit that does
not increase the stated amount of such Letter of Credit, or (z) a Loan Notice
requesting the Term Borrowing on the Term Loan Funding Date, which shall be
subject to the satisfaction of the conditions precedent set forth in
Section 4.03) is subject to the following conditions precedent:

(a)        (i) The representations and warranties of the Borrower contained in
Article V or any other Loan Document shall be true and correct, in all material
respects (unless already qualified by materiality or “Material Adverse Effect”
in which case, they shall be true and correct in all respects), on and as of the
date of such Credit Extension, except to the extent that such representations
and warranties specifically refer to an earlier date, in which case they shall
be true and correct, in all material respects (unless already qualified by
materiality or “Material Adverse Effect”, in which case, they shall be true and
correct in all respects), as of such earlier date, and except that for purposes
of this Section 4.02, the representations and warranties contained in Sections
5.05(a) and (b) shall be deemed to refer to the most recent statements furnished
pursuant to Sections 6.01(a) and (b), respectively, and (ii) after giving effect
to all requested Credit Extensions, the Total Revolving Outstandings shall not
exceed the Aggregate Revolving Commitments.

(b)        No Default shall exist, or would result, from such proposed Credit
Extension or from the application of the proceeds thereof.

(c)        The Administrative Agent and, if applicable, the applicable L/C
Issuer or the Swing Line Lender, shall have received a Request for Credit
Extension in accordance with the requirements hereof.

Each Request for Credit Extension (other than (x) a Loan Notice requesting only
a conversion of Loans to the other Type or a continuation of Eurodollar Rate
Loans, (y) a Letter of Credit Application with respect to any amendment,
modification, renewal or extension of a Letter of Credit that does not increase
the stated amount of such Letter of Credit or (z) a Loan Notice requesting the
Term Borrowing on the Term Loan Funding Date, which shall be subject to the
satisfaction of the conditions precedent set forth in Section 4.03) submitted by
the Borrower shall be deemed to be a representation and warranty that the
conditions specified in Sections 4.02(a) and (b) have been satisfied on and as
of the date of the applicable Credit Extension.

4.03        Conditions to Funding of Term Loans. The obligation of each Term
Lender to make its Term Loan is subject to the following conditions precedent:

(a)        The occurrence of the First Amendment Effective Date.

 

69



--------------------------------------------------------------------------------

(b)        The Administrative Agent’s receipt of a certificate signed by a
Responsible Officer certifying that the conditions set forth in Section 4.03(c),
Section 4.03(d) and Section 4.03(e) have been satisfied.

(c)        The representations and warranties of the Borrower contained in
Article V or any other Loan Document shall be true and correct in all material
respects (unless already qualified by materiality or “Material Adverse Effect”
in which case, they shall be true and correct in all respects) on and as of the
Term Loan Funding Date, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they shall be
true and correct in all material respects (unless already qualified by
materiality or “Material Adverse Effect”, in which case, they shall be true and
correct in all respects) as of such earlier date, and except that for purposes
of this Section 4.03(c), the representations and warranties contained in
Sections 5.05(a) and (b) shall be deemed to refer to the most recent statements
furnished pursuant to Sections 6.01(a) and (b), respectively.

(d)        No Event of Default shall exist or would result from the consummation
of the Peloton Transactions to occur on the Term Loan Funding Date.

(e)        The Peloton Acquisition shall have been consummated, or shall be
consummated substantially simultaneously with the Term Borrowing, in all
material respects in accordance with the terms of the Peloton Acquisition
Agreement without giving effect to any modifications or amendments thereto,
consents thereunder or waivers of the provisions thereof, that, in any such
case, are materially adverse to the Lenders in their capacities as such, without
the consent of BofA Securities (such consent not to be unreasonably withheld,
conditioned or delayed) (it being understood and agreed that any modification or
amendment that results in an increase or reduction in the purchase price shall
be deemed to not be materially adverse to the Lenders so long as the aggregate
principal amount of the Term Facility remains less than or equal to
$500,000,000).

(f)        The Administrative Agent’s receipt of a Loan Notice in connection
with the Term Borrowing, which Loan Notice (i) is to be received at least two
(2) Business Days prior to the Term Loan Funding Date (to the extent the Term
Borrowing on the Term Loan Funding Date is to be comprised of Eurodollar Rate
Loans), and (ii) may be revoked or rescinded to the extent the Peloton
Acquisition is not consummated on the proposed Term Loan Funding Date (subject
to amounts required to be paid pursuant to Section 3.05).

ARTICLE V

REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants to the Administrative Agent and the Lenders
that:

5.01        Existence, Qualification and Power. The Borrower (a) is duly
organized or formed, validly existing and, as applicable, in good standing under
the Laws of the jurisdiction of its incorporation or organization, (b) has all
requisite power and authority to (i) own or lease its assets and carry on its
business as currently conducted, and (ii) execute, deliver and perform its
obligations under the Loan Documents to which it is a party, and (c) is duly
qualified and is licensed and, as applicable, in good standing under the Laws of
each jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification or license; except in each
case referred to in clause (b)(i) or (c), to the extent that failure to do so
could not reasonably be expected to have a Material Adverse Effect.

 

70



--------------------------------------------------------------------------------

5.02        Authorization; No Contravention. The execution, delivery and
performance by the Borrower of each Loan Document to which the Borrower is
party, have been duly authorized by all necessary corporate or other
organizational action, and do not and will not (a) contravene the terms of the
Borrower’s Organization Documents; (b) conflict with or result in any breach or
contravention of, or the creation of any Lien under, or require any payment to
be made under (i) any material Contractual Obligation (other than the Loan
Documents) binding upon the Borrower or its properties or any of its
Subsidiaries, or (ii) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which the Borrower or its property is
subject, in either case under this clause (b), to the extent such conflict could
reasonably be expected to have a Material Adverse Effect; or (c) violate any
applicable Law in a manner which could be reasonably expected to have a Material
Adverse Effect.

5.03        Governmental Authorization. No approval, consent, exemption,
authorization, or other action by, or notice to, or filing with, any
Governmental Authority is necessary or required in connection with the
execution, delivery or performance by, or enforcement against, the Borrower of
this Agreement or any other Loan Document, other than (a) such as have been
obtained or made and are in full force and effect, or (b) those the failure to
obtain or make which, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.

5.04        Binding Effect. This Agreement has been, and each other Loan
Document, when delivered hereunder, will have been, duly executed and delivered
by the Borrower. This Agreement constitutes, and each other Loan Document when
so delivered will constitute, a legal, valid and binding obligation of the
Borrower, enforceable against the Borrower in accordance with its terms, except
as such enforceability may be limited by bankruptcy, insolvency, fraudulent
conveyance, moratorium, reorganization or similar laws and by equitable
principles of general application.

5.05        Financial Statements; No Material Adverse Effect.

(a)        The Audited Financial Statements (i) were prepared in accordance with
GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; and (ii) fairly present, in all material
respects, the consolidated financial condition of the Borrower and its
Subsidiaries as of the date thereof and their results of operations for the
period covered thereby in accordance with GAAP consistently applied throughout
the period covered thereby, except as otherwise expressly noted therein.

(b)        The unaudited consolidated balance sheet of the Borrower and its
Subsidiaries for the fiscal quarter of the Borrower ending September 30, 2018,
and the related consolidated statements of income or operations, shareholders’
equity and cash flows for the fiscal quarter ended on that date (i) were
prepared in accordance with GAAP consistently applied throughout the period
covered thereby, except as otherwise expressly noted therein, and (ii) fairly
present, in all material respects, the consolidated financial condition of the
Borrower and its Subsidiaries as of the date thereof and their results of
operations for the period covered thereby, subject, in the case of clauses
(i) and (ii), to the absence of footnotes and to normal year-end audit
adjustments.

(c)        Since December 31, 2017, there has been no event or circumstance,
either individually or in the aggregate, that has had or would have a Material
Adverse Effect.

5.06        Litigation. There are no actions, suits, proceedings, claims or
disputes pending or, to the knowledge of the Borrower, threatened in writing, at
law, in equity, in arbitration or before any Governmental Authority, by or
against the Borrower or any Subsidiary or against any of their respective
properties or revenues that (a) purport to affect or pertain to this Agreement
or any other Loan Document, or any of the transactions contemplated hereby, or
(b) as to which there is a reasonable possibility of an

 

71



--------------------------------------------------------------------------------

adverse determination and that, if adversely determined, either individually or
in the aggregate, could reasonably be expected to have a Material Adverse
Effect.

5.07        No Default. No Default has occurred and is continuing or would
result from the consummation of the transactions contemplated by this Agreement
or any other Loan Document.

5.08        Ownership of Property. The Borrower and each Subsidiary has good
record and marketable title in fee simple to, or valid leasehold interests in,
all real property necessary or used in the ordinary conduct of its business,
except for (a) such defects in title that do not materially interfere with the
Borrower’s or such Subsidiary’s ability to conduct its business as currently
conducted, or (b) where the failure to have such title or interests could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

5.09        Environmental Compliance. There are no claims pending, or to
Borrower’s knowledge, threatened, alleging potential liability or responsibility
for violation of any Environmental Law on the Borrower’s or such Subsidiary’s
businesses, operations and properties, in each case which, individually or in
the aggregate, could reasonably be expected to have a Material Adverse Effect.

5.10        Insurance. The properties of the Borrower and its Material
Subsidiaries are insured with financially sound and reputable insurance
companies not Affiliates of the Borrower, in such amounts (after giving effect
to any self-insurance compatible with the following standards), with such
deductibles and covering such risks as are customarily carried by companies
engaged in similar businesses and owning similar properties in localities where
the Borrower and its Material Subsidiaries operate.

5.11        Taxes. The Borrower and its Subsidiaries have filed all Federal,
state and other tax returns and reports required to be filed with an applicable
Governmental Authority, and have paid all Federal, state and other taxes,
assessments, fees and other governmental charges levied or imposed upon them or
their properties, income or assets that are due and payable, except (a) those
which are being contested in good faith by appropriate proceedings diligently
conducted and for which adequate reserves have been provided in accordance with
GAAP, or (b) to the extent that the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect. There is no tax assessment proposed in writing (and received by the
Borrower) against the Borrower or any Subsidiary thereof that would, if made,
have a Material Adverse Effect. The Borrower is not party to any tax sharing
agreement.

5.12        ERISA Compliance.

(a)        To the knowledge of Borrower, each Plan is in compliance in all
material respects with the applicable provisions of ERISA, the Code and other
Federal or state Laws. Each Pension Plan that is intended to be a qualified plan
under Section 401(a) of the Code has received a favorable determination letter
from the IRS to the effect that the form of such Plan is qualified under
Section 401(a) of the Code and the trust related thereto has been determined by
the IRS to be exempt from federal income tax under Section 501(a) of the Code,
or an application for such a letter is currently being processed by the IRS, or
such Pension Plan is a prototype or volume submitter plan that is the subject of
an opinion or advisory letter from the IRS. To the knowledge of the Borrower,
nothing has occurred that would reasonably be expected to prevent or cause the
loss of such tax-qualified status.

(b)        There are no pending or, to the knowledge of the Borrower, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan that could reasonably be expected to have a Material Adverse
Effect. There has been no prohibited transaction

 

72



--------------------------------------------------------------------------------

or violation of the fiduciary responsibility rules with respect to any Plan that
has resulted or could reasonably be expected to result in a Material Adverse
Effect.

(c)        (i) No ERISA Event has occurred; (ii) the Borrower and each ERISA
Affiliate has met all applicable requirements under the Pension Funding Rules in
respect of each Pension Plan, and no waiver of the minimum funding standards
under the Pension Funding Rules has been applied for or obtained; (iii) neither
the Borrower nor any ERISA Affiliate has incurred any liability to the PBGC
other than for the payment of premiums, and there are no premium payments which
have become due that are unpaid; (iv) neither the Borrower nor any ERISA
Affiliate has engaged in a transaction that could be subject to Section 4069 or
Section 4212(c) of ERISA; and (v) no Pension Plan has been terminated by the
plan administrator thereof nor by the PBGC, and no event or circumstance has
occurred or exists that could reasonably be expected to cause the PBGC to
institute proceedings under Title IV of ERISA to terminate any Pension Plan, in
each case under this clause (c), that would result in liability to the Borrower,
that individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

5.13        Margin Regulations; Investment Company Act.

(a)        The Borrower is not engaged principally or as one of its important
activities, in the business of purchasing or carrying margin stock (within the
meaning of Regulation U issued by the FRB), or extending credit for the purpose
of purchasing or carrying margin stock. Following the application of the
proceeds of each Borrowing or drawing under each Letter of Credit, not more than
25% of the value of the assets (either of the Borrower only or of the Borrower
and its Subsidiaries on a consolidated basis) subject to the provisions of
Section 7.01 or subject to any restriction contained in any agreement or
instrument between the Borrower and any Lender or any Affiliate of any Lender
relating to Indebtedness and within the scope of Section 8.01(e) will be margin
stock.

(b)        The Borrower is not an “investment company”, or a company
“controlled” by an “investment company”, within the meaning of the Investment
Company Act of 1940.

5.14        Disclosure.

(a)        No written report, financial statement, certificate or other written
information, other than projected financial information, other forward-looking
information and information of a general economic or industry-specific nature,
furnished by or on behalf of the Borrower to the Administrative Agent or any
Lender in connection with the transactions contemplated hereby and the
negotiation of this Agreement or delivered hereunder or under any other Loan
Document (in each case, as modified or supplemented by other information so
furnished), in each case as of the date furnished, when taken as a whole,
contains any material misstatement of a material fact or omits to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not materially misleading; provided,
that, with respect to projected financial information and other forward-looking
information, the Borrower represents only that such information was prepared in
good faith based upon assumptions believed by it to be reasonable at the time
furnished (it being understood that such information is subject to significant
contingencies, and no assurance can be given that the projections will be
realized and that actual results may differ from projected results and that such
differences may be material).

(b)        As of the First Amendment Effective Date, to the knowledge of the
Borrower, the information included in any Beneficial Ownership Certification, if
applicable, is true and correct in all respects.

 

73



--------------------------------------------------------------------------------

5.15        Compliance with Laws. The Borrower and each Subsidiary is in
compliance with the requirements of all Laws and all orders, writs, injunctions
and decrees applicable to it or to its properties, except in such instances in
which (a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted, or
(b) the failure to comply therewith, either individually or in the aggregate,
could not reasonably be expected to have a Material Adverse Effect.

5.16        Intellectual Property; Licenses, Etc. The Borrower and its
Subsidiaries own, possess or can acquire on reasonable terms the right to use,
all of the trademarks, service marks, trade names, copyrights, patents and other
intellectual property rights that are reasonably necessary for the operation of
their businesses, without conflict with the rights of any other Person to the
knowledge of the Borrower, except for any such failure to own or possess or
conflict that could not reasonably be expected to have a Material Adverse
Effect.

5.17        Solvency.

The Borrower is, individually and together with its Subsidiaries on a
consolidated basis, Solvent.

5.18        OFAC Representation.

Neither the Borrower, nor any of its Subsidiaries, nor, to the knowledge of the
Borrower, any director, officer, employee, or controlled affiliate thereof, is
an individual or entity that is, or is owned or controlled by one or more
individuals or entities that is, (a) currently the subject or target of any
Sanctions, (b) included on OFAC’s List of Specially Designated Nationals, HMT’s
Consolidated List of Financial Sanctions Targets and the Investment Ban List, or
any similar list administered or enforced by the United Nations Security
Council, the European Union, or any European Union member state, or (c) located,
organized or resident in a Designated Jurisdiction. The Borrower and its
Subsidiaries have conducted their businesses in compliance in all material
respects with all applicable Sanctions and have instituted and maintained
policies and procedures designed to promote and achieve compliance with such
Sanctions.

5.19        Anti-Corruption Laws.

The Borrower and its Subsidiaries have conducted their businesses in material
compliance with applicable anti-corruption laws and have instituted and
maintained policies and procedures that it believes are reasonably designed to
promote and achieve compliance with such laws, in all material respects.

5.20        EEA Financial Institutions.

The Borrower is not an EEA Financial Institution.

ARTICLE VI

AFFIRMATIVE COVENANTS

From the Closing Date and until the Termination Date:

6.01        Financial Statements. The Borrower shall deliver to the
Administrative Agent, for distribution to each Lender:

(a)        as soon as available (but in any event no earlier than the date such
items are filed with the SEC), but in any event within ninety (90) days after
the end of each fiscal year of the

 

74



--------------------------------------------------------------------------------

Borrower (and commencing with and including the financial statements related to
the fiscal year of the Borrower ending December 31, 2019), a consolidated
balance sheet of the Borrower and its Subsidiaries as at the end of such fiscal
year, and the related consolidated statements of income or operations,
shareholders’ equity and cash flows for such fiscal year, setting forth in each
case in comparative form the figures for the previous fiscal year, all in
reasonable detail and prepared in accordance with GAAP, audited and accompanied
by a report and opinion of an independent certified public accountant of
nationally recognized standing, which report and opinion shall be prepared in
accordance with generally accepted auditing standards and shall not be subject
to any “going concern” or like qualification or exception or any qualification
or exception as to the scope of such audit (other than any qualification solely
as a result of an impending debt maturity occurring within 12 months of the date
of such report and opinion); and

(b)        as soon as available (but in any event no earlier than the date such
items are filed with the SEC), but in any event within forty-five (45) days
after the end of each of the first three (3) fiscal quarters of each fiscal year
of the Borrower (and commencing with and including the financial statements
related to the fiscal quarter of the Borrower ending March 31, 2019), a
consolidated balance sheet of the Borrower and its Subsidiaries as at the end of
such fiscal quarter, the related consolidated statements of income or operations
for such fiscal quarter and for the portion of the Borrower’s fiscal year then
ended, and the related consolidated statements of changes in shareholders’
equity, and cash flows for the portion of the Borrower’s fiscal year then ended,
in each case setting forth in comparative form, as applicable, the figures for
the corresponding fiscal quarter of the previous fiscal year and the
corresponding portion of the previous fiscal year, all in reasonable detail,
certified by the chief executive officer, chief financial officer (or principal
financial officer with similar responsibilities), treasurer or vice president of
finance as fairly presenting in all material respects the financial condition,
results of operations, shareholders’ equity and cash flows of the Borrower and
its Subsidiaries in accordance with GAAP, subject only to normal year-end audit
adjustments and the absence of footnotes.

As to any information contained in materials furnished pursuant to
Section 6.02(c), the Borrower shall not be separately required to furnish such
information under Sections 6.01(a) or (b), but the foregoing shall not be in
derogation of the obligation of the Borrower to furnish the information and
materials described in Sections 6.01(a) and (b) at the times specified therein.

6.02        Certificates; Other Information. The Borrower shall deliver to the
Administrative Agent, for distribution to each Lender:

(a)        concurrently with the delivery of the financial statements referred
to in Sections 6.01(a) and (b), a duly completed Compliance Certificate signed
by the chief executive officer, chief financial officer (or principal financial
officer with similar responsibilities), treasurer or vice president of finance
of the Borrower, which shall include a certification of compliance with the
covenant set forth in Section 7.07;

(b)        promptly after any reasonable request by the Administrative Agent,
copies of any detailed audit reports or management letters by independent
accountants in connection with the accounts or books of the Borrower, or any
audit of any of them;

(c)        promptly after the same are available, copies of each annual report,
proxy or financial statement or other report or communication sent generally to
the stockholders of the Borrower, acting in such capacity, and copies of all
annual, regular, periodic and special reports and registration statements which
the Borrower may file or be required to file with the SEC under Section 13 or
15(d) of the Securities Exchange Act of 1934, and not otherwise required to be

 

75



--------------------------------------------------------------------------------

delivered to the Administrative Agent pursuant hereto (including all form 10-K
and 10-Q reports but excluding any Form S-8 or similar form);

(d)        at least five (5) Business Days prior to such change, notice of any
change to the Borrower’s legal name;

(e)        promptly following any reasonable written request, provide
information and documentation reasonably requested by the Administrative Agent
or any Lender for purposes of compliance with applicable “know your customer”
and anti-money-laundering rules and regulations, including the PATRIOT Act and
the Beneficial Ownership Regulation; and

(f)        promptly, such additional information regarding (i) the business,
financial or corporate affairs of the Borrower, including as may be necessary
for a Lender to ensure compliance with applicable Law, or (ii) compliance with
the terms of the Loan Documents, in each case, as the Administrative Agent or
any Lender acting through the Administrative Agent may from time to time
reasonably request.

Documents required to be delivered pursuant to Section 6.01 or Section 6.02 may
be delivered electronically and if so delivered, shall be deemed to have been
delivered on the date (i) on which the Borrower posts such documents, or
provides a link thereto on the Borrower’s website on the Internet at the website
address listed on Schedule 10.02 (provided, that, the Borrower shall notify the
Administrative Agent (by facsimile or electronic mail) of the posting of any
such documents and provide to the Administrative Agent by electronic mail
electronic versions (i.e., soft copies) of such documents); (ii) on which such
documents are posted on the Borrower’s behalf on an Internet or intranet
website, if any, to which each Lender and the Administrative Agent have access
(whether a commercial, third-party website or whether sponsored by the
Administrative Agent); (iii) on which such documents are faxed to the
Administrative Agent (or electronically mailed to an address provided by the
Administrative Agent); or (iv) in respect of the items required to be delivered
pursuant to Sections 6.01(a) or (b) or Section 6.02(c), on which such items have
been made available on the SEC website. The Administrative Agent shall have no
obligation to request the delivery of or to maintain paper copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by the Borrower with any such request for delivery, and each
Lender shall be solely responsible for requesting delivery to it or maintaining
its copies of such documents.

The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arrangers may, but shall not be obligated to, make available to the Lenders and
the L/C Issuers materials and/or information provided by or on behalf of the
Borrower hereunder (collectively, “Borrower Materials”) by posting the Borrower
Materials on Syndtrak, IntraLinks, ClearPar or another similar electronic system
(the “Platform”), and (b) certain of the Lenders (each, a “Public Lender”) may
have personnel who do not wish to receive material non-public information with
respect to the Borrower or its Affiliates, or the respective securities of any
of the foregoing, and who may be engaged in investment and other market-related
activities with respect to such Persons’ securities. The Borrower hereby agrees
(w) all Borrower Materials that are to be made available to Public Lenders shall
be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall mean
that the word “PUBLIC” shall appear prominently on the first page thereof;
(x) by marking Borrower Materials “PUBLIC,” the Borrower shall be deemed to have
authorized the Administrative Agent, the Arrangers, the L/C Issuers and the
Lenders to treat such Borrower Materials as not containing any material
non-public information with respect to the Borrower or its securities for
purposes of United States Federal securities laws (provided, that, to the extent
such Borrower Materials constitute Information, they shall be treated as set
forth in Section 10.07); (y) all Borrower Materials marked “PUBLIC” are
permitted to be made available through a portion of the Platform that is
designated “Public Investor Side Information”; and (z) the Administrative Agent
and the Arrangers shall be entitled to treat

 

76



--------------------------------------------------------------------------------

any Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform that is not designated “Public Investor
Side Information.”

6.03        Notices. The Borrower shall promptly, but in any event within five
(5) Business Days after any Responsible Officer has obtained knowledge thereof,
notify the Administrative Agent (for further distribution to each Lender) of:

(a)        the occurrence of any Default;

(b)        the commencement of, or any material development in, any litigation
or proceeding affecting the Borrower or any of its Subsidiaries, in each case
that has resulted or could reasonably be expected to result in a Material
Adverse Effect; and

(c)        the occurrence of any ERISA Event that has resulted or could
reasonably be expected to result in a Material Adverse Effect.

Each notice pursuant to this Section 6.03 shall be accompanied by a statement of
a Responsible Officer setting forth in reasonable detail the occurrence referred
to therein and stating what action the Borrower has taken and proposes to take
with respect thereto.

6.04        Payment of Taxes. The Borrower shall, and shall cause each
Subsidiary to, pay and discharge within thirty (30) days of the date the same
shall become due and payable, all its tax liabilities, assessments and
governmental charges or levies upon it or its properties, unless (a) the same
are being contested in good faith by appropriate proceedings diligently
conducted and adequate reserves in accordance with GAAP are being maintained by
the Borrower in connection therewith, or (b) the failure to do so, individually
or in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect.

6.05        Preservation of Existence, Etc.

(a) The Borrower shall, and shall cause each Material Subsidiary to, preserve,
renew and maintain in full force and effect its legal existence and good
standing under the Laws of the jurisdiction of its organization.

(b)      The Borrower shall, and shall cause each Subsidiary to, (i) take all
reasonable action to maintain all rights, privileges, permits, licenses and
franchises necessary or desirable in the normal conduct of its business, except
to the extent that failure to do so could not reasonably be expected to have a
Material Adverse Effect; and (ii) preserve or renew all of its registered
patents, trademarks, trade names and service marks, the non-preservation of
which could reasonably be expected to have a Material Adverse Effect.

6.06        Maintenance of Properties. The Borrower shall, and shall cause each
Subsidiary to, maintain, preserve and protect all of its properties and
equipment necessary in the operation of its business in good working order and
condition, ordinary wear and tear and casualty and condemnation excepted, except
where the failure to do so could not reasonably be expected to have a Material
Adverse Effect.

6.07        Maintenance of Insurance. The Borrower shall, and shall cause each
Material Subsidiary to, maintain with financially sound and reputable insurance
companies not Affiliates of the Borrower, insurance with respect to its
properties and business against loss or damage of the kinds customarily insured
against by Persons engaged in the same or similar business, of such types and in
such amounts (after giving

 

77



--------------------------------------------------------------------------------

effect to any self-insurance compatible with the following standards) as are
customarily carried under similar circumstances by such other Persons.

6.08        Compliance with Laws. The Borrower shall, and shall cause each
Subsidiary to, comply with the requirements of all Laws, including Environmental
Laws, and all orders, writs, injunctions and decrees applicable to it or to its
business or property, except in such instances in which (a) such requirement of
Law or order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted, or (b) the failure to comply
therewith could not reasonably be expected to have a Material Adverse Effect.

6.09        Books and Records. The Borrower shall, and shall cause each Material
Subsidiary to, maintain proper books of record and account in material
conformity with GAAP and in material conformity with all applicable requirements
of any Governmental Authority having regulatory jurisdiction over the Borrower
or such Material Subsidiary.

6.10        Inspection Rights. The Borrower shall, and shall cause each Material
Subsidiary to, permit representatives and agents of the Administrative Agent to
visit and inspect any of its properties, to examine its corporate, financial and
operating records, and make copies thereof or abstracts therefrom, and to
discuss its affairs, finances and accounts with its Responsible Officers, and
independent public accountants (provided, that, the Borrower may, if it so
chooses, be present at or participate in any such discussion), at reasonable
times during normal business hours, upon reasonable advance written notice to
the Borrower; provided, that, such visits shall be at the expense of the
Administrative Agent and the Lenders and shall, unless an Event of Default has
occurred and is continuing at such time, be limited to no more than once in any
calendar year; provided, further, that, notwithstanding anything to the contrary
herein, the Borrower shall not be required to disclose, permit the inspection,
examination or making of copies of or abstracts from, or discuss any document,
information, or other matter: (a) that constitutes non-financial trade secrets
or non-financial proprietary information; or (b) in respect of which disclosure
to the Administrative Agent or any Lender (or any of their respective
representatives or contractors) (i) is prohibited by applicable Law, (ii) would
violate any attorney-client privilege, or (iii) would violate any obligation of
confidentiality binding on the Borrower (to the extent not created in
contemplation of the Borrower’s obligations under this Section 6.10); provided,
that, (A) in the case of the provision of any information that would violate
attorney-client privilege or any obligation of confidentiality binding on the
Borrower, the Borrower shall use commercially reasonable efforts to (1) obtain
waivers of such privilege or obligation of confidentiality, and (2) communicate
the applicable information in a way that would not violate such privilege or
obligation of confidentiality, and (B) the Borrower shall notify the
Administrative Agent that certain privileged or confidential information is not
being provided.

6.11        Use of Proceeds. The Borrower shall, and shall cause each Material
Subsidiary to, use the proceeds of (a) the Credit Extensions (other than the
proceeds of the Term Loans) for working capital, capital expenditures and other
lawful corporate purposes not in contravention of any applicable Law or of any
Loan Document, and (b) the Term Loans to finance the Peloton Acquisition, to pay
fees, costs and expenses relating to the Peloton Transactions, and, to the
extent of any remaining proceeds of the Term Loans, for working capital, capital
expenditures and other lawful corporate purposes not in contravention of any
applicable Law or of any Loan Document.

6.12        Sanctions and Anti-Corruption Laws. The Borrower shall, and shall
cause each Subsidiary to, conduct its businesses in material compliance with
applicable Sanctions and the United States Foreign Corrupt Practices Act of
1977, the UK Bribery Act 2010, and other applicable anti-corruption legislation
in other jurisdictions, and maintain policies and procedures that it reasonably
believes are designed to promote and achieve compliance with such laws and
Sanctions.

 

78



--------------------------------------------------------------------------------

ARTICLE VII

NEGATIVE COVENANTS

From the Closing Date and until the Termination Date:

7.01        Liens. The Borrower shall not, nor shall it permit any Subsidiary
to, directly or indirectly, create, incur, assume or suffer to exist any Lien
upon any of its property, assets or revenues, whether now owned or hereafter
acquired, other than the following:

(a)        Liens existing on the Closing Date and listed on Schedule 7.01, and
any modifications, replacements, renewals or extensions thereof; provided, that,
the amount of Indebtedness or other obligations secured by such Liens is not
increased at the time of such modification, replacement, renewal or extension,
except by an amount equal to a reasonable premium or other reasonable amount
paid, and fees and expenses reasonably incurred, in connection with any such
modification, replacement, renewal or extension of the underlying Indebtedness
or by an amount equal to any existing commitments unutilized under the
underlying Indebtedness;

(b)        Liens (other than Liens imposed under ERISA) for taxes, assessments
or governmental charges or levies (i) that are not overdue for a period of more
than thirty (30) days, or (ii) which are being contested in good faith and by
appropriate proceedings diligently conducted, if adequate reserves with respect
thereto are maintained on the books of the applicable Person in accordance with
GAAP;

(c)        statutory and ordinary course contractual Liens of landlords and
Liens of carriers, warehousemen, mechanics, materialmen and suppliers and other
Liens imposed by law or pursuant to customary reservations or retentions of
title arising in the ordinary course of business; provided, that, such Liens
secure only amounts not overdue for a period of more than thirty (30) days or,
if due and payable, are (i) unfiled and no other action has been taken to
enforce the same, or (ii) are being contested in good faith by appropriate
proceedings for which adequate reserves determined in accordance with GAAP have
been established;

(d)        (i) Liens incurred in the ordinary course of business in connection
with workers’ compensation, unemployment insurance and other social security
legislation, other than (A) any Lien imposed by ERISA, and (B) Liens in the
ordinary course of business securing liability for reimbursement of
indemnification obligations of insurance carriers providing property, casualty
or liability insurance to the Borrower, and (ii) Liens to secure obligations in
respect of letters of credit, bank guaranties, surety bonds, performance bonds
or similar instruments posted with respect to the items described in clause
(d)(i) above;

(e)        (i) pledges or deposits to secure the performance of bids, trade
contracts, government contracts, performance bonds and leases (other than
Indebtedness), statutory obligations, surety, stay, customs and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business, and (ii) Liens to secure obligations in respect of
letters of credit, bank guaranties, surety bonds, performance bonds or similar
instruments posted with respect to the items described in clause (e)(i) above;

(f)        easements, rights of way, restrictions (including zoning
restrictions), covenants, licenses, encroachments, protrusions and other similar
charges or encumbrances affecting, and minor title deficiencies on or with
respect to, real property which, in the aggregate, do not in any

 

79



--------------------------------------------------------------------------------

case materially detract from the value of the property subject thereto or
materially interfere with the ordinary conduct of the business of the Borrower
and its Subsidiaries;

(g)        Liens securing judgments (or appeal or other surety bonds relating to
such judgments) not constituting an Event of Default under Section 8.01(h);

(h)        leases, subleases, licenses or sublicenses granted to others (and
pledges or deposits securing such obligations) not interfering in any material
respect with the business of the Borrower and its Subsidiaries;

(i)        (i) any interest of title of a lessor under leases permitted by this
Agreement, and (ii) purported Liens evidenced by the filing of Uniform
Commercial Code financing statements (or equivalent filings, registrations or
agreements in foreign jurisdictions) relating to leases permitted by this
Agreement or consignment or bailee arrangements entered into in the ordinary
course of business;

(j)        normal and customary rights of setoff upon deposits of cash in favor
of banks or other depository institutions and banker’s liens, rights of setoff
upon deposits of cash or other financial assets or similar rights and remedies
(i) in favor of banks or other depository institutions not granted in connection
with the issuance of Indebtedness, or (ii) in connection with commodity trading
or other brokerage accounts incurred in the ordinary course of business;

(k)        Liens of a collection bank arising under Section 4-210 of the Uniform
Commercial Code on items in the course of collection;

(l)        (i) Liens of sellers of goods to the Borrower arising under Article 2
of the Uniform Commercial Code or similar provisions of applicable Law in the
ordinary course of business, covering only the goods sold and securing only the
unpaid purchase price for such goods and related expenses, and (ii) Liens
arising out of conditional sale, title retention, consignment or similar
arrangements for the sale of any assets or property in the ordinary course of
business;

(m)        Liens securing obligations (other than obligations representing
Indebtedness for borrowed money) under operating, reciprocal easement or similar
agreements entered into in the ordinary course of business of the Borrower and
its Subsidiaries;

(n)        Liens in favor of customs and revenue authorities arising as a matter
of law to secure payment of customs duties in connection with the importation of
goods;

(o)        Liens with respect to any Cash Collateral provided by the Borrower
pursuant to any Loan Document;

(p)        any Lien existing on property (and the proceeds thereof) existing at
the time of its acquisition; provided, that, such Lien was not created in
contemplation of such acquisition;

(q)        Liens solely on cash earnest money deposits made by the Borrower in
connection with any letter of intent or purchase agreement;

(r)        rights of first refusal, put, call and similar rights arising in
connection with repurchase agreements;

 

80



--------------------------------------------------------------------------------

(s)        Liens on insurance policies and the proceeds thereof securing the
financing of the premiums with respect thereto;

(t)        Liens securing obligations under any Swap Contract not entered into
for speculative purposes;

(u)        Liens on cash or other property arising in connection with the
defeasance, discharge or redemption of Indebtedness;

(v)        Liens consisting of any condemnation or eminent domain proceeding or
compulsory purchase order affecting real property;

(w)        Liens on cash collateral to secure obligations of the Borrower, so
long as the aggregate amount of such cash collateral does not exceed $50,000,000
at any time;

(x)        Liens securing Indebtedness permitted by Section 7.02(k); provided,
that, (i) such Liens do not at any time encumber any property other than
property financed by such Indebtedness (together with any accessions thereto and
proceeds thereof), and (ii) such Liens attach to such property concurrently with
or within one hundred eighty (180) days after the acquisition thereof; and

(y)        Liens securing Priority Indebtedness permitted by Section 7.02(m).

7.02        Indebtedness. The Borrower shall not, nor shall it permit any of its
Subsidiaries to, directly or indirectly, create, incur, assume or suffer to
exist any Indebtedness, except:

(a)        Indebtedness under the Loan Documents;

(b)        Indebtedness existing on the Closing Date as set forth on Schedule
7.02 (and any Permitted Refinancing thereof);

(c)        obligations (contingent or otherwise) existing or arising under any
Swap Contract; provided, that, such obligations are (or were) entered into by
such Person in the ordinary course of business and not for purposes of
speculation or taking a “market view;”

(d)        Indebtedness owed to the Borrower or any other Subsidiary of the
Borrower;

(e)        (i) Indebtedness of a Person that becomes a Subsidiary after the
Closing Date; provided, that, such Indebtedness exists at the time such Person
becomes a Subsidiary and is not created in contemplation of or in connection
with such Person becoming a Subsidiary; and (ii) any Permitted Refinancing of
any Indebtedness specified in Section 7.02(e)(i);

(f)        Indebtedness (i) pursuant to tenders, statutory obligations, bids,
leases, governmental contracts, trade contracts, surety, stay, customs, appeal,
performance and/or return of money bonds or other similar obligations incurred
in the ordinary course of business, and (ii) in respect of any letters of
credit, bank guaranties, surety bonds, performance bonds or similar instruments
to support any of the foregoing items;

(g)        obligations incurred in respect of cash management services, netting
services, overdraft protection and similar arrangements, in each case in the
ordinary course of business;

 

81



--------------------------------------------------------------------------------

(h)        Indebtedness consisting of the financing of insurance premiums;

(i)        Indebtedness (including obligations in respect of letters of credit,
bank guaranties, surety bonds, performance bonds or similar instruments with
respect to such Indebtedness) incurred in respect of workers compensation
claims, unemployment insurance (including premiums related thereto), other types
of social security, pension obligations, vacation pay, health, disability or
other employee benefits;

(j)        Indebtedness representing deferred compensation to directors,
officers, employees, members of management, managers, and consultants of such
Subsidiary in the ordinary course of business;

(k)        Indebtedness in respect of Capitalized Lease Obligations, Synthetic
Lease Obligations and purchase money obligations incurred to finance the
purchase of fixed assets, and renewals, replacements, refinancings and
extensions thereof; provided, that, such Indebtedness when incurred shall not
exceed the purchase price of the asset(s) financed;

(l)        other unsecured Indebtedness of the Borrower; and

(m)        Priority Indebtedness; provided, that, the aggregate outstanding
principal amount of such Priority Indebtedness shall not at any time exceed the
greater of (i) $300,000,000, and (ii) an amount equal to ten percent (10%) of
Consolidated Total Assets (determined as of the end of the most recent fiscal
quarter of the Borrower for which financial statements have been delivered
pursuant to Section 6.01(a) or (b) or, in the case of any such determination to
be made prior to the delivery of financial statements for the fiscal quarter of
the Borrower ended March 31, 2019, determined with reference to the financial
statements of the Borrower referred to in Section 5.05(b)).

7.03        Fundamental Changes. The Borrower shall not, nor shall it permit any
Material Subsidiary to, directly or indirectly, merge, dissolve, liquidate,
consolidate with or into another Person, or Dispose of (whether in one
transaction or in a series of transactions) all or substantially all of the
assets (whether now owned or hereafter acquired) of the Borrower and its
Subsidiaries, taken as a whole, to or in favor of any Person, except that, so
long as no Default exists or would result therefrom: (a) any Person may merge or
consolidate with and into the Borrower, so long as the Borrower shall be the
continuing or surviving Person of such merger or consolidation; (b) any Material
Subsidiary may merge or consolidate with or into any other Subsidiary, so long
as a Subsidiary is the continuing or surviving Person of such merger or
consolidation; (c) any Material Subsidiary may merge or consolidate with or into
any other Person; provided, that, (i) if such merger or consolidation involves
the Borrower, the Borrower shall be the continuing or surviving Person, and
(ii) such merger or consolidation does not result in the Disposition of all or
substantially all of the assets of the Borrower and its Subsidiaries, taken as a
whole; and (d) any Material Subsidiary may dissolve or liquidate; provided,
that, (i) such dissolution or liquidation does not result in the Disposition of
all or substantially all of the assets of the Borrower and its Subsidiaries,
taken as a whole, and (ii) such dissolution or liquidation could not reasonably
be expected to have a Material Adverse Effect.

7.04        Change in Nature of Business. The Borrower shall not, nor shall it
permit any Material Subsidiary to, directly or indirectly, engage in any
material line of business substantially different from those lines of business
conducted by the Borrower and its Subsidiaries on the Closing Date or any
business reasonably related, ancillary, complementary or incidental thereto.

 

82



--------------------------------------------------------------------------------

7.05        Transactions with Affiliates. The Borrower shall not, nor shall it
permit any Material Subsidiary to, directly or indirectly, enter into any
transaction of any kind with any Affiliate of the Borrower, whether or not in
the ordinary course of business, other than (a) intercompany transactions
expressly permitted by Section 7.02 and Section 7.03, (b) any transaction on
fair and reasonable terms substantially as favorable to the Borrower or such
Material Subsidiary as would be obtainable by the Borrower or such Material
Subsidiary at the time in a comparable arm’s length transaction with a Person
other than an Affiliate, and (c) compensation (including bonuses) and
indemnification of, and other employment arrangements with, directors, officers
and employees of the Borrower or such Material Subsidiary entered in the
ordinary course of business, including reimbursement of out-of-pocket expenses
and provision of officers’ and directors’ liability insurance.

7.06        Use of Proceeds. The Borrower shall not, nor shall it permit any
Material Subsidiary to, use the proceeds of any Credit Extension, whether
directly or indirectly, and whether immediately, incidentally or ultimately, to
purchase or carry margin stock (within the meaning of Regulation U of the FRB)
or to extend credit to others for the purpose of purchasing or carrying margin
stock or to refund indebtedness originally incurred for such purpose.

7.07        Financial Covenant. The Borrower shall not permit the Consolidated
Leverage Ratio, as of the end of any fiscal quarter of the Borrower for the four
quarter period ending on such date, to be greater than 3.50 to 1.0; provided,
that, upon the occurrence of a Qualified Acquisition, for each of the four
fiscal quarters of the Borrower immediately following such Qualified Acquisition
(including the fiscal quarter of the Borrower in which such Qualified
Acquisition was consummated) (such period of increase, the “Leverage Increase
Period”), the ratio set forth above shall be increased to 4.00 to 1.0; provided,
further, that, (a) for at least two (2) fiscal quarters of the Borrower
immediately following each Leverage Increase Period, the Consolidated Leverage
Ratio as of the end of such fiscal quarters shall not be greater than 3.50 to
1.0 prior to giving effect to another Leverage Increase Period pursuant to the
immediately preceding proviso, and (b) the Leverage Increase Period shall only
apply with respect to the calculation of the Consolidated Leverage Ratio for
purposes of determining compliance with this Section 7.07 and not for any other
purpose.

7.08        Change in Fiscal Year. Without providing prior written notice to the
Administrative Agent, the Borrower shall not, nor shall it permit any Material
Subsidiary to, change its fiscal year.

7.09        Sanctions. The Borrower shall not, nor shall it permit any
Subsidiary to, directly or indirectly, use the proceeds of any Credit Extension,
or lend, contribute or otherwise make available such proceeds to any Subsidiary,
joint venture partner or other individual or entity, to fund any activities of
or business with any individual or entity, or in any Designated Jurisdiction,
that, at the time of such funding, is the subject or target of Sanctions, in
each of the foregoing cases to the extent such use of proceeds or the funding of
such activities, business, individual or entity, as the case may be, violates
any Sanction, or in any other manner that will result in a violation by any
individual or entity (including any individual or entity participating in the
transaction contemplated hereby, whether as Lender, Arranger, Administrative
Agent, L/C Issuer, Swing Line Lender, or otherwise) of Sanctions.

7.10        Anti-Corruption Laws. The Borrower shall not, nor shall it permit
any Subsidiary to, directly or indirectly, use the proceeds of any Credit
Extension for any purpose which would breach the United States Foreign Corrupt
Practices Act of 1977, the UK Bribery Act 2010, and other similar
anti-corruption legislation in other jurisdictions.

ARTICLE VIII

EVENTS OF DEFAULT AND REMEDIES

 

83



--------------------------------------------------------------------------------

8.01        Events of Default. Any of the following shall constitute an “Event
of Default”:

(a)        Non-Payment. The Borrower fails to pay (i) when and as required to be
paid herein, any amount of principal of any Loan or any L/C Obligation, or
(ii) within five (5) Business Days after the same becomes due, any interest on
any Loan or on any L/C Obligation, any fee due hereunder, or any other amount
payable hereunder or under any other Loan Document; or

(b)        Specific Covenants. The Borrower fails to perform or observe any
term, covenant or agreement contained in any of Section 6.03(a), Section 6.05
(with respect to the preservation of the Borrower’s legal existence),
Section 6.11 or Article VII; or

(c)        Other Defaults. The Borrower fails to perform or observe any other
covenant or agreement (not specified in Section 8.01(a) or (b)) contained in any
Loan Document on its part to be performed or observed and such failure continues
for thirty (30) days after the Borrower’s receipt of written notice of such
failure from the Administrative Agent or any Lender; or

(d)        Representations and Warranties. Any representation, warranty or
certification made or deemed made by the Borrower herein, in any other Loan
Document, or in any document delivered in connection herewith or therewith,
shall be incorrect in any material respect (or in any respect if already
qualified by materiality or “Material Adverse Effect”) when made or deemed made;
or

(e)        Cross-Default. (i) The Borrower or any Subsidiary (A) fails to make
any payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Indebtedness (other than
the Obligations and Indebtedness under Swap Contracts) having an aggregate
principal amount (including undrawn committed or available amounts and including
amounts owing to all creditors under any combined or syndicated credit
arrangement) of more than the Threshold Amount, and such failure is not waived
and continues beyond any cure period provided therein, or (B) fails to observe
or perform any other agreement or condition relating to any such Indebtedness or
contained in any instrument or agreement evidencing, securing or relating
thereto, in each case, beyond the applicable grace period, if any, provided
therefor, or any other event occurs, the effect of which is to cause, or to
permit the holder or holders of such Indebtedness (or a trustee or agent on
behalf of such holder or holders) to cause, with the giving of notice if
required, such Indebtedness to be demanded or to become due and payable or to be
repurchased, prepaid, defeased or redeemed (automatically or otherwise), or an
offer to repurchase, prepay, defease or redeem such Indebtedness to be made,
prior to its stated maturity, and such failure or demand is not waived; or
(ii) there occurs under any Swap Contract an Early Termination Date (as defined
in such Swap Contract) resulting from (A) any event of default as defined in
such Swap Contract as to which the Borrower or any Subsidiary is the Defaulting
Party (as defined in such Swap Contract) that is not waived and continues beyond
any cure period provided therein, or (B) any Termination Event (as defined in
such Swap Contract) under such Swap Contract as to which the Borrower or any
Subsidiary is an Affected Party (as defined in such Swap Contract) and, in
either event, the Swap Termination Value owed by the Borrower or such Subsidiary
as a result thereof is greater than the Threshold Amount; or

(f)        Insolvency Proceedings, Etc. The Borrower or any Material Subsidiary
institutes or consents to the institution of any proceeding under any Debtor
Relief Law, or makes an assignment for the benefit of creditors; or applies for
or consents to the appointment of any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer for it or for all or any material
part of its property; or any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer is appointed without its
application or consent of such Person and the appointment

 

84



--------------------------------------------------------------------------------

continues undischarged or unstayed for sixty (60) consecutive calendar days; or
any proceeding under any Debtor Relief Law relating to the Borrower or such
Material Subsidiary or to all or any material part of its property is instituted
without the consent of the such Person and continues undismissed, unstayed,
unvacated and unbonded for sixty (60) consecutive calendar days, or an order for
relief is entered in any such proceeding which order is not stayed; or

(g)        Inability to Pay Debts. The Borrower or any Material Subsidiary
becomes unable or admits in writing its inability or fails generally to pay its
debts as they become due; or

(h)        Judgments. There is entered against the Borrower or any Subsidiary
any one or more final judgments or orders for the payment of money which in the
aggregate exceed the Threshold Amount (to the extent not covered by independent
third-party insurance as to which the insurer does not dispute coverage) and
(i) enforcement proceedings are commenced by any creditor upon such judgment or
order, or (ii) there is a period of sixty (60) consecutive days during which a
stay of enforcement of such judgment, by reason of a pending appeal or
otherwise, is not in effect; or

(i)        ERISA.    (i) An ERISA Event occurs with respect to a Pension Plan or
a Multiemployer Plan which has resulted in liability of the Borrower under Title
IV of ERISA to the Pension Plan or Multiemployer Plan or the PBGC in an
aggregate amount that could reasonably be expected to have a Material Adverse
Effect, or (ii) the Borrower or any ERISA Affiliate fails to pay when due, after
the expiration of any applicable grace period, any installment payment with
respect to its withdrawal liability under Section 4201 of ERISA under a
Multiemployer Plan in an aggregate amount that could reasonably be expected to
have a Material Adverse Effect; or

(j)        Invalidity of the Loan Documents. Any material provision of any Loan
Document, at any time after its execution and delivery and for any reason other
than as expressly permitted hereunder or thereunder or the occurrence of the
Termination Date, ceases to be in full force and effect; or the Borrower
contests in writing or pursuant to judicial proceedings the validity or
enforceability of any material provision of any Loan Document; or the Borrower
denies in writing that it has any or further liability or obligation under any
Loan Document (other than by reason of the occurrence of the Termination Date),
or purports to revoke, terminate or rescind any material provision of any Loan
Document; or

(k)        Change of Control. There occurs any Change of Control.

8.02        Remedies Upon Event of Default. If any Event of Default occurs and
is continuing, the Administrative Agent shall, at the request of, or may, with
the consent of, the Required Lenders, by prior written notice to the Borrower
(other than with respect to an Event of Default pursuant to Section 8.01(f),
which shall require no prior written notice) take any or all of the following
actions:

(a)        declare the commitment of each Lender to make Loans and any
obligation of each L/C Issuer to make L/C Credit Extensions to be terminated,
whereupon such commitments and obligation shall be terminated;

(b)        declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrower;

 

85



--------------------------------------------------------------------------------

(c)        require that the Borrower Cash Collateralize the L/C Obligations (in
an amount equal to the Minimum Collateral Amount with respect thereto); and

(d)        exercise on behalf of itself, the Lenders and the L/C Issuers all
rights and remedies available to it, the Lenders and the L/C Issuers under the
Loan Documents;

provided, that, upon the occurrence of the entry of an order for relief with
respect to the Borrower under the Bankruptcy Code of the United States, the
obligation of each Lender to make Loans and any obligation of each L/C Issuer to
make L/C Credit Extensions shall automatically terminate, the unpaid principal
amount of all outstanding Loans and all interest and other amounts as aforesaid
shall automatically become due and payable, and the obligation of the Borrower
to Cash Collateralize the L/C Obligations as aforesaid shall automatically
become effective, in each case without further act of the Administrative Agent
or any Lender.

8.03        Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall, subject to the provisions of
Section 2.15 and Section 2.16 be applied by the Administrative Agent in the
following order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuers (including fees, charges
and disbursements of counsel to the respective Lenders and the L/C Issuers and
amounts payable under Article III), ratably among them in proportion to the
respective amounts described in this clause Second payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans, L/C Disbursements and
other Obligations, ratably among the Lenders and the L/C Issuers in proportion
to the respective amounts described in this clause Third payable to them;

Fourth, to (a) payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Disbursements, and (b) Cash Collateralize that
portion of L/C Obligations comprised of the aggregate undrawn amount of Letters
of Credit, ratably among the Lenders and the L/C Issuers, in proportion to the
respective amounts described in this clause Fourth payable to them; and

Last, the balance, if any, after the occurrence of the Termination Date, to the
Borrower or as otherwise required by Law.

Subject to Section 2.15, amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fourth above shall be
applied to satisfy drawings under such Letters of Credit as they occur. If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above.

 

86



--------------------------------------------------------------------------------

ARTICLE IX

ADMINISTRATIVE AGENT

9.01        Appointment and Authority.

Each of the Lenders and the L/C Issuers hereby irrevocably appoints Bank of
America to act on its behalf as the Administrative Agent hereunder and under the
other Loan Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. The provisions of this Article
(other than Section 9.06) are solely for the benefit of the Administrative
Agent, the Lenders and the L/C Issuers, and the Borrower shall not have rights
as a third party beneficiary of any of such provisions. It is understood and
agreed that the use of the term “agent” herein or in any other Loan Documents
(or any other similar term) with reference to the Administrative Agent is not
intended to connote any fiduciary or other implied (or express) obligations
arising under agency doctrine of any applicable Law. Instead such term is used
as a matter of market custom, and is intended to create or reflect only an
administrative relationship between contracting parties.

9.02        Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrower or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders or to provide notice to or consent of the Lenders with respect thereto.

9.03        Exculpatory Provisions. The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents and its duties hereunder shall be administrative in nature.
Without limiting the generality of the foregoing, the Administrative Agent:

(a)        shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;

(b)        shall not have any duty to take any discretionary action or exercise
any discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents); provided, that, the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable Law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law; and

(c)        shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.

 

87



--------------------------------------------------------------------------------

Neither the Administrative Agent nor any of its Related Parties shall be liable
for any action taken or not taken by the Administrative Agent under or in
connection with this Agreement or any other Loan Document or the transactions
contemplated hereby or thereby (i) with the consent or at the request of the
Required Lenders (or such other number or percentage of the Lenders as shall be
necessary, or as the Administrative Agent shall believe in good faith shall be
necessary, under the circumstances as provided in Sections 10.01 and 8.02), or
(ii) in the absence of its own gross negligence or willful misconduct as
determined by a court of competent jurisdiction by final and nonappealable
judgment. The Administrative Agent shall be deemed not to have knowledge of any
Default unless and until notice describing such Default is given to the
Administrative Agent by the Borrower, a Lender or an L/C Issuer.

Neither the Administrative Agent nor any of its Related Parties have any duty or
obligation to any Lender or participant or any other Person to ascertain or
inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement or any other Loan Document, (ii) the contents of
any certificate, report or other document delivered hereunder or thereunder or
in connection herewith or therewith, (iii) the performance or observance of any
of the covenants, agreements or other terms or conditions set forth herein or
therein or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document, or (v) the satisfaction of any
condition set forth in Article IV or elsewhere herein, other than to confirm
receipt of items expressly required to be delivered to the Administrative Agent.

Neither the Administrative Agent nor any of its Related Parties shall be
responsible or have any liability for, or have any duty to ascertain, inquire
into, monitor or enforce, compliance with the provisions of this Agreement
relating to Disqualified Institutions. Without limiting the generality of the
foregoing, the Administrative Agent shall not (i) be obligated to ascertain,
monitor or inquire as to whether any Lender, any Participant, or any prospective
Lender or prospective Participant, is a Disqualified Institution, or (ii) have
any liability with respect to or arising out of any assignment or participation
of Loans, or disclosure of confidential information, to any Disqualified
Institution.

9.04        Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall be fully protected in relying and shall not
incur any liability for relying upon, any notice, request, certificate,
communication, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person. The Administrative Agent also may
rely upon any statement made to it orally or by telephone and believed by it to
have been made by the proper Person, and shall be fully protected in relying and
shall not incur any liability for relying thereon. In determining compliance
with any condition hereunder to the making of a Loan, or the issuance,
extension, renewal or increase of a Letter of Credit, that by its terms must be
fulfilled to the satisfaction of a Lender or an L/C Issuer, the Administrative
Agent may presume that such condition is satisfactory to such Lender or such L/C
Issuer unless the Administrative Agent shall have received notice to the
contrary from such Lender or such L/C Issuer prior to the making of such Loan or
the issuance, extension, renewal or increase of such Letter of Credit. The
Administrative Agent may consult with legal counsel (who may be counsel for the
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.

9.05        Delegation of Duties. The Administrative Agent may perform any and
all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in

 

88



--------------------------------------------------------------------------------

connection with the syndication of the credit facilities provided for herein as
well as activities as Administrative Agent. The Administrative Agent shall not
be responsible for the negligence or misconduct of any sub-agents except to the
extent that a court of competent jurisdiction determines in a final and
nonappealable judgment that the Administrative Agent acted with gross negligence
or willful misconduct in the selection of such sub-agents.

9.06         Resignation of Administrative Agent.

(a)        The Administrative Agent may at any time give notice of its
resignation to the Lenders, the L/C Issuers and the Borrower. Upon receipt of
any such notice of resignation, the Required Lenders shall have the right, with
the consent of the Borrower (such consent (x) not to be unreasonably withheld or
delayed, and (y) not being required to the extent an Event of Default under
Section 8.01(a), (f) or (g) has occurred and is continuing), to appoint a
successor, which shall be a bank with an office in the United States, or an
Affiliate of any such bank with an office in the United States. If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within thirty (30) days after the retiring
Administrative Agent gives notice of its resignation (or such earlier day as
shall be agreed by the Required Lenders and the Borrower) (the “Resignation
Effective Date”), then the retiring Administrative Agent may (but shall not be
obligated to) on behalf of the Lenders and the L/C Issuers, appoint a successor
Administrative Agent meeting the qualifications set forth above (including
consent of the Borrower, if applicable); provided, that, in no event shall any
successor Administrative Agent be a Defaulting Lender. Whether or not a
successor has been appointed, such resignation shall become effective in
accordance with such notice on the Resignation Effective Date.

(b)        If the Person serving as Administrative Agent is a Defaulting Lender
at such time pursuant to clause (d) of the definition thereof, the Required
Lenders may, to the extent permitted by applicable Law, by notice in writing to
such Person, and, in each case, with the consent of the Borrower (such consent
(x) not to be unreasonably withheld or delayed, and (y) not being required to
the extent an Event of Default under Section 8.01(a), (f) or (g) has occurred
and is continuing), remove such Person as Administrative Agent and appoint a
successor. If no such successor shall have been so appointed by the Required
Lenders (with the consent of the Borrower, if applicable) and shall have
accepted such appointment within thirty (30) days (or such earlier day as shall
be agreed by the Required Lenders and the Borrower) (the “Removal Effective
Date”), then such removal shall nonetheless become effective in accordance with
such notice on the Removal Effective Date.

(c)        With effect from the Resignation Effective Date or the Removal
Effective Date (as applicable), (i) the retiring or removed Administrative Agent
shall be discharged from its duties and obligations hereunder and under the
other Loan Documents (except that in the case of any collateral security held by
the Administrative Agent on behalf of the Lenders or the L/C Issuers under any
of the Loan Documents, the retiring or removed Administrative Agent shall
continue to hold such collateral security until such time as a successor
Administrative Agent is appointed), and (ii) except for any indemnity payments
or other amounts then owed to the retiring or removed Administrative Agent, all
payments, communications and determinations provided to be made by, to or
through the Administrative Agent shall instead be made by or to each Lender and
each L/C Issuer directly, until such time, if any, as the Required Lenders
appoint a successor Administrative Agent as provided for above. Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or removed) Administrative Agent (other
than as provided in Section 3.01(g) and other than any rights to indemnity
payments or other amounts owed to the retiring or removed Administrative Agent
as of the Resignation Effective Date or the Removal

 

89



--------------------------------------------------------------------------------

Effective Date, as applicable), and the retiring or removed Administrative Agent
shall be discharged from all of its duties and obligations hereunder or under
the other Loan Documents (if not already discharged therefrom as provided above
in this Section). The fees payable by the Borrower to a successor Administrative
Agent shall be the same as those payable to its predecessor unless otherwise
agreed between the Borrower and such successor. After the retiring or removed
Administrative Agent’s resignation or removal hereunder and under the other Loan
Documents, the provisions of this Article and Section 10.04 shall continue in
effect for the benefit of such retiring or removed Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them (A) while the retiring or removed
Administrative Agent was acting as Administrative Agent, and (B) after such
resignation or removal for as long as any of them continues to act in any
capacity hereunder or under the other Loan Documents, including in respect of
any actions taken in connection with transferring the agency to any successor
Administrative Agent.

(d)        Any resignation by Bank of America as Administrative Agent pursuant
to this Section shall also constitute its resignation as an L/C Issuer and the
Swing Line Lender. If Bank of America resigns as an L/C Issuer, it shall retain
all the rights, powers, privileges and duties of an L/C Issuer hereunder with
respect to all Letters of Credit issued by it and outstanding as of the
effective date of its resignation as an L/C Issuer and all L/C Obligations with
respect thereto, including the right to require the Revolving Lenders to fund
risk participations in Unreimbursed Amounts pursuant to Section 2.03(f). If Bank
of America resigns as the Swing Line Lender, it shall retain all the rights of
the Swing Line Lender provided for hereunder with respect to Swing Line Loans
made by it and outstanding as of the effective date of such resignation,
including the right to require the Revolving Lenders to make Committed Revolving
Loans that are Base Rate Loans or fund risk participations in outstanding Swing
Line Loans pursuant to Section 2.04(c). Upon the appointment by the Borrower of
a successor L/C Issuer or Swing Line Lender hereunder (which successor shall in
all cases be a Lender other than a Defaulting Lender), (i) such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring L/C Issuer or Swing Line Lender, as applicable, (ii) the
retiring L/C Issuer and Swing Line Lender shall be discharged from all of their
respective duties and obligations hereunder or under the other Loan Documents,
and (iii) the successor L/C Issuer shall issue letters of credit in substitution
for the Letters of Credit issued by such retiring L/C Issuer, if any,
outstanding at the time of such succession or make other arrangements reasonably
satisfactory to Bank of America to effectively assume the obligations of Bank of
America with respect to such Letters of Credit.

9.07        Non-Reliance on Administrative Agent and Other Lenders. Each Lender
and each L/C Issuer acknowledges that it has, independently and without reliance
upon the Administrative Agent or any other Lender or any of their Related
Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and each L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

9.08        No Other Duties, Etc. Anything herein to the contrary
notwithstanding, none of the Arrangers, joint bookrunners, co-syndication agents
or co-documentation agents listed on the cover page hereof shall have any
powers, duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent, a
Lender or an L/C Issuer hereunder.

 

90



--------------------------------------------------------------------------------

9.09        Administrative Agent May File Proofs of Claim. In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to the Borrower, the Administrative Agent (irrespective of
whether the principal of any Loan or L/C Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrower)
shall be entitled and empowered, by intervention in such proceeding or
otherwise:

(a)        to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuers and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuers and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuers and the Administrative Agent
under Sections 2.03(j) and (k), 2.09 and 10.04) allowed in such judicial
proceeding; and

(b)        to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and each L/C Issuer to make such payments to the Administrative
Agent and, in the event that the Administrative Agent shall consent to the
making of such payments directly to the Lenders and the L/C Issuers, to pay to
the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent and its agents
and counsel, and any other amounts due the Administrative Agent under Sections
2.09 and 10.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or any L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or any L/C Issuer to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or any L/C Issuer in any such proceeding.

9.10        Collateral Matters. The Lenders and the L/C Issuers irrevocably
authorize the Administrative Agent, at its option and in its discretion, to
release the Cash Collateral and any Lien thereon in accordance with the terms
and conditions set forth in Section 2.15.

9.11        Certain ERISA Matters.

(a)        Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the Administrative Agent and not, for the avoidance
of doubt, to or for the benefit of the Borrower, that at least one of the
following is and will be true:

(i)        such Lender is not using “plan assets” (within the meaning of
Section 3(42) of ERISA or otherwise) of one or more Benefit Plans with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments or this
Agreement;

(ii)        the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified

 

91



--------------------------------------------------------------------------------

professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement;

(iii)        (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Letters of Credit, the Commitments and this Agreement, (C) the entrance
into, participation in, administration of and performance of the Loans, the
Letters of Credit, the Commitments and this Agreement satisfies the requirements
of sub-sections (b) through (g) of Part I of PTE 84-14, and (D) to the best
knowledge of such Lender, the requirements of subsection (a) of Part I of PTE
84-14 are satisfied with respect to such Lender’s entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement; or

(iv)        such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

(b)        In addition, unless either (1) clause (i) in the immediately
preceding clause (a) is true with respect to a Lender, or (2) a Lender has
provided another representation, warranty and covenant in accordance with clause
(iv) in the immediately preceding clause (a), such Lender further (x) represents
and warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and not, for the avoidance of doubt, to or for the benefit
of the Borrower, that the Administrative Agent is not a fiduciary with respect
to the assets of such Lender involved in such Lender’s entrance into,
participation in, administration of and performance of the Loans, the Letters of
Credit, the Commitments and this Agreement (including in connection with the
reservation or exercise of any rights by the Administrative Agent under this
Agreement, any other Loan Document or any documents related hereto or thereto).

ARTICLE X

MISCELLANEOUS

10.01        Amendments, Etc. Subject to Section 3.03(c), no amendment or waiver
of any provision of this Agreement or any other Loan Document, and no consent to
any departure by the Borrower therefrom, shall be effective unless in writing
signed by the Required Lenders (or the Administrative Agent with the consent of
the Required Lenders) and the Borrower, as the case may be, and acknowledged by
the Administrative Agent (such acknowledgement not to be unreasonably withheld,
conditioned or delayed), and each such waiver or consent shall be effective only
in the specific instance and for the specific purpose for which given; provided,
that, no such amendment, waiver or consent shall:

(a)        extend the expiry date of, or increase, the Commitment of any Lender
(or reinstate any Commitment terminated pursuant to Section 8.02) without the
written consent of such Lender (it being understood and agreed that a waiver,
modification or amendment of, or consent to

 

92



--------------------------------------------------------------------------------

departure from, any condition precedent set forth in Section 4.02 or of any
Default, representation or warranty or covenant, or a mandatory prepayment of,
or mandatory reduction in, Commitments is not considered an extension or
increase in the Commitment of any Lender);

(b)        postpone any date fixed by this Agreement or any other Loan Document
for any payment (other than any mandatory prepayment) of principal, interest,
fees or other amounts due to the Lenders (or any of them) without the written
consent of each Lender directly affected thereby;

(c)        reduce the principal of, or the rate of interest specified herein on,
any Loan or L/C Disbursement or (subject to clause (iv) of the second proviso to
this Section 10.01) any fees or other amounts payable hereunder or under any
other Loan Document without the written consent of each Lender directly affected
thereby; provided, that, only the consent of the Required Lenders shall be
necessary to (x) amend the definition of “Default Rate” or to waive any
obligation of the Borrower to pay interest, Letter of Credit Fees or other
amounts at the Default Rate, or (y) amend any financial covenant hereunder (or
any defined term used therein), even if the effect of such amendment would be to
reduce the rate of interest on any Loan or any L/C Disbursement or to reduce any
fee payable hereunder;

(d)        change Section 8.03 in a manner that would alter the pro rata sharing
of payments required thereby without the written consent of each Lender directly
affected thereby;

(e)        change any provision of this Section or the definition of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to amend, waive or otherwise modify any rights hereunder or
make any determination or grant any consent hereunder without the written
consent of each Lender;

(f)        release the Borrower without the written consent of each Lender; or

(g)        change the definition of “Required Revolving Lenders” without the
written consent of each Revolving Lender; or

provided, further, that: (i) no amendment, waiver or consent shall, unless in
writing and signed by the applicable L/C Issuer in addition to the Lenders
required above, directly and adversely affect the rights or duties of such L/C
Issuer under this Agreement or any Issuer Document relating to any Letter of
Credit issued or to be issued by it; (ii) no amendment, waiver or consent shall,
unless in writing and signed by the Swing Line Lender in addition to the Lenders
required above, directly and adversely affect the rights or duties of the Swing
Line Lender under this Agreement; (iii) no amendment, waiver or consent shall,
unless in writing and signed by the Administrative Agent in addition to the
Lenders required above, directly and adversely affect the rights or duties of
the Administrative Agent under this Agreement or any other Loan Document;
(iv) each Fee Letter may be amended, or rights or privileges thereunder waived,
in a writing executed only by the parties thereto; (v) this Agreement or any
other Loan Document may be amended by an agreement in writing entered into by
the Borrower and the Administrative Agent to cure any ambiguity, omission,
defect or inconsistency so long as, in each case, the Lenders shall have
received at least five (5) Business Days’ prior written notice thereof and the
Administrative Agent shall not have received, within five (5) Business Days of
the date of such notice to the Lenders, a written notice from the Required
Lenders stating that the Required Lenders object to such amendment; (vi) the
Borrower and the Administrative Agent may, without the input or consent of any
Lender (other than the relevant Lenders providing a portion of the increase in
the Aggregate Revolving Commitments), effect amendments to this Agreement and
the other Loan Documents as may be necessary in the reasonable opinion of the
Borrower and the Administrative Agent to effect any increase pursuant to the
provisions of Section 2.14; (vii) the Borrower and the Administrative Agent may,
without the input or consent of any Lender (other than the relevant

 

93



--------------------------------------------------------------------------------

Lenders agreeing to extend their Revolving Commitments), effect amendments to
this Agreement and the other Loan Documents as may be necessary in the
reasonable opinion of the Borrower and the Administrative Agent to effect any
extension pursuant to the provisions of Section 2.17 (including, for the
avoidance of doubt, amendments to the definition of “Revolving Maturity Date”
and other provisions of this Agreement as may be necessary to reflect the
extension of the Revolving Maturity Date applicable to any Extending Lender’s
Revolving Commitments pursuant to Section 2.17); (viii) this Agreement may be
amended (or amended and restated) with the written consent of the Required
Lenders, the Administrative Agent, the Borrower and the relevant Lenders
providing such additional credit facilities to add one or more additional credit
facilities to this Agreement, to permit the extensions of credit from time to
time outstanding hereunder and the accrued interest and fees in respect thereof
to share ratably in the benefits of this Agreement and the other Loan Documents
with the Loans and the accrued interest and fees in respect thereof and to
include appropriately the Lenders holding such credit facilities in any
determination of the Required Lenders; (ix) as to any amendment, amendment and
restatement or other modifications otherwise approved in accordance with this
Section 10.01, it shall not be necessary to obtain the consent or approval of
any Lender that, upon giving effect to such amendment, amendment and restatement
or other modification, would have no Commitment or outstanding Loans so long as
such Lender receives payment in full of the principal of and interest accrued on
each Loan made by, and all other amounts owing to, such Lender or accrued for
the account of such Lender under this Agreement and the other Loan Documents at
the time such amendment, amendment and restatement or other modification becomes
effective; and (x) the L/C Commitment of any L/C Issuer may be terminated by the
Administrative Agent and such L/C Issuer in connection with the resignation of
such L/C Issuer pursuant to Section 10.06(f).

Notwithstanding the above: (A) each Lender is entitled to vote as such Lender
sees fit on any bankruptcy reorganization plan that affects the Loans, and each
Lender acknowledges that the provisions of Section 1126(c) of the Bankruptcy
Code of the United States supersedes the unanimous consent provisions set forth
herein; (B) the Required Lenders shall determine whether or not to allow the
Borrower to use cash collateral in the context of a bankruptcy or insolvency
proceeding and such determination shall be binding on all of the Lenders; and
(C) no Defaulting Lender shall have any right to approve or disapprove any
amendment, waiver or consent hereunder, except that (x) any Commitment of such
Lender may not be increased or extended without the consent of such Lender,
(y) the principal owing to such Lender may not be decreased without the consent
of such Lender, and (z) the interest rate being paid to such Lender may not be
decreased without the consent of such Lender.

10.02        Notices; Effectiveness; Electronic Communication.

(a)        Notices Generally. Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in clause (b) below), all notices and other communications provided for
herein shall be in writing and shall be delivered by hand or overnight courier
service, mailed by certified or registered mail or sent by facsimile or
electronic mail as follows, and all notices and other communications expressly
permitted hereunder to be given by telephone may be made to the applicable
telephone number, as follows:

(i)        if to the Borrower, the Administrative Agent, Bank of America in its
capacity as an L/C Issuer or the Swing Line Lender, to the address, facsimile
number, electronic mail address or telephone number specified for such Person on
Schedule 10.02; and

(ii)        if to any other Lender (including any Lender in its capacity as an
L/C Issuer), to the address, facsimile number, electronic mail address or
telephone number specified in its Administrative Questionnaire (including, as
appropriate, notices delivered solely to the Person designated by a Lender on
its Administrative Questionnaire then in

 

94



--------------------------------------------------------------------------------

effect for the delivery of notices that may contain material non-public
information relating to the Borrower).

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in clause (b) below, shall be effective as provided in such clause (b).

(b)        Electronic Communications. Notices and other communications to the
Lenders and the L/C Issuers hereunder may be delivered or furnished by
electronic communication (including e-mail, FpML messaging and Internet or
intranet websites) pursuant to procedures approved by the Administrative Agent;
provided, that, the foregoing shall not apply to notices to any Lender or any
L/C Issuer pursuant to Article II if such Lender or such L/C Issuer, as
applicable, has notified the Administrative Agent that it is incapable of
receiving notices under such Article by electronic communication. The
Administrative Agent, the Swing Line Lender, the L/C Issuers and the Borrower
each agree hereunder to accept notices and other communications to it hereunder
by (x) email sent to its electronic email address set forth in Schedule 10.02
(or, in the case of an L/C Issuer other than Bank of America, as set forth in
the Administrative Questionnaire provided by such L/C Issuer) (in each case, as
may be updated by written notice to the other parties hereto), or (y) other
electronic communications pursuant to procedures approved by it; provided, that,
approval of such procedures may be limited to particular notices or
communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices and other communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses
(i) and (ii), if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice, email or communication
shall be deemed to have been sent at the opening of business on the next
Business Day for the recipient.

(c)        The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.”
THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS
OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY
DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO
WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) or the Borrower or its Related Parties have any liability to
the Agent Parties, the Borrower, any Lender, any L/C Issuer or any other Person
for losses, claims, damages, liabilities or expenses of any kind (whether in
tort, contract or otherwise) arising out of the Borrower’s or the Administrative
Agent’s transmission of Borrower Materials or

 

95



--------------------------------------------------------------------------------

notices through the Platform, any other electronic platform or electronic
messaging service, or through the Internet.

(d)        Change of Address, Etc. Each of the Borrower, the Administrative
Agent, each L/C Issuer and the Swing Line Lender may change its address,
facsimile or telephone number for notices and other communications hereunder by
notice to the other parties hereto. Each other Lender may change its address,
facsimile or telephone number for notices and other communications hereunder by
notice to the Borrower, the Administrative Agent, each L/C Issuer and the Swing
Line Lender. In addition, each Lender agrees to notify the Administrative Agent
from time to time to ensure that the Administrative Agent has on record (i) an
effective address, contact name, telephone number, facsimile number and
electronic mail address to which notices and other communications may be sent,
and (ii) accurate wire instructions for such Lender. Furthermore, each Public
Lender agrees to cause at least one individual at or on behalf of such Public
Lender to at all times have selected the “Private Side Information” or similar
designation on the content declaration screen of the Platform in order to enable
such Public Lender or its delegate, in accordance with such Public Lender’s
compliance procedures and applicable Law, including United States Federal and
state securities Laws, to make reference to Borrower Materials that are not made
available through the “Public Side Information” portion of the Platform and that
may contain material non-public information with respect to the Borrower or its
securities for purposes of United States Federal or state securities laws.

(e)        Reliance by Administrative Agent, L/C Issuers and Lenders. The
Administrative Agent, the L/C Issuers and the Lenders shall be entitled to rely
and act upon any notices (including telephonic notices, Loan Notices, Letter of
Credit Applications and Swing Line Loan Notices) purportedly given by or on
behalf of the Borrower even if (i) such notices were not made in a manner
specified herein, were incomplete or were not preceded or followed by any other
form of notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. The Borrower shall indemnify
the Administrative Agent, each L/C Issuer, each Lender and the Related Parties
from all losses, costs, expenses and liabilities resulting from the reliance by
such Person on each notice purportedly given by or on behalf of the Borrower.
All telephonic notices to and other telephonic communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording.

10.03        No Waiver; Cumulative Remedies; Enforcement. No failure by any
Lender, any L/C Issuer or the Administrative Agent to exercise, and no delay by
any such Person in exercising, any right, remedy, power or privilege hereunder
shall operate as a waiver thereof; nor shall any single or partial exercise of
any right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by Law.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Borrower shall be vested exclusively in, and
all actions and proceedings at law in connection with such enforcement shall be
instituted and maintained exclusively by, the Administrative Agent in accordance
with Section 8.02 for the benefit of all the Lenders and all of the L/C Issuers;
provided, that, the foregoing shall not prohibit (a) the Administrative Agent
from exercising on its own behalf the rights and remedies that inure to its
benefit (solely in its capacity as Administrative Agent) hereunder and under the
other Loan Documents, (b) each L/C Issuer or the Swing Line Lender from
exercising the rights and remedies that inure to its benefit (solely in its
capacity as an L/C Issuer or the Swing Line Lender, as the case may be)

 

96



--------------------------------------------------------------------------------

hereunder and under the other Loan Documents, (c) any Lender from exercising
setoff rights in accordance with Section 10.08 (subject to the terms of
Section 2.13), or (d) any Lender from filing proofs of claim or appearing and
filing pleadings on its own behalf during the pendency of a proceeding relative
to the Borrower under any Debtor Relief Law; provided, further, that, if at any
time there is no Person acting as Administrative Agent hereunder and under the
other Loan Documents, then (i) the Required Lenders shall have the rights
otherwise ascribed to the Administrative Agent pursuant to Section 8.02, and
(ii) in addition to the matters set forth in clauses (b), (c) and (d) of the
preceding proviso and subject to Section 2.13, any Lender may, with the consent
of the Required Lenders, enforce any rights and remedies available to it and as
authorized by the Required Lenders.

10.04        Expenses; Indemnity; Damage Waiver.

(a)        Costs and Expenses. The Borrower shall pay (i) all reasonable and
documented out-of-pocket expenses incurred by the Administrative Agent and its
Affiliates in connection with the syndication of the credit facilities provided
for herein, the preparation, negotiation, execution, delivery and administration
of this Agreement and the other Loan Documents or any amendments, modifications
or waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated) (limited, in the case of
any fees and expenses of legal counsel, to the reasonable and documented
out-of-pocket fees, disbursements and other charges of (A) one primary counsel
for the Administrative Agent, and (B) if reasonably necessary, one firm of local
counsel retained by the Administrative Agent in each relevant material
jurisdiction), (ii) all reasonable and documented out-of-pocket expenses
incurred by each L/C Issuer in connection with the issuance, amendment, renewal,
reinstatement or extension of any Letter of Credit or any demand for payment
thereunder, and (iii) all reasonable and documented out-of-pocket expenses
incurred by the Administrative Agent, any Lender or any L/C Issuer (including
the reasonable and documented out-of-pocket fees, charges and disbursements of
any counsel for the Administrative Agent, any Lender or any L/C Issuer) in
connection with the enforcement or protection of its rights (A) in connection
with this Agreement and the other Loan Documents, including its rights under
this Section, or (B) in connection with the Loans made or Letters of Credit
issued hereunder, including all such reasonable and documented out-of-pocket
expenses incurred during any workout, restructuring or negotiations in respect
of such Loans or Letters of Credit.

(b)        Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender and each L/C
Issuer, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses (limited,
in the case of any fees and expenses of legal counsel, to the reasonable and
documented out-of-pocket fees, disbursements and other charges of one firm of
primary counsel for all Indemnitees, taken as a whole, and if reasonably
necessary, one firm of local counsel for all Indemnitees, taken as a whole, in
each relevant material jurisdiction, and solely in the case of an actual or
perceived conflict of interest, one additional firm of counsel to each group of
affected Indemnitees, similarly situated and taken as a whole) incurred by any
Indemnitee or asserted against any Indemnitee by any Person (including the
Borrower) or arising out of, in connection with, or as a result of (i) the
execution or delivery of this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or thereunder, the
consummation of the transactions contemplated hereby or thereby, or, in the case
of the Administrative Agent (and any sub-agent thereof) and its Related Parties
only, the administration of this Agreement and the other Loan Documents
(including in respect of any matters addressed in Section 3.01), (ii) any Loan
or Letter of Credit or the use or proposed use of the proceeds therefrom
(including any refusal by any

 

97



--------------------------------------------------------------------------------

L/C Issuer to honor a demand for payment under a Letter of Credit if the
documents presented in connection with such demand do not strictly comply with
the terms of such Letter of Credit), (iii) any actual or alleged presence or
release of Hazardous Materials on or from any property owned or operated by the
Borrower or any of its Subsidiaries, or any Environmental Liability related in
any way to the Borrower or any of its Subsidiaries, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by the Borrower, and regardless of whether any
Indemnitee is a party thereto; provided, that, such indemnity shall not, as to
any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (A) are found in a final, nonappealable judgment
by a court of competent jurisdiction to have resulted from (1) the gross
negligence, bad faith or willful misconduct of such Indemnitee (or any Related
Indemnified Party of such Indemnitee), or (2) a material breach of such
Indemnitee’s obligations under this Agreement or any other Loan Document, or
(B) arise solely from a proceeding that does not involve or arise from an act or
omission by the Borrower or any of the Borrower’s Affiliates and that is brought
by an Indemnitee against any other Indemnitee (other than any claims against the
Administrative Agent, a Lender or any L/C Issuer in its capacity or in
fulfilling its role as such). The Borrower shall not be liable for any
settlement of any claim effected by any Indemnitee without the consent of the
Borrower (which consent shall not be unreasonably withheld, conditioned or
delayed), but if settled with the Borrower’s consent, or if there is a final
judgment against an Indemnitee in any such proceeding, the Borrower shall
indemnify and hold harmless such Indemnitee in the manner set forth above. This
Section 10.04(b) shall not apply with respect to Taxes other than any Taxes that
represent losses, claims, damages, etc. arising from any non-Tax claim.

(c)        Reimbursement by Lenders. To the extent that the Borrower for any
reason fails to indefeasibly pay any amount required under Section 10.04(a) or
(b) to be paid by it to the Administrative Agent (or any sub-agent thereof), any
L/C Issuer, the Swing Line Lender or any Related Party of any of the foregoing,
each Lender severally agrees to pay to the Administrative Agent (or any such
sub-agent), such L/C Issuer, the Swing Line Lender or such Related Party, as the
case may be, such Lender’s pro rata share (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought based on each
Lender’s share of the Total Credit Exposures of all Lenders at such time) of
such unpaid amount (including any such unpaid amount in respect of a claim
asserted by such Lender), such payment to be made severally among them based on
such Lenders’ Applicable Percentage (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought); provided, that,
the unreimbursed expense or indemnified loss, claim, damage, liability or
related expense, as the case may be, was incurred by or asserted against the
Administrative Agent (or any such sub-agent), such L/C Issuer or the Swing Line
Lender in its capacity as such, or against any Related Party of any of the
foregoing acting for the Administrative Agent (or any such sub-agent), such L/C
Issuer or the Swing Line Lender in connection with such capacity. The
obligations of the Lenders under this Section 10.04(c) are subject to the
provisions of Section 2.12(d).

(d)        Waiver of Consequential Damages, Etc. To the fullest extent permitted
by applicable Law, no party hereto shall assert, and each party hereto hereby
waives and acknowledges that no other Person shall have, any claim against any
Indemnitee or any other party hereto, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof; provided, that, the foregoing shall in no event
limit the Borrower’s indemnification obligations under Section 10.04(b) to the
extent such special, indirect, consequential or punitive damages are included in
any

 

98



--------------------------------------------------------------------------------

third-party claim in connection with which such Indemnitee is otherwise entitled
to indemnification hereunder. No Indemnitee referred to in Section 10.04(b) or
any other party hereto shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed to such
unintended recipients by such Indemnitee or other party hereto through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Loan Documents or the transactions
contemplated hereby or thereby.

(e)        Payments. All amounts due under this Section shall be payable not
later than fifteen (15) days after receipt by Borrower of written demand
therefor.

(f)        Survival. The agreements in this Section shall survive the
resignation of the Administrative Agent, any L/C Issuer and the Swing Line
Lender, the replacement of any Lender, and the Termination Date.

10.05        Payments Set Aside. To the extent that any payment by or on behalf
of the Borrower is made to the Administrative Agent, any L/C Issuer or any
Lender, or the Administrative Agent, any L/C Issuer or any Lender exercises its
right of setoff, and such payment or the proceeds of such setoff or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required (including pursuant to any settlement entered into by the
Administrative Agent, such L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and each L/C Issuer severally agrees to pay to the Administrative Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
Federal Funds Rate from time to time in effect. The obligations of the Lenders
and the L/C Issuers under clause (b) of the preceding sentence shall survive the
occurrence of the Termination Date.

10.06        Successors and Assigns.

(a)        Successors and Assigns Generally. The provisions of this Agreement
and the other Loan Documents shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby,
except that the Borrower may not assign or otherwise transfer any of its rights
or obligations hereunder or thereunder without the prior written consent of the
Administrative Agent and each Lender, and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of subsection (b) of this Section, (ii) by way of
participation in accordance with the provisions of subsection (d) of this
Section or (iii) by way of pledge or assignment of a security interest subject
to the restrictions of subsection (e) of this Section, (and any other attempted
assignment or transfer by any party hereto shall be null and void). Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in subsection (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent, the L/C Issuers and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.

(b)        Assignments by Lenders. Any Lender may at any time assign to one or
more Eligible Assignees all or a portion of its rights and obligations under
this Agreement (including all or a portion of its Commitment(s) and the Loans
(including for purposes of this subsection (b),

 

99



--------------------------------------------------------------------------------

participations in L/C Obligations and in Swing Line Loans) at the time owing to
it); provided, that, any such assignment shall be subject to the following
conditions:

(i)        Minimum Amounts.

(A)        in the case of an assignment of the entire remaining amount of any of
the assigning Lender’s Commitments and the Loans at the time owing to it or in
the case of an assignment to a Lender, an Affiliate of a Lender or an Approved
Fund, no minimum amount need be assigned; and

(B)        in any case not described in subsection (b)(i)(A) of this Section,
the aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans (and participations in Letters of
Credit and Swing Line Loans) of the assigning Lender subject to each such
assignment, determined as of the date the Assignment and Assumption with respect
to such assignment is delivered to the Administrative Agent or, if a “Trade
Date” is specified in the Assignment and Assumption, as of such Trade Date,
shall not be less than $5,000,000 unless each of the Administrative Agent and,
so long as no Event of Default under Section 8.01(a), (f) or (g) has occurred
and is continuing, the Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed); provided, that, concurrent assignments to
members of an Assignee Group and concurrent assignments from members of an
Assignee Group to a single Eligible Assignee (or to an Eligible Assignee and
members of its Assignee Group) will be treated as a single assignment for
purposes of determining whether such minimum amount has been met.

(ii)        Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not (A) apply to the Swing Line
Lender’s rights and obligations in respect of Swing Line Loans, or (B) prohibit
any Lender from assigning all or a portion of its rights and obligations among
separate facilities under this Agreement on a non-pro rata basis.

(iii)        Required Consents. No consent shall be required for any assignment
except to the extent required by subsection (b)(i)(B) of this Section and, in
addition:

(A)        the consent of the Borrower (such consent not to be unreasonably
withheld or delayed) shall be required unless (1) an Event of Default under
Section 8.01(a), (f) or (g) has occurred and is continuing at the time of such
assignment, or (2) such assignment is to a Lender, an Affiliate of a Lender or
an Approved Fund; provided, that, the Borrower shall be deemed to have consented
to any such assignment requiring its consent under this clause (A) unless it
shall object thereto by written notice to the Administrative Agent within ten
(10) Business Days after having received written notice thereof;

(B)        the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of (1) any unfunded Term Commitment or any Revolving Commitment if such
assignment is to a Person that is not a Lender with a Commitment in respect of
the applicable facility, an Affiliate of such Lender or an Approved Fund with
respect

 

100



--------------------------------------------------------------------------------

to such Lender, or (2) any Term Loan to a Person that is not a Lender, an
Affiliate of a Lender or an Approved Fund; and

(C)        the consent of each L/C Issuer and the Swing Line Lender shall be
required for any assignment in respect of Revolving Commitments and/or Committed
Revolving Loans.

(iv)        Assignment and Assumption. The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee in the amount of $3,500 payable
by the assignor; provided, that, the Administrative Agent may, in its sole
discretion, elect to waive such processing and recordation fee in the case of
any assignment. The assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.

(v)        No Assignment to Certain Persons. No such assignment shall be made
(A) to the Borrower or any Affiliates or Subsidiaries of the Borrower, or (B) to
any Defaulting Lender or any of its Affiliates or Subsidiaries or to any Person
who, upon becoming a Lender hereunder, would constitute one of the foregoing
Persons described in this clause (B).

(vi)        No Assignment to Natural Persons. No such assignment shall be made
to a natural person (or a holding company, investment vehicle or trust for, or
owned and operated for the primary benefit of a natural person).

(vii)        Certain Additional Payments. In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Borrower and the
Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent, any L/C Issuer or any Lender hereunder (and interest
accrued thereon), and (y) acquire (and fund as appropriate) its full pro rata
share of all Loans and participations in Letters of Credit and Swing Line Loans
in accordance with its Applicable Revolving Percentage. Notwithstanding the
foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under applicable Law without
compliance with the provisions of this paragraph, then the assignee of such
interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled

 

101



--------------------------------------------------------------------------------

to the benefits of Sections 3.01, 3.04, 3.05, and 10.04 with respect to facts
and circumstances occurring prior to the effective date of such assignment;
provided, that, except to the extent otherwise expressly agreed by the affected
parties, no assignment by a Defaulting Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender. Upon request, the Borrower (at its expense) shall
execute and deliver a Note to the assignee Lender. Any assignment or transfer by
a Lender of rights or obligations under this Agreement that does not comply with
this subsection shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section.

(c)        Register. The Administrative Agent, acting solely for this purpose as
a non-fiduciary agent of the Borrower (and such agency solely for tax purposes),
shall maintain at the Administrative Agent’s Office a copy of each Assignment
and Assumption delivered to it (or the equivalent thereof in electronic form)
and a register for the recordation of the names and addresses of the Lenders,
and the Commitments of, and principal amounts (and stated interest) of the Loans
and L/C Obligations owing to, each Lender pursuant to the terms hereof from time
to time (the “Register”). The entries in the Register shall be conclusive absent
manifest error, and the Borrower, the Administrative Agent and the Lenders shall
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement. The Register
shall be available for inspection by the Borrower and any Lender, at any
reasonable time and from time to time upon reasonable prior notice.

(d)        Participations. Any Lender may at any time, without the consent of,
or notice to, the Borrower or the Administrative Agent, sell participations to
any Person (other than a natural Person (or a holding company, investment
vehicle or trust for, or owned and operated for the primary benefit of a natural
Person), a Defaulting Lender or the Borrower or any of the Borrower’s Affiliates
or Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitment and/or the Loans (including such Lender’s participations in L/C
Obligations and/or Swing Line Loans) owing to it); provided, that, (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations, and (iii) the Borrower, the Administrative
Agent, the Lenders and the L/C Issuers shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. For the avoidance of doubt, each Lender shall
be responsible for the indemnity under Section 10.04(c) without regard to the
existence of any participation.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided, that, such agreement or instrument
may provide that such Lender will not, without the consent of the Participant,
agree to any amendment, waiver or other modification described in the first
proviso to Section 10.01 that affects such Participant. The Borrower agrees that
each Participant shall be entitled to the benefits of Sections 3.01, 3.04 and
3.05 to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to subsection (b) of this Section (subject to the
requirements and limitations therein, including the requirements under
Section 3.01(e)) (it being understood that the documentation required under
Section 3.01(e) shall be delivered to the Lender who sells the participation) to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (b) of this Section; provided, that, such
Participant (A) agrees to be subject to the provisions of Sections 3.06 and
10.13 as if it were an assignee under paragraph (b) of this Section, and
(B) shall not be entitled to receive any greater payment under Sections 3.01 or
3.04, with respect to any participation, than the Lender from whom it acquired
the applicable

 

102



--------------------------------------------------------------------------------

participation would have been entitled to receive, except to the extent such
entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation. Each Lender
that sells a participation agrees, at the Borrower’s request and expense, to use
reasonable efforts to cooperate with the Borrower to effectuate the provisions
of Section 3.06 with respect to any Participant. To the extent permitted by law,
each Participant also shall be entitled to the benefits of Section 10.08 as
though it were a Lender; provided, that, such Participant agrees to be subject
to Section 2.13 as though it were a Lender. Each Lender that sells a
participation shall, acting solely for this purpose as a non-fiduciary agent of
the Borrower, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided, that, no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any Commitments, Loans, Letters of Credit or its other Obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such Commitment, Loan, Letter of Credit or other
Obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.

(e)        Certain Pledges. Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement
(including under its Note(s), if any) to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank; provided, that, no such pledge or assignment shall release such Lender
from any of its obligations hereunder or substitute any such pledgee or assignee
for such Lender as a party hereto.

(f)        Resignation as L/C Issuer or Swing Line Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any L/C Issuer
or the Swing Line Lender assigns all of its Revolving Commitment and Committed
Revolving Loans pursuant to subsection (b) above, such L/C Issuer or the Swing
Line Lender, as applicable, may (i) upon thirty (30) calendar days’ notice to
the Administrative Agent, the Borrower and the Lenders, resign as an L/C Issuer,
and/or (ii) upon thirty (30) calendar days’ notice to the Borrower, resign as
Swing Line Lender. In the event of any such resignation as an L/C Issuer or the
Swing Line Lender, the Borrower shall be entitled to appoint from among the
Lenders a successor L/C Issuer or Swing Line Lender hereunder; provided, that,
no failure by the Borrower to appoint any such successor shall affect the
resignation of such L/C Issuer or the Swing Line Lender, as the case may be. If
an L/C Issuer resigns as an L/C Issuer, it shall retain all the rights, powers,
privileges and duties of an L/C Issuer hereunder with respect to all Letters of
Credit issued by it and outstanding as of the effective date of its resignation
as an L/C Issuer and all L/C Obligations with respect thereto (including the
right to require the Revolving Lenders to fund risk participations in
Unreimbursed Amounts pursuant to Section 2.03(f)). If Bank of America resigns as
the Swing Line Lender, it shall retain all the rights of the Swing Line Lender
provided for hereunder with respect to Swing Line Loans made by it and
outstanding as of the effective date of such resignation, including the right to
require the Revolving Lenders to make Committed Revolving Loans that are Base
Rate Loans or fund risk participations in outstanding Swing Line Loans pursuant
to Section 2.04(c). Upon the appointment of a successor L/C Issuer and/or Swing
Line Lender, (A) such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties of the retiring L/C Issuer or Swing
Line Lender, as the case may be, and (B) the successor L/C Issuer shall issue
letters of credit

 

103



--------------------------------------------------------------------------------

in substitution for the Letters of Credit, if any, outstanding at the time of
such succession or make other arrangements reasonably satisfactory to the
resigning L/C Issuer to effectively assume the obligations of such L/C Issuer
with respect to such Letters of Credit.

(g)        Disqualified Institutions.

(i)        No assignment or, to the extent the DQ List has been posted on the
Platform for all Lenders, participation shall be made to any Person that was a
Disqualified Institution as of the date (the “Trade Date”) on which the
applicable Lender entered into a binding agreement to sell and assign or
participate all or a portion of its rights and obligations under this Agreement
to such Person (unless the Borrower has consented to such assignment in its sole
and absolute discretion (but, for the avoidance of doubt, otherwise subject to
Section 10.06(b)(iii)(A)), in which case such Person will not be considered a
Disqualified Institution for the purpose of such assignment). For the avoidance
of doubt, with respect to any assignee or participant that becomes a
Disqualified Institution after the applicable Trade Date, such assignee shall
not retroactively be considered a Disqualified Institution. Any assignment in
violation of this clause (g)(i) shall not be void, but the other provisions of
this clause (g) shall apply.

(ii)        If any assignment is made to any Disqualified Institution without
the Borrower’s prior consent in violation of clause (i) above, the Borrower may,
at its sole expense and effort, upon notice to the applicable Disqualified
Institution and the Administrative Agent, (A) terminate any Revolving Commitment
of such Disqualified Institution and repay all obligations of the Borrower owing
to such Disqualified Institution in connection with such Revolving Commitment,
(B) in the case of an outstanding Term Loan held by a Disqualified Institution,
prepay such Term Loan by paying the lesser of (1) the principal amount thereof,
and (2) the amount that such Disqualified Institution paid to acquire such Term
Loan, in each case plus accrued interest, accrued fees and all other amounts
(other than principal amounts) payable to it hereunder and under the other Loan
Documents, and/or (C) require such Disqualified Institution to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in this Section 10.06), all of its interest, rights and obligations
under this Agreement and related Loan Documents to one or more Eligible
Assignees that shall assume such obligations at the lesser of (1) the principal
amount thereof, (2) the amount that such Disqualified Institution paid to
acquire such interests, rights and obligations, in each case plus accrued
interest, accrued fees and all other amounts (other than principal amounts)
payable to it hereunder and the other Loan Documents; provided, that, (x) such
assignment does not conflict with applicable Laws, and (y) in the case of clause
(B) above, the Borrower shall not use the proceeds from any Loans to prepay a
Term Loan held by a Disqualified Institution.

(iii)        Notwithstanding anything to the contrary contained in this
Agreement, (A) Disqualified Institutions will not (1) have the right to receive
information, reports or other materials provided to Lenders by the Borrower, the
Administrative Agent or any other Lender, (2) attend or participate in meetings
attended by the Lenders and the Administrative Agent, or (3) access any
electronic site established for the Lenders or confidential communications from
counsel to or financial advisors of the Administrative Agent or the Lenders, and
(B)(1) for purposes of any consent to any amendment, waiver or modification of,
or any action under, and for the purpose of any direction to the Administrative
Agent or any Lender to undertake any action (or refrain from taking any action)
under this Agreement or any other Loan Document, each Disqualified Institution
will be deemed to have consented in the same proportion as the Lenders that are
not

 

104



--------------------------------------------------------------------------------

Disqualified Institutions consented to such matter, and (2) for purposes of
voting on any plan of reorganization or plan of liquidation pursuant to any
Debtor Relief Laws (“Plan of Reorganization”), each Disqualified Institution
party hereto hereby agrees (I) not to vote on such Plan of Reorganization,
(II) if such Disqualified Institution does vote on such Plan of Reorganization
notwithstanding the restriction in the foregoing clause (I), such vote will be
deemed not to be in good faith and shall be “designated” pursuant to
Section 1126(e) of the Bankruptcy Code (or any similar provision in any other
Debtor Relief Laws), and such vote shall not be counted in determining whether
the applicable class has accepted or rejected such Plan of Reorganization in
accordance with Section 1126(c) of the Bankruptcy Code (or any similar provision
in any other Debtor Relief Laws), and (III) not to contest any request by any
party for a determination by the bankruptcy court (or other applicable court of
competent jurisdiction) effectuating the foregoing clause (II).

(iv)        The Administrative Agent shall have the right, and the Borrower
hereby expressly authorizes the Administrative Agent, to (A) post the list of
Disqualified Institutions provided by the Borrower and any updates thereto from
time to time (collectively, the “DQ List”) on the Platform, including that
portion of the Platform that is designated for “public side” Lenders, and/or
(B) provide the DQ List to each Lender requesting the same.

10.07    Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent, the Lenders and the L/C Issuers agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates, its auditors and its Related Parties (it
being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) upon request or demand by any regulatory
authority having jurisdiction over such Person or its Related Parties, (c) as
may be compelled by an order of any court or administrative agency or in any
pending legal, judicial or administrative proceeding or to the extent required
by applicable Laws or regulations or by any subpoena or similar compulsory legal
process (in which case the Administrative Agent, such Lender or such L/C Issuer
agrees to inform the Borrower promptly thereof prior to such disclosure to the
extent not prohibited by applicable Law), (d) to any other party hereto, (e) to
the extent reasonably necessary or advisable, in connection with the exercise of
any remedies hereunder or under any other Loan Document or any action or
proceeding relating to this Agreement or any other Loan Document or the
enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights and obligations under this Agreement or any
Eligible Assignee invited to become a Lender pursuant to Section 2.14(c) or
Section 2.17(e), or (ii) any actual or prospective party (or its Related
Parties) to any swap, derivative or other transaction under which payments are
to be made by reference to the Borrower and its obligations, this Agreement or
payments hereunder (it being understood that the DQ List may be disclosed to any
assignee or Participant in, or any prospective assignee of or Participant in,
any of its rights and obligations under this Agreement in reliance on this
clause (f)), (g) on a confidential basis to (i) any rating agency in connection
with rating the Borrower or the credit facilities provided hereunder (provided
that any such disclosure shall be made in consultation with the Borrower), or
(ii) the CUSIP Service Bureau or any similar agency in connection with the
application, issuance, publishing and monitoring of CUSIP numbers or other
market identifiers with respect to the credit facilities provided hereunder,
(h) with the consent of the Borrower, (i) to the extent such Information
(x) becomes publicly available other than as a result of a breach of this
Section, (y) becomes available to the Administrative Agent, any Lender, any L/C
Issuer or any of their respective Affiliates on a nonconfidential basis from a
source other than the Borrower, or (z) is independently discovered or developed
by a party hereto without utilizing any Information received from the Borrower
or violating the terms of this Section. In addition, the Administrative Agent
and the Lenders may disclose the existence of this Agreement and information
about this Agreement to market data

 

105



--------------------------------------------------------------------------------

collectors, similar service providers to the lending industry and service
providers to the Administrative Agent and the Lenders in connection with the
administration of this Agreement, the other Loan Documents, and the Commitments.

For purposes of this Section, “Information” means all information received from
or on behalf of the Borrower or any Subsidiary of the Borrower relating to the
Borrower or any Subsidiary of the Borrower or any of their respective
businesses, other than any such information that is available to the
Administrative Agent, any Lender or any L/C Issuer on a nonconfidential basis
prior to disclosure by the Borrower or a Subsidiary of the Borrower or any of
their representatives. Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.

Each of the Administrative Agent, the Lenders and the L/C Issuers acknowledges
that (a) the Information may include material non-public information concerning
the Borrower or a Subsidiary, as the case may be, (b) it has developed
compliance procedures regarding the use of material non-public information and
(c) it will handle such material non-public information in accordance with
applicable Law, including United States Federal and state securities Laws.

10.08    Right of Setoff. If an Event of Default shall have occurred and be
continuing (but subject to the provisions of Section 10.03), each Lender, each
L/C Issuer and each of their respective Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by applicable Law,
to set off and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender, such L/C
Issuer or any such Affiliate to or for the credit or the account of the Borrower
against any and all of the obligations of the Borrower now or hereafter existing
under this Agreement or any other Loan Document to such Lender or such L/C
Issuer or their respective Affiliates, irrespective of whether or not such
Lender, such L/C Issuer or such Affiliate shall have made any demand under this
Agreement or any other Loan Document and although such obligations of the
Borrower may be contingent or unmatured or are owed to a branch or office or
Affiliate of such Lender or such L/C Issuer different from the branch or office
or Affiliate holding such deposit or obligated on such indebtedness; provided,
that, in the event that any Defaulting Lender shall exercise any such right of
setoff, (x) all amounts so set off shall be paid over immediately to the
Administrative Agent for further application in accordance with the provisions
of Section 2.16 and, pending such payment, shall be segregated by such
Defaulting Lender from its other funds and deemed held in trust for the benefit
of the Administrative Agent, the L/C Issuers and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff. The rights of each Lender, each
L/C Issuer, the Swing Line Lender and their respective Affiliates under this
Section are in addition to other rights and remedies (including other rights of
setoff) that such Lender, such L/C Issuer or their respective Affiliates may
have. Each Lender and each L/C Issuer agrees to notify the Borrower and the
Administrative Agent promptly after any such setoff and application; provided,
that, the failure to give such notice shall not affect the validity of such
setoff and application.

10.09    Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrower. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather

 

106



--------------------------------------------------------------------------------

than interest, (b) exclude voluntary prepayments and the effects thereof, and
(c) amortize, prorate, allocate, and spread in equal or unequal parts the total
amount of interest throughout the contemplated term of the Obligations
hereunder.

10.10    Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as set forth in Section 4.01, this Agreement shall become effective when it
shall have been executed by the Administrative Agent and the Borrower and when
the Administrative Agent shall have received counterparts hereof that, when
taken together, bear the signatures of each of the other parties hereto.
Delivery of an executed counterpart of a signature page of this Agreement by
telecopy or other electronic imaging means shall be effective as delivery of a
manually executed counterpart of this Agreement.

10.11    Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.

10.12    Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby, and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this
Section 10.12, if and to the extent that the enforceability of any provisions in
this Agreement relating to Defaulting Lenders shall be limited by Debtor Relief
Laws, as determined in good faith by the Administrative Agent, any L/C Issuer or
the Swing Line Lender, as applicable, then such provisions shall be deemed to be
in effect only to the extent not so limited.

10.13    Replacement of Lenders. If the Borrower is entitled to replace a Lender
pursuant to the provisions of Section 2.17(e) or Section 3.06(b), or if any
Lender is a Defaulting Lender or a Non-Consenting Lender, then the Borrower may,
at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate (and such
Lender shall be obligated to assign and delegate), without recourse (in
accordance with and subject to the restrictions contained in, and consents
required by, Section 10.06), all of its interests, rights (other than its
existing rights to payments pursuant to Sections 3.01 and 3.04) and obligations
under this Agreement and the related Loan Documents to an Eligible Assignee that
shall assume such obligations (which Eligible Assignee may be another Lender, if
a Lender accepts such assignment); provided, that:

(a)        with respect to any assignment, the Borrower shall have paid to the
Administrative Agent the assignment fee specified in Section 10.06(b);

 

107



--------------------------------------------------------------------------------

(b)        such Lender shall have received payment of an amount equal to the
outstanding “par” principal amount of its Loans and L/C Advances, accrued
interest thereon, accrued fees and all other amounts payable to it hereunder and
under the other Loan Documents (including any amounts under Section 3.05) from
the Eligible Assignee (to the extent of such outstanding principal and accrued
interest and fees), in the case of an assignment, or the Borrower (in the case
of all other amounts);

(c)        in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter;

(d)        in the case of an assignment, such assignment does not conflict with
applicable Laws; and

(e)        in the case of an assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

Each party hereto agrees that (a) an assignment required pursuant to this
Section 10.13 may be effected pursuant to an Assignment and Assumption executed
by the Borrower, the Administrative Agent and the applicable Eligible Assignee,
and (b) the Lender required to make such assignment need not be a party thereto
in order for such assignment to be effective and shall be deemed to have
consented to an be bound by the terms thereof; provided, that, following the
effectiveness of any such assignment, the other parties to such assignment agree
to execute and deliver such documents necessary to evidence such assignment as
reasonably requested by the applicable Lender; provided, further, that, any such
documents shall be without recourse to or warranty by the parties thereto.

Notwithstanding anything in this Section 10.13 to the contrary, (i) any Lender
that acts as an L/C Issuer may not be replaced hereunder at any time it has any
Letter of Credit outstanding hereunder unless arrangements satisfactory to such
Lender (including the furnishing of a backstop standby letter of credit in form
and substance, and issued by an issuer, reasonably satisfactory to such L/C
Issuer or the depositing of cash collateral into a cash collateral account in
amounts and pursuant to arrangements reasonably satisfactory to such L/C Issuer)
have been made with respect to such outstanding Letter of Credit, and (ii) the
Lender that acts as the Administrative Agent may not be replaced hereunder
except in accordance with the terms of Section 9.06.

10.14    Governing Law; Jurisdiction; Etc.

(a)        GOVERNING LAW. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (EXCEPT,
AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH THEREIN) AND ANY CLAIMS,
CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT, ANY OTHER
LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH
THEREIN), AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

108



--------------------------------------------------------------------------------

(b)        SUBMISSION TO JURISDICTION. EACH PARTY HERETO IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY ACTION, LITIGATION OR
PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY, WHETHER IN
CONTRACT OR IN TORT OR OTHERWISE, AGAINST ANY OTHER PARTY HERETO, OR ANY RELATED
PARTY OF ANY OTHER PARTY HERETO, IN ANY WAY RELATING TO THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT OR THE TRANSACTIONS RELATING HERETO OR THERETO, IN ANY FORUM
OTHER THAN THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF
THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY
APPELLATE COURT FROM ANY THEREOF, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH COURTS AND AGREES THAT ALL
CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A
FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE
AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY
OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN
DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR ANY
L/C ISSUER MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST THE BORROWER OR ITS PROPERTIES IN
THE COURTS OF ANY JURISDICTION.

(c)        WAIVER OF VENUE. EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN SECTION 10.14(b). EACH OF THE PARTIES
HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT.

(d)        SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE
OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

10.15    Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS

 

109



--------------------------------------------------------------------------------

AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.

10.16    No Advisory or Fiduciary Responsibility. In connection with all aspects
of each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
the Borrower acknowledges and agrees and acknowledges its Affiliates’
understanding, that: (a)(i) the arranging and other services regarding this
Agreement provided by the Administrative Agent, the Arrangers and the Lenders
are arm’s-length commercial transactions between the Borrower and its
Affiliates, on the one hand, and the Administrative Agent, the Arrangers and the
Lenders, on the other hand, (ii) the Borrower has consulted its own legal,
accounting, regulatory and tax advisors to the extent it has deemed appropriate,
and (iii) the Borrower is capable of evaluating, and understands and accepts,
the terms, risks and conditions of the transactions contemplated hereby and by
the other Loan Documents; (b)(i) the Administrative Agent, each Lender and each
Arranger is and has been acting solely as a principal and, except as expressly
agreed in writing by the relevant parties, has not been, is not, and will not be
acting as an advisor, agent or fiduciary for the Borrower or any of its
Affiliates, or any other Person, and (ii) none of the Administrative Agent, any
Arranger or any Lender has any obligation to the Borrower or any of its
respective Affiliates with respect to the transactions contemplated hereby
except those obligations expressly set forth herein and in the other Loan
Documents; and (c) the Administrative Agent, the Lenders and the Arrangers and
their respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Borrower and its Affiliates, and
none of the Administrative Agent, any Arranger or any Lender has any obligation
to disclose any of such interests to the Borrower or any of its Affiliates. To
the fullest extent permitted by law, the Borrower hereby agrees not to assert
any claims against the Administrative Agent, any Arranger or any Lender with
respect to any alleged breach of agency or fiduciary duty in connection with any
aspect of any transactions contemplated by this Agreement and the other Loan
Documents.

10.17    USA PATRIOT Act Notice. Each Lender that is subject to the PATRIOT Act
and the Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrower that pursuant to the requirements of the USA PATRIOT Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “PATRIOT
Act”), it is required to obtain, verify and record information that identifies
the Borrower, which information includes the name and address of the Borrower
and other information that will allow such Lender or the Administrative Agent,
as applicable, to identify the Borrower in accordance with the PATRIOT Act. The
Borrower shall, promptly following a request by the Administrative Agent or any
Lender, provide all documentation and other information that the Administrative
Agent or such Lender reasonably requests in order to comply with its ongoing
obligations under applicable “know your customer” and anti-money laundering
rules and regulations, including the PATRIOT Act and the Beneficial Ownership
Regulation.

10.18    Electronic Execution of Assignments and Certain Other Documents. The
words “execute,” “execution,” “signed,” “signature,” and words of like import in
or related to any document to be signed in connection with this Agreement and
the transactions contemplated hereby (including Assignment and Assumptions,
amendments or other modifications, Loan Notices, Swing Line Loan Notices,
waivers and consents) shall be deemed to include electronic signatures, the
electronic matching of assignment terms and contract formations on electronic
platforms approved by the Administrative Agent, or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable Law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act; provided that notwithstanding anything contained herein to the contrary the
Administrative Agent is under no obligation to agree to accept electronic
signatures in any form or in any format unless expressly agreed to by the
Administrative Agent

 

110



--------------------------------------------------------------------------------

pursuant to procedures approved by it and provided further without limiting the
foregoing, upon the request of any party, any electronic signature shall be
promptly followed by such manually executed counterpart.

10.19    Time of the Essence. Time is of the essence with respect to the Loan
Documents.

10.20    Entire Agreement. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT
THE FINAL AGREEMENT AMONG THE PARTIES HERETO WITH RESPECT TO THE TRANSACTIONS
CONTEMPLATED HEREBY AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES WITH RESPECT TO THE TRANSACTIONS
CONTEMPLATED HEREBY.

10.21    Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Solely to the extent any Lender or any L/C Issuer that is an EEA Financial
Institution is a party to this Agreement and notwithstanding anything to the
contrary in any Loan Document or in any other agreement, arrangement or
understanding among any such parties, each party hereto acknowledges that any
liability of any Lender or any L/C Issuer that is an EEA Financial Institution
arising under any Loan Document, to the extent such liability is unsecured, may
be subject to the Write-Down and Conversion Powers of an EEA Resolution
Authority and agrees and consents to, and acknowledges and agrees to be bound
by: (a) the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender or any L/C Issuer that is an EEA Financial
Institution; and (b) the effects of any Bail-In Action on any such liability,
including, if applicable, (i) a reduction in full or in part or cancellation of
any such liability, (ii) a conversion of all, or a portion of, such liability
into shares or other instruments of ownership in such EEA Financial Institution,
its parent undertaking, or a bridge institution that may be issued to it or
otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Loan Document, or (iii) the
variation of the terms of such liability in connection with the exercise of the
Write-Down and Conversion Powers of any EEA Resolution Authority.

10.22    Acknowledgement Regarding Any Supported QFCs. To the extent that the
Loan Documents provide support, through a guarantee or otherwise, for any Swap
Contract or any other agreement or instrument that is a QFC (such support, “QFC
Credit Support”, and each such QFC, a “Supported QFC”), the parties acknowledge
and agree that, with respect to the resolution power of the Federal Deposit
Insurance Corporation under the Federal Deposit Insurance Act and Title II of
the Dodd-Frank Wall Street Reform and Consumer Protection Act (together with the
regulations promulgated thereunder, the “U.S. Special Resolution Regimes”) in
respect of such Supported QFC and QFC Credit Support (with the provisions below
applicable notwithstanding that the Loan Documents and any Supported QFC may in
fact be stated to be governed by the laws of the State of New York and/or of the
United States or any other state of the United States), in the event a Covered
Entity that is party to a Supported QFC (each, a “Covered Party”) becomes
subject to a proceeding under a U.S. Special Resolution Regime, the transfer of
such Supported QFC and the benefit of such QFC Credit Support (and any interest
and obligation in or under such Supported QFC and such QFC Credit Support, and
any rights in property securing such Supported QFC or such QFC Credit Support)
from such Covered Party will be effective to the same extent as the transfer
would be effective under the U.S. Special Resolution Regime if the Supported QFC
and such QFC Credit Support (and any such interest, obligation and rights in
property) were governed by the laws of the United States or a state of the
United States. In the event a Covered Party or a BHC Act Affiliate of a Covered
Party becomes subject to a proceeding under a U.S. Special Resolution Regime,
Default Rights under the Loan Documents that might otherwise apply to such
Supported QFC or any QFC Credit Support that may be exercised against such
Covered Party are permitted to be exercised to no greater extent than such
Default Rights could be exercised under the U.S. Special Resolution Regime if
the Supported QFC and the Loan Documents were governed by the laws of the United
States or a state of the United States.

 

111



--------------------------------------------------------------------------------

Without limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.

[signature pages omitted]

 

112